Exhibit 10.1

$1,000,000,000
CREDIT AGREEMENT
dated as of
March 20, 2014 
 
among 
 
Ingersoll-Rand 
Global Holding Company Limited,
as the Borrower,
Ingersoll-Rand plc,
as a Guarantor, 
 
The Other Guarantors Listed Herein, 
 
The Banks Listed Herein 
 
and
JPMorgan Chase Bank, N.A.,
as Administrative Agent
____________________________________
Citibank, N.A.,
as Syndication Agent,
Bank of America, N.A.,
BNP Paribas,
Deutsche Bank Securities Inc.,
Goldman Sachs Bank USA,
Mizuho Bank, Ltd., and
The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
as Documentation Agents
and
J.P. Morgan Securities LLC and
Citigroup Global Markets Inc.,
as Joint Lead Arrangers and Joint Bookrunners




--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
ARTICLE I

DEFINITIONS
SECTION 1.1.
Definitions    1

SECTION 1.2.
Accounting Terms and Determinations    18

SECTION 1.3.
Types of Borrowings    18

SECTION 1.4.
Terms Generally    18

SECTION 1.5.
Exchange Rates; Reset Dates    19



ARTICLE II

THE CREDITS
SECTION 2.1.
Commitments to Lend    20

SECTION 2.2.
Notice of Committed Borrowings    20

SECTION 2.3.
Money Market Borrowings    21

SECTION 2.4.
Notice to Banks; Funding of Loans    25

SECTION 2.5.
Evidence of Debt    26

SECTION 2.6.
Maturity of Loans    27

SECTION 2.7.
Interest Rates    27

SECTION 2.8.
Fees    29

SECTION 2.9.
Optional Termination or Reduction of Commitments    30

SECTION 2.10.
Mandatory Termination of Commitments; Mandatory Prepayments    30

SECTION 2.11.
Optional Prepayments    31

SECTION 2.12.
General Provisions as to Payments    31

SECTION 2.13.
Funding Losses    32

SECTION 2.14.
Computation of Interest and Fees    32

SECTION 2.15.
Taxes    33

SECTION 2.16.
Additional Borrowers    36

SECTION 2.17.
Additional Borrower Costs    37

SECTION 2.18.
Letters of Credit    37

SECTION 2.19.
Interest Elections    42

SECTION 2.20.
Defaulting Banks    44

SECTION 2.21.
Payments Generally    47

SECTION 2.22.
Extension of Termination Date    48






--------------------------------------------------------------------------------




ARTICLE III

CONDITIONS
SECTION 3.1.
Effectiveness    50

SECTION 3.2.
Borrowings    51



ARTICLE IV

REPRESENTATIONS AND WARRANTIES
SECTION 4.1.
Corporate Existence and Power    52

SECTION 4.2.
Corporate and Governmental Authorization; No Contravention    52

SECTION 4.3.
Binding Effect    53

SECTION 4.4.
Financial Information; No Material Adverse Change    53

SECTION 4.5.
Litigation    53

SECTION 4.6.
Compliance with ERISA    53

SECTION 4.7.
Environmental Matters    54

SECTION 4.8.
Taxes    54

SECTION 4.9.
Subsidiaries    54

SECTION 4.10.
Not an Investment Company    54

SECTION 4.11.
Full Disclosure    54

SECTION 4.12.
Regulations T, U and X    55

SECTION 4.13.
Anti-Terrorism Laws; Anti Corruption Laws    55



ARTICLE V

COVENANTS
SECTION 5.1.
Information    55

SECTION 5.2.
Maintenance of Property; Insurance    58

SECTION 5.3.
Conduct of Business and Maintenance of Existence    58

SECTION 5.4.
Compliance with Laws    58

SECTION 5.5.
Debt    58

SECTION 5.6.
Negative Pledge    59

SECTION 5.7.
Consolidations, Mergers and Sales of Assets    61

SECTION 5.8.
Use of Proceeds    62

SECTION 5.9.
Other Cross Defaults or Negative Pledges    62






--------------------------------------------------------------------------------




ARTICLE VI

DEFAULTS
SECTION 6.1.
Events of Default    62

SECTION 6.2.
Notice of Default    64



ARTICLE VII

THE ADMINISTRATIVE AGENT
SECTION 7.1.
Appointment and Authorization    64

SECTION 7.2.
Administrative Agent and Affiliates    64

SECTION 7.3.
Action by the Administrative Agent    65

SECTION 7.4.
Consultation with Experts    65

SECTION 7.5.
Liability of the Administrative Agent    65

SECTION 7.6.
Indemnification    65

SECTION 7.7.
Credit Decision    65

SECTION 7.8.
Successor Administrative Agent    66

SECTION 7.9.
Administrative Agent’s Fees    66

SECTION 7.10.
Syndication Agent and Documentation Agents    66



ARTICLE VIII

CHANGE IN CIRCUMSTANCES
SECTION 8.1.
Basis for Determining Interest Rate Inadequate or Unfair    66

SECTION 8.2.
Illegality    67

SECTION 8.3.
Increased Cost and Reduced Return    67

SECTION 8.4.
Base Rate Loans Substituted for Affected Fixed Rate Loans    69

SECTION 8.5.
Substitution of Bank    70



ARTICLE IX

MISCELLANEOUS
SECTION 9.1.
Notices    70

SECTION 9.2.
No Waivers    71

SECTION 9.3.
Expenses; Indemnification    71

SECTION 9.4.
Sharing of Set-Offs    72

SECTION 9.5.
Amendments and Waivers    72

SECTION 9.6.
Successors and Assigns    72

SECTION 9.7.
Collateral    75




--------------------------------------------------------------------------------




SECTION 9.8.
Governing Law; Submission to Jurisdiction; Process Agent    75

SECTION 9.9.
Counterparts; Integration    76

SECTION 9.10.
Confidentiality    76

SECTION 9.11.
No Fiduciary Duty    77

SECTION 9.12.
Conversion of Currencies    77

SECTION 9.13.
WAIVER OF JURY TRIAL    78

SECTION 9.14.
Severability    78

SECTION 9.15.
Headings    78

SECTION 9.16.
Guarantee Agreement    78

SECTION 9.17.
USA Patriot Act Notice    81

SECTION 9.18.
Survival    81






--------------------------------------------------------------------------------




Schedule I
-     Commitments

Exhibit A
-    Note

Exhibit B
-    Money Market Quote Request

Exhibit C
-    Invitation for Money Market Quotes

Exhibit D
-    Money Market Quote

Exhibit E
-    [Reserved]

Exhibit F
-    [Reserved]

Exhibit G
-    Assignment and Assumption Agreement

Exhibit H
-    Additional Borrower Agreement

Exhibit I
-    [Reserved]

Exhibit J
-    Form of Termination Date Extension Request

Exhibit K-1
-    Form of U.S. Tax Certificate (For Non-U.S. Banks that are not Partnerships)

Exhibit K-2
-    Form of U.S. Tax Certificate (For Non-U.S. Participants that are not
Partnerships)

Exhibit K-3
-    Form of U.S. Tax Certificate (For Non-U.S. Participants that are
Partnerships)

Exhibit K-4
-    Form of U.S. Tax Certificate (For Non-U.S. Banks that are Partnerships)










--------------------------------------------------------------------------------




CREDIT AGREEMENT
CREDIT AGREEMENT dated as of March 20, 2014, among INGERSOLL-RAND GLOBAL HOLDING
COMPANY LIMITED, a Delaware corporation (the “Borrower”), INGERSOLL-RAND PLC, an
Irish company, and the other GUARANTORS listed on the signature pages hereof,
the BANKS listed on the signature pages hereof and JPMORGAN CHASE BANK, N.A., as
Administrative Agent.
The parties hereto agree as follows:
ARTICLE I
DEFINITIONS
SECTION 1.1.     Definitions. The following terms, as used herein, have the
following meanings:
“2011 4-Year Existing Credit Agreement” means the Credit Agreement dated as of
May 20, 2011 (as amended, supplemented or otherwise modified from time to time),
among the Borrower, Ingersoll-Rand plc, the other guarantors from time to time
parties thereto, the several banks and other financial institutions from time to
time parties thereto and JPMorgan Chase Bank, N.A., as administrative agent.
“2012 5-Year Existing Credit Agreement” means the Credit Agreement dated as of
March 15, 2012 (as amended, supplemented or otherwise modified from time to
time), among the Borrower, Ingersoll-Rand plc, the other guarantors from time to
time parties thereto, the several banks and other financial institutions from
time to time parties thereto and JPMorgan Chase Bank, N.A., as administrative
agent.
“Absolute Rate Auction” means a solicitation of Money Market Quotes setting
forth Money Market Absolute Rates pursuant to Section 2.3.
“Additional Borrower” means, at any time, each of the wholly-owned Subsidiaries
of IR Parent that has been designated as an Additional Borrower by the Borrower
pursuant to Section 2.16 and that may borrow Committed Loans as described in
Section 2.1.
“Additional Borrower Agreement” has the meaning set forth in Section 2.16.
“Adjusted Applicable Percentage” means, with respect to any Bank and its
Commitment, the percentage of the total Commitments (excluding the Commitment of
any Defaulting Bank) represented by such Bank’s Commitment. If the Commitments
have terminated or expired, the Adjusted Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments.
“Adjusted London Interbank Offered Rate” has the meaning set forth in Section
2.7(b).


--------------------------------------------------------------------------------

2

“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Banks
hereunder, and its successors in such capacity.
“Administrative Questionnaire” means, with respect to each Bank, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent (with a copy to the Borrower) duly
completed by such Bank.
“Affiliate” means, with respect to any Person, any Person directly or indirectly
controlling, controlled by or under common control with such other Person. As
used herein, the term “control” means possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of a
Person, whether through ownership of voting securities, by contract or
otherwise.
“Agents” means, collectively, the Administrative Agent, the Syndication Agent
and the Documentation Agents, and “Agent” means any of the foregoing.
“Agreement” means this Credit Agreement, as amended, supplemented or otherwise
modified from time to time.
“Agreement Currency” has the meaning set forth in Section 9.12(b).
“Applicable Creditor” has the meaning set forth in Section 9.12(b).
“Applicable Currency” means, as to any particular payment, Borrowing or Loan,
Dollars or the Foreign Currency in which it is denominated or payable.
“Applicable Lending Office” means, with respect to any Bank, (i) in the case of
its Base Rate Loans, its Domestic Lending Office, (ii) in the case of its
Euro-Currency Loans, its Euro-Currency Lending Office and (iii) in the case of
its Money Market Loans, its Money Market Lending Office.
“Applicable Percentage” means, with respect to any Bank, the percentage of the
total Commitments represented by such Bank’s Commitment. If the Commitments have
terminated or expired, the Applicable Percentage shall be determined based upon
the Commitments most recently in effect, giving effect to any assignments.
“Assignee” has the meaning set forth in Section 9.6(c).
“Attributable Debt” means, at any date, the total net amount of rent required to
be paid under a lease during the remaining term thereof (excluding any renewal
term unless such renewal is at the option of the lessor), discounted from the
respective due dates thereof to such date at 8 3/8% compounded semi-annually.
The net amount of rent required to be paid for any such period shall be the
aggregate of the rent payable by the lessee with respect to such period after
excluding amounts required to be paid on account of, or measured or determined
by, any variable factor, including, without limitation, the cost-of-living index
and costs of maintenance and repairs, insurance, taxes, assessments, water rates
and similar charges and after excluding


--------------------------------------------------------------------------------

3

any portion of rentals based on a percentage of sales made by the lessee. In the
case of any lease which is terminable by the lessee upon the payment of a
penalty, such net amount shall also include the amount of such penalty, but no
rent shall be considered so required to be paid under such lease subsequent to
the first date upon which it may be so terminated.
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Termination Date and the date of termination of
the Commitments.
“Available Commitment” means, with respect to any Bank, an amount equal to the
Commitment of such Bank minus the amount of all outstanding Committed Loans made
by such Bank pursuant to Sections 2.1(a) or 2.1(b) and the amount of LC Exposure
of such Bank.
“Bank” means each bank or other financial institution listed on the signature
pages hereof, each Assignee that becomes a Bank pursuant to Section 9.6(c) and
their respective successors. In the event that any Bank, pursuant to Section
2.4(a), utilizes a branch or Affiliate to make a Loan, the term “Bank” shall
include any such branch or Affiliate with respect to such Loan.
“Base Rate” means, for any day, a rate per annum equal to the highest of (i) the
Prime Rate for such day, (ii) the sum of the London Interbank Offered Rate for a
one-month Interest Period on such day (or if such day is not a Euro-Currency
Business Day, the immediately preceding Euro-Currency Business Day) plus 1% and
(iii) the sum of 1/2 of 1% plus the Federal Funds Rate for such day; provided
that, for the avoidance of doubt, the London Interbank Offered Rate for any day
shall be based on the one-month rate appearing on the Reuters “LIBOR01” screen
(or on any successor or substitute screen of such service, or any successor to
or substitute for such service, as determined by the Administrative Agent from
time to time for purposes of providing quotations of interest rates applicable
to deposits in the Applicable Currency in the London interbank market) at
approximately 11:00 A.M. (London time) on such day. Any change in the Base Rate
due to a change in the Prime Rate, the Federal Funds Rate or the London
Interbank Offered Rate shall be effective from and including the effective date
of such change in the Prime Rate, the Federal Funds Rate or the London Interbank
Offered Rate, respectively.
“Base Rate Loan” means a Committed Loan to be made by a Bank as a Base Rate Loan
in accordance with the applicable Notice of Committed Borrowing or pursuant to
Article VIII.
“Base Rate Margin” means the amount by which the Euro-Currency Margin exceeds
1.000%.
“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.


--------------------------------------------------------------------------------

4

“Blocked Person” means any Person that is publicly identified on the most
current list of “Specially Designated Nationals and Blocked Persons” published
by OFAC.
“Board” means the Board of Governors of the Federal Reserve System (or any
successors).
“Borrower” has the meaning set forth in the preamble hereto.
“Borrowing” has the meaning set forth in Section 1.3.
“Calculation Date” means, with respect to each Foreign Currency, the last day of
each calendar month (or, if such day is not a Euro-Currency Business Day, the
next succeeding Euro-Currency Business Day); provided that the second
Euro-Currency Business Day preceding any Borrowing of Foreign Currency Loans
shall also be a “Calculation Date” with respect to the Foreign Currency to be
borrowed on such date.
“Commitment” means, as to any Bank, the obligation of such Bank to make Loans to
the Borrower or any Additional Borrower hereunder and to acquire participations
in Letters of Credit in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Bank’s name under
the column “Commitment” on Schedule I, and with respect to any Bank that becomes
a party to this Agreement pursuant to Section 9.6(c), the amount of the
Commitment thereby assumed by such Bank, in each case as such amount may from
time to time be reduced pursuant to Sections 2.9, 2.10 and 9.6(c) or increased
pursuant to Section 9.6(c).
“Commitment Fee Rate” has the meaning set forth in Section 2.7(f).
“Committed Loan” means a loan made by a Bank pursuant to Section 2.1(a) or (b).
“Consolidated Debt” means, at any date, without duplication, the sum of (i) all
amounts which would be set forth opposite the captions “Loans payable” and
“Long-term debt” on a balance sheet of IR Parent and its Consolidated
Subsidiaries as of such date prepared in accordance with GAAP consistent with
those utilized in preparing the audited balance sheet of IR Parent and its
Consolidated Subsidiaries referred to in Section 4.4(a) hereof, (ii) capitalized
lease obligations of IR Parent and its Consolidated Subsidiaries and (iii) the
higher of the voluntary or involuntary liquidation value of any preferred stock
(other than auction-rate preferred stock the higher of the voluntary or
involuntary liquidation value of which does not in the aggregate exceed
$100,000,000) of a Consolidated Subsidiary held on such date by a Person other
than IR Parent or a wholly-owned Consolidated Subsidiary, but in any event
excluding subordinated debentures issued by IR Parent to one or more Delaware
statutory business trusts and purchased by such trusts with the proceeds of the
issuance of trust preferred securities (the “Equity-Linked Subordinated
Debentures”). The foregoing definition is based on the understanding of the
parties that the obligations covered by clauses (i) and (ii) above are
co-extensive in all material respects with the obligations covered by the
definition of Debt herein, and the reference to specific balance sheet captions
is for the purpose of affording both greater


--------------------------------------------------------------------------------

5

simplicity and greater certainty in determining compliance with the provisions
of Section 5.5. If the foregoing assumption is at some future time determined
not to be correct, and if the Administrative Agent notifies IR Parent that the
Required Banks wish to amend the foregoing definition to include an obligation
covered by the definition of Debt (or if IR Parent notifies the Administrative
Agent that IR Parent wishes to amend the foregoing definition to exclude an
obligation not covered by the definition of Debt), then IR Parent’s compliance
with Section 5.5 shall be determined by including in (or excluding from, as the
case may be) Consolidated Debt the consolidated amount, determined in accordance
with GAAP, of the obligation in question until either such notice is withdrawn
or this definition is amended in a manner satisfactory to IR Parent and the
Required Banks. Notwithstanding the foregoing, obligations in respect of
operating leases or receivables securitization facilities that are not required
to be set forth on a balance sheet based on GAAP as in effect on the date hereof
but, as a result of a change in GAAP after the date hereof, are required to be
set forth on a balance sheet (whether or not such operating leases or
receivables securitization facilities were in existence on the date hereof)
shall not constitute Consolidated Debt by reason of such change.
“Consolidated Net Worth” means, in accordance with Section 1.2, at any date the
consolidated stockholders’ equity of IR Parent and its Consolidated
Subsidiaries, exclusive of adjustments resulting from any accumulated other
comprehensive income, any impairment of tangible assets or any non-cash charges,
but including the amount shown on the balance sheet of IR Parent as of such date
in respect of any Equity-Linked Subordinated Debentures (as such term is defined
in the definition of Consolidated Debt).
“Consolidated Subsidiary” means at any date any Subsidiary or other entity the
accounts of which would be consolidated with those of IR Parent in its
consolidated financial statements if such statements were prepared as of such
date.
“Cross Default” means a provision governing Debt of IR Parent or the Borrower to
the effect that the holder of such Debt (or any representative of such holder)
shall have the right, upon the giving of any notice and the lapse of any time
specified in the instruments governing such Debt, to accelerate the maturity of
such Debt by reason of (i) an event or condition which permits acceleration of
the maturity of Material Debt of IR Parent, the Borrower or a Subsidiary or
(ii) the failure to pay when due any amount of Material Debt of IR Parent, the
Borrower or a Subsidiary, in each case whether or not upon the giving of notice
and the lapse of any time (including the lapse of any applicable grace period)
specified in the instruments governing such other Debt.
“Current Board” has the meaning set forth in Section 6.1(j).
“Debt” of any Person means, at any date, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments,
(iii) all obligations of such Person to pay the deferred purchase price of
property (but not services), except trade accounts payable arising in the
ordinary course of business, (iv) all obligations of such Person as lessee that
are capitalized in accordance with GAAP and (v) all Debt of others secured by a
Lien on any asset of such Person, whether or not such Debt is assumed by such
Person; provided that “Debt” shall include


--------------------------------------------------------------------------------

6

at any date only such obligations and such Debt of others to the extent such
obligations and such Debt of others is reflected as a liability in the
consolidated balance sheet of IR Parent and its Consolidated Subsidiaries as of
such date (or would be so reflected if such a balance sheet were prepared as of
such date). Notwithstanding the foregoing, obligations in respect of operating
leases or receivables securitization facilities that are not required to be set
forth on a balance sheet based on GAAP as in effect on the date hereof but, as a
result of a change in GAAP after the date hereof, are required to be set forth
on a balance sheet shall not constitute Debt by reason of such change.
“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.
“Defaulting Bank” means any Bank, as determined by the Administrative Agent,
that (a) shall have failed to fund any Loan for two or more Domestic Business
Days after the date that the Borrowing of which such Loan is to be a part of is
funded by any other Banks (unless (i) such Bank and at least one other Bank
shall have notified the Administrative Agent and the Borrower in writing of its
determination that a condition to its obligation to make a Loan as part of such
Borrowing shall not have been satisfied and (ii) Banks representing a majority
in interest of the aggregate Commitments shall not have advised the
Administrative Agent in writing of their determination that such condition has
been satisfied), (b) shall have failed to fund any portion of its participation
in any LC Disbursement for two or more Domestic Business Days after the date on
which such funding is to occur hereunder, (c) shall have notified the
Administrative Agent (or shall have notified the Borrower or the Issuing Bank,
which shall in turn have notified the Administrative Agent) in writing that it
does not intend or is unable to comply with its funding obligations under this
Agreement, or shall have made a public statement to the effect that it does not
intend or is unable to comply with such funding obligations or its funding
obligations generally under other credit or similar agreements to which it is a
party (unless, in the case of such Bank’s funding obligations under this
Agreement, (i) such Bank and at least one other Bank shall have notified the
Administrative Agent and the Borrower in writing of its determination that a
condition to its obligation to make a Loan as part of such Borrowing shall not
have been satisfied and (ii) Banks representing a majority in interest of the
aggregate Commitments shall not have advised the Administrative Agent in writing
of their determination that such condition has been satisfied), (d) shall have
failed (but not for fewer than three Business Days) after a written request by
the Administrative Agent to confirm that it will comply with its obligations to
make Loans and fund participations in LC Disbursements hereunder; provided that
such Bank shall cease to be a Defaulting Bank pursuant to this clause (d) upon
receipt of such confirmation by the Administrative Agent or (e) shall have
become the subject of a bankruptcy, liquidation or insolvency proceeding, or
shall have had a receiver, conservator, trustee or custodian appointed for it,
or shall have taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment or shall have
a parent company that has become the subject of a bankruptcy, liquidation or
insolvency proceeding, or has had a receiver, conservator, trustee or custodian
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided that a Bank shall not be deemed to be a


--------------------------------------------------------------------------------

7

“Defaulting Bank” solely as a result of the acquisition or maintenance of an
ownership interest in such Bank or any Person controlling such Bank, or the
exercise of control over such Bank or any Person controlling such Bank, by a
Governmental Authority.
“Disbursement Date” has the meaning set forth in Section 2.18(e).
“Documentation Agents” means Bank of America, N.A., BNP Paribas, Deutsche Bank
Securities Inc., Goldman Sachs Bank USA, Morgan Stanley MUFG Loan Partners, LLC
and Mizuho Corporate Bank, Ltd., each in its capacity as documentation agent
hereunder, and its successors in such capacity, and “Documentation Agent” means
any of the foregoing.
“Dollar Equivalent” means, at any time, (a) as to any amount denominated in
Dollars, the amount thereof at such time and (b) as to any amount denominated in
a Foreign Currency, the equivalent amount in Dollars as determined by the
Administrative Agent on the basis of the Exchange Rate, as described in
Section 1.5, for the purchase of Dollars with such Foreign Currency on the most
recent Calculation Date for such Foreign Currency.
“Dollars” and “$” mean dollars in lawful currency of the United States.
“Domestic Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in New York City are authorized by law to close.
“Domestic Lending Office” means, as to each Bank, its office, branch or
Affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Domestic Lending
Office) and/or one or more other offices, branches or Affiliates as such Bank
may hereafter designate as its Domestic Lending Office by notice to the Borrower
and the Administrative Agent.
“Effective Date” means the date this Agreement becomes effective in accordance
with Section 3.1.
“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or other
governmental restrictions relating to the environment or to emissions,
discharges or releases of pollutants (including greenhouse gases), contaminants,
petroleum or petroleum products, chemicals or industrial, toxic or hazardous
substances or wastes into the environment including, without limitation, ambient
air, surface water, ground water, or land, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, petroleum or petroleum
products, chemicals or industrial, toxic or hazardous substances or wastes or
the clean-up or other remediation thereof.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.


--------------------------------------------------------------------------------

8

“ERISA Group” means IR Parent and all trades or businesses (whether or not
incorporated) that, together, are treated as a single employer under
Section 414(b) or (c) of the Internal Revenue Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Internal Revenue Code, are treated
as a single employer under Section 414 of the Internal Revenue Code.
“Euro-Currency Business Day” means any Domestic Business Day on which commercial
banks are open for international business (including dealings in dollar
deposits) in London and on which the Trans-European Automated Real-Time Gross
Settlement Express Transfer System (TARGET) (or, if such clearing system ceases
to be operative, such other clearing system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for settlement of
payment in euros.
“Euro-Currency Lending Office” means, as to each Bank, its office, branch or
Affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Euro-Currency Lending
Office) and/or one or more other offices, branches or Affiliates of such Bank as
it may hereafter designate as its Euro-Currency Lending Office by notice to the
Borrower and the Administrative Agent.
“Euro-Currency Loan” means a Committed Loan denominated in Dollars, English
pounds sterling or euros to be made by a Bank as a Euro-Currency Loan in
accordance with the applicable Notice of Committed Borrowing.
“Euro-Currency Margin” has the meaning set forth in Section 2.7(f).
“Euro-Currency Reserve Percentage” has the meaning set forth in Section 2.7(b).
“Euro Loans” has the meaning set forth in Section 2.1(b).
“Event of Default” has the meaning set forth in Section 6.1.
“Exchange Rate” means, as to any currency on a particular date, the rate at
which such currency may be exchanged into Dollars or the relevant Foreign
Currency in London on a spot basis, as set forth on Reuters World Spots Page
applicable to such currency as reasonably determined by the Administrative
Agent. In the event that such rate does not appear on any Reuters display page,
the Exchange Rate with respect to such currency shall be determined by reference
to such other publicly available service for displaying exchange rates as may be
agreed upon by the Administrative Agent and the Borrower or, in the absence of
such agreement, such Exchange Rate shall instead be determined by reference to
the Administrative Agent’s spot rate of exchange quoted to prime banks in the
interbank market where its foreign currency exchange operations in respect of
the relevant Foreign Currency are then being conducted, at or about noon, local
time, at such date for the purchase of Dollars with such Foreign Currency (or
such Foreign Currency with Dollars, as applicable), for delivery on a spot
basis; provided, however, that if at the time of any such determination, for any
reason, no such spot rate is being quoted and no other methods for determining
the Exchange Rate can be determined as set forth above,


--------------------------------------------------------------------------------

9

the Administrative Agent may use any reasonable method it deems applicable to
determine such rate, and such determination shall be conclusive absent manifest
error.
“Excluded Taxes” means, with respect to the Administrative Agent, any Bank or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower or any Additional Borrower hereunder or under any Loan Document,
(a) income or franchise taxes imposed on (or measured by) its net income by the
United States of America, or by the jurisdiction under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Bank, in which its applicable lending office is located, (b) any
branch profits taxes imposed by the United States of America or the jurisdiction
in which the Borrower or any Additional Borrower is located or any similar tax
imposed by any other jurisdiction in which such recipient is located and (c) in
the case of a Bank, any U.S. Federal withholding tax that is imposed on amounts
payable to such Bank (i) pursuant to any law in effect (including FATCA) at the
time such Bank becomes a party to this Agreement (or designates a new lending
office), except to the extent that such Bank (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrower or any Additional Borrower with
respect to such withholding tax pursuant to Section 2.15(a) or (ii) that is
attributable to such Bank’s failure to comply with Section 2.15(f).
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.
“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Domestic Business Day next
succeeding such day; provided that (i) if such day is not a Domestic Business
Day, the Federal Funds Rate for such day shall be such rate on such transactions
on the next preceding Domestic Business Day as so published on the next
succeeding Domestic Business Day, and (ii) if no such rate is so published on
such next succeeding Domestic Business Day, the Federal Funds Rate for such day
shall be the average rate quoted to JPMorgan Chase Bank, N.A., on such day on
such transactions as determined by the Administrative Agent.
“Fee Letters” means the fee letter dated as of February 20, 2014, among the
Borrower, the Administrative Agent and J.P. Morgan Securities LLC and the fee
letter dated as of February 20, 2014, among the Borrower and Citigroup Global
Markets Inc.
“Fixed Rate Loans” means Euro-Currency Loans or Money Market Loans (excluding
Money Market LIBOR Loans bearing interest at the Base Rate pursuant to
Section 8.1) or any combination of the foregoing.


--------------------------------------------------------------------------------

10

“Foreign Bank” means, with respect to the Borrower or any Additional Borrower,
any Bank that is organized under the laws of a jurisdiction other than that in
which the Borrower or the applicable Additional Borrower is located for tax
purposes. For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.
“Foreign Currency” means English pounds sterling or euros.
“Foreign Currency Equivalent” at any time as to any amount denominated in
Dollars, the equivalent amount in the relevant Foreign Currency or Foreign
Currencies as determined by the Administrative Agent at such time on the basis
of the Exchange Rate for the purchase of such Foreign Currency or Foreign
Currencies with Dollars on the date of determination thereof.
“Foreign Currency Loans” means Loans denominated in a Foreign Currency.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.
“Guarantors” means, collectively, (a) with respect to the Obligations of any
Additional Borrower, the Borrower and (b) with respect to the Obligations of the
Borrower and any Additional Borrowers, (i) IR Parent, (ii) any Person (other
than IR Parent and the Borrower) that guarantees any outstanding Public Debt of
IR Parent or the Borrower (or any of their assignees) and (iii) any Person
(other than IR Parent and the Borrower) that guarantees the 2012 5-Year Existing
Credit Agreement. “Guarantor” means any one of them.
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Indemnitee” has the meaning set forth in Section 9.3(b).
“Interest Period” means: (1) with respect to each Euro-Currency Borrowing, the
period commencing on the date of such Borrowing and ending one, two, three or
six months thereafter, as the Borrower or the applicable Additional Borrower may
elect in the applicable Notice of Borrowing; provided that:
(a) any Interest Period that would otherwise end on a day that is not a
Euro-Currency Business Day shall be extended to the next succeeding
Euro-Currency Business Day unless such Euro-Currency Business Day falls in
another calendar month, in which case such Interest Period shall end on the next
preceding Euro-Currency Business Day;
(b) any Interest Period that begins on the last Euro-Currency Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the


--------------------------------------------------------------------------------

11

calendar month at the end of such Interest Period) shall, subject to clause (c)
below, end on the last Euro-Currency Business Day of a calendar month; and
(c) any Interest Period that would otherwise end after the Termination Date
shall end on the Termination Date;
(2) with respect to each Base Rate Borrowing, the period commencing on the date
of such Borrowing and ending 90 days thereafter; provided that:
(a) any Interest Period that would otherwise end on a day that is not a Domestic
Business Day shall be extended to the next succeeding Domestic Business Day; and
(b) any Interest Period that would otherwise end after the Termination Date
shall end on the Termination Date;
(3) with respect to each Money Market LIBOR Borrowing, the period commencing on
the date of such Borrowing and ending seven days or one, two, three, six or
twelve months thereafter as the Borrower may elect in accordance with Section
2.3; provided that:
(a) any Interest Period that would otherwise end on a day that is not a
Euro-Currency Business Day shall be extended to the next succeeding
Euro-Currency Business Day unless such Euro-Currency Business Day falls in
another calendar month, in which case such Interest Period shall end on the next
preceding Euro-Currency Business Day;
(b) any Interest Period that begins on the last Euro-Currency Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall, subject to
clause (c) below, end on the last Euro-Currency Business Day of a calendar
month; and
(c) any Interest Period that would otherwise end after the Termination Date
shall end on the Termination Date; and
(4) with respect to each Money Market Absolute Rate Borrowing, the period
commencing on the date of such Borrowing and ending such number of days
thereafter as the Borrower may elect in accordance with Section 2.3; provided
that:
(a) any Interest Period that would otherwise end on a day that is not a
Euro-Currency Business Day shall be extended to the next succeeding
Euro-Currency Business Day; and
(b) no Interest Period shall end after the Termination Date.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.
“Invitation for Money Market Quotes” has the meaning set forth in Section
2.3(c).


--------------------------------------------------------------------------------

12

“IR Parent” shall mean, except as otherwise expressly provided herein and except
as the context may otherwise require, (x) until such time as a Subsequent Parent
Company shall become a party hereto, Ingersoll-Rand plc or (y) the Subsequent
Parent Company. For purposes of this Agreement, the “Subsequent Parent Company”
shall be the Person that becomes the owner, directly or indirectly, of 100% of
the outstanding shares of common stock of, or otherwise merges, amalgamates or
consolidates with, Ingersoll-Rand plc (or, if applicable, the existing
Subsequent Parent Company) in a transaction where the direct or indirect holders
of the capital stock of Ingersoll-Rand plc (or, if applicable, the existing
Subsequent Parent Company) that are entitled to vote generally in the election
of the board of directors of such company immediately following such transaction
are substantially the same as the holders of such capital stock immediately
prior to the consummation of such transaction, so long as such Person
(1) executes and delivers a copy of this Agreement (whereupon such Person shall
become a party to this Agreement with the same force and effect as if such
Person had executed this Agreement as “IR Parent” on the Effective Date), (2)
becomes a Guarantor pursuant to the terms of Section 9.16(j) hereof and (3) is
organized under the laws of Bermuda, Ireland, the Grand Duchy of Luxembourg, the
United States of America (or any State thereof or the District of Columbia) or
any other jurisdiction that is, after consultation with the Banks, reasonably
satisfactory to the Administrative Agent (it being understood that, upon the
consummation of such transaction and compliance with the requirements set forth
in the immediately preceding clauses (1), (2) and (3), the existing Subsequent
Parent Company shall no longer be “IR Parent” for purposes of this Agreement).
Notwithstanding the foregoing, on and after such time as a Subsequent Parent
Company shall become a party hereto, Ingersoll-Rand plc and each Person that,
prior to such time, was the Subsequent Parent Company shall continue to be bound
by the covenants set forth in Sections 5.6, 5.7 and 5.9 as if it were IR Parent.
“IRS” means the United States Internal Revenue Service.
“Issuing Bank” means JPMorgan Chase Bank, N.A. and any other Bank selected by
the Borrower that agrees to act in such capacity, in such Bank’s capacity as the
issuer of Letters of Credit hereunder, and such Bank’s successors in such
capacity.
“Judgment Currency” has the meaning set forth in Section 9.12(b).
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower or any Additional Borrower at such time. The LC Exposure of any Bank at
any time shall be its Applicable Percentage of the total LC Exposure at such
time.
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
Letters of Credit may be denominated in Dollars, euros or English pounds
sterling.


--------------------------------------------------------------------------------

13

“LIBOR Auction” means a solicitation of Money Market Quotes setting forth Money
Market Margins based on the London Interbank Offered Rate pursuant to Section
2.3.
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset. For the
purposes of this Agreement, each of IR Parent and its Subsidiaries shall be
deemed to own subject to a Lien any asset that it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
capital lease or other title retention agreement relating to such asset.
“Loan” means a Base Rate Loan, a Euro-Currency Loan or a Money Market Loan and
“Loans” means Base Rate Loans, Euro-Currency Loans, Money Market Loans or any
combination of the foregoing.
“Loan Documents” means, collectively, this Agreement, any Notes and any
Additional Borrower Agreements.
“Loan Party” means each of the Borrower, each Additional Borrower and each
Guarantor.
“London Interbank Offered Rate” has the meaning set forth in Section 2.7(b).
“Material Adverse Effect” means a material adverse effect on the business,
financial position or results of operations or property of IR Parent and its
Consolidated Subsidiaries, considered as a whole.
“Material Debt” means (i) any Public Debt and (ii) any Debt of the Borrower, IR
Parent or any of their respective Subsidiaries, arising in one or more related
or unrelated transactions after the date hereof, in each case in an aggregate
principal amount exceeding $100,000,000.
“Material Plan” means at any time a Plan or Plans having aggregate Unfunded
Liabilities in an amount which, if the Plan then terminated, would have a
Material Adverse Effect, taking into account all members of the ERISA Group.
“Material Subsidiary” means (i) Schlage Lock Company LLC, a Delaware limited
liability company, Thermo King Corporation, a Delaware corporation, Trane Inc.,
a Delaware corporation, and their respective successors and assigns, (ii) at any
date, any other Restricted Subsidiary that on such date is encompassed by the
definition of a “significant subsidiary” contained as of the date hereof in
Regulation S-X of the Securities and Exchange Commission and (iii) any
Additional Borrower and any Subsidiary that is a Guarantor.
“Money Market Absolute Rate” has the meaning set forth in Section 2.3(d).
“Money Market Absolute Rate Loan” means a loan to be made by a Bank pursuant to
an Absolute Rate Auction.


--------------------------------------------------------------------------------

14

“Money Market Lending Office” means, as to each Bank, its Domestic Lending
Office and/or one or more other offices, branches or Affiliates of such Bank as
it may hereafter designate as its Money Market Lending Office by notice to the
Borrower and the Administrative Agent; provided that any Bank may from time to
time by notice to the Borrower and the Administrative Agent designate separate
Money Market Lending Offices for its Money Market LIBOR Loans, on the one hand,
and its Money Market Absolute Rate Loans, on the other hand, in which case all
references herein to the Money Market Lending Office of such Bank shall be
deemed to refer to either or both of such offices, as the context may require.
“Money Market LIBOR Loan” means a loan to be made by a Bank pursuant to a LIBOR
Auction (including such a loan bearing interest at the Base Rate pursuant to
Section 8.1(b)).
“Money Market Loan” means a Money Market LIBOR Loan or a Money Market Absolute
Rate Loan.
“Money Market Margin” has the meaning set forth in Section 2.3(d).
“Money Market Quote” means an offer by a Bank to make a Money Market Loan in
accordance with Section 2.3.
“Money Market Quote Request” has the meaning set forth in Section 2.3(b).
“Moody’s” means Moody’s Investors Service, Inc.
“Mortgage” means, on any specified property, any mortgage, lien, pledge, charge
or other security interest or encumbrance of any kind in respect of such
property.
“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions.
“Non-Defaulting Bank” means, at any time, any Bank that is not a Defaulting Bank
at such time.
“Notes” means promissory notes of the Borrower or any Additional Borrower,
substantially in the form of Exhibit A hereto, evidencing the obligation of the
Borrower or such Additional Borrower to repay the Loans, and “Note” means any
one of such promissory notes issued hereunder.
“Notice of Borrowing” means a Notice of Committed Borrowing (as defined in
Section 2.2) or a Notice of Money Market Borrowing (as defined in Section
2.3(f)).
“Obligations” means the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower or any Additional
Borrower, whether or not a claim for post-filing or post-


--------------------------------------------------------------------------------

15

petition interest is allowed in such proceeding) the Loans, the Letters of
Credit and all other obligations and liabilities of the Borrower or any
Additional Borrower to the Administrative Agent or to any Bank, whether direct
or indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any Note or any other document made, delivered or given in connection
herewith or therewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including all fees, charges and
disbursements of counsel to the Administrative Agent or to any Bank that are
required to be paid by the Borrower pursuant hereto) or otherwise.
“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, this Agreement or any Loan
Document; provided that, such term shall not include any of the foregoing taxes
that result from the execution of an Assignment and Assumption Agreement or
grant of a participation pursuant to Section 9.6(b), except to the extent that
any such action is requested or required by any Loan Party.
“Parent” means, with respect to any Bank, any Person controlling such Bank.
“Participant” has the meaning set forth in Section 9.6(b).
“Participant Register” has the meaning set forth in Section 9.6(b).
“Patriot Act” has the meaning set forth in Section 9.17.
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
“Pension Act” shall mean the Pension Protection Act of 2006, as amended from
time to time.
“Permitted Investments” means:
(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
(b)    investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;


--------------------------------------------------------------------------------

16

(c)    investments in certificates of deposit, bankers’ acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any U.S. office of any commercial bank that has a combined capital
and surplus and undivided profits of not less than $500,000,000;
(d)    fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and
(e)    money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000.
“Person” means an individual, a corporation, a limited liability company, a
partnership, an association, a trust or any other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.
“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code or
Section 302 of ERISA and is sponsored, maintained, or contributed to, by any
member of the ERISA Group for employees of any member of the ERISA Group.
“Prime Rate” means that rate of interest from time to time announced by JPMorgan
Chase Bank, N.A. at its principal office, presently located at 383 Madison
Avenue, New York, New York 10179, as its prime rate.
“Principal Property” means any manufacturing plant or other manufacturing
facility of IR Parent, the Borrower or any Restricted Subsidiary, as the case
may be, which plant or facility is located within the United States of America,
except any such plant or facility that IR Parent’s or the Borrower’s board of
directors by resolution declares is not of material importance to the total
business conducted by IR Parent, the Borrower and the Restricted Subsidiaries.
“Process Agent” has the meaning set forth in Section 9.8.
“Protesting Bank” has the meaning set forth in Section 2.16(b).
“Public Debt” means any publicly traded notes, bonds, debentures or similar
indebtedness set forth in (a) IR Parent’s Form 10-K for the most recently ended
fiscal year or (b) any filings by IR Parent on Form 10-Q or Form 8-K made after
the end of the most recently ended fiscal year.
“Ratings” means the ratings of Moody’s and S&P applicable to the Borrower’s
long-term senior unsecured debt.


--------------------------------------------------------------------------------

17

“Refunding Borrowing” means a Committed Borrowing which, after application of
the proceeds thereof, results in no net increase in the outstanding principal
amount of Committed Loans made by any Bank.
“Register” has the meaning set forth in Section 9.6(g).
“Regulation T” means Regulation T of the Board, as in effect from time to time.
“Regulation U” means Regulation U of the Board, as in effect from time to time.
“Regulation X” means Regulation X of the Board, as in effect from time to time.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, partners,
trustees, administrators, agents and advisors of such Person and such Person’s
Affiliates.
“Required Banks” means, at any time, Banks having at least a majority of the
aggregate amount of the Commitments or, if the Commitments shall have been
terminated, holding Loans evidencing at least a majority of the aggregate unpaid
principal amount of the Loans.
“Reset Date” has the meaning set forth in Section 1.5(a).
“Restricted Subsidiary” means any Subsidiary, excluding any Subsidiary the
greater part of the operating assets of which are located or the principal
business of which is carried on outside of the United States of America.
“Revolving Exposure” means, at any time, the aggregate principal amount of Loans
then outstanding together with the aggregate amount of LC Exposure at such time.
The amount of Revolving Exposure, at any time, shall not exceed the amount of
total Commitments at such time.
“S&P” means Standard & Poor’s Ratings Services, a division of McGraw-Hill
Financial Inc.
“Sale and Leaseback Transaction” means an arrangement with any Person for the
leasing by IR Parent, the Borrower or a Restricted Subsidiary (except for
temporary leases for a term of not more than three years and, in the case of a
Restricted Subsidiary, a lease to IR Parent, the Borrower or another Restricted
Subsidiary) of any Principal Property (whether now owned or hereafter acquired),
which Principal Property has been or is to be sold or transferred by IR Parent,
the Borrower or such Restricted Subsidiary to such Person.
“Subsequent Parent Company” has the meaning assigned to such term in the
definition of the term “IR Parent” in this Section 1.1.
“Subsidiary” means any corporation or other entity of which securities or other
ownership interests having ordinary voting power to elect a majority of the
board of directors or


--------------------------------------------------------------------------------

18

other persons performing similar functions are at the time directly or
indirectly owned by IR Parent or by the Borrower, as applicable.
“Syndication Agent” means Citibank, N.A., in its capacity as syndication agent
for the Banks hereunder, and its successors in such capacity.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, assessments, fees or other charges or withholdings imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
“Termination Date” means the fifth anniversary of the Effective Date or, if such
day is not a Euro-Currency Business Day, the next preceding Euro-Currency
Business Day.
“Termination Date Extension Request” means a request by the Borrower, in the
form of Exhibit J hereto or such other form as shall be approved by the
Administrative Agent, for the extension of the Termination Date pursuant to
Section 2.22
“Unfunded Liabilities” means, with respect to any Plan during the term of this
Agreement, the amount (if any) by which (i) the present value of all accrued
benefits under such Plan exceeds (ii) the fair market value of all Plan assets
allocable to such benefits (excluding any accrued but unpaid contributions), all
determined on the basis of a Plan termination as of the then most recent
valuation date for such Plan, but only to the extent that such excess represents
a potential liability of a member of the ERISA Group to the PBGC or any other
Person under Title IV of ERISA.
“Universal Business Day” means any day that is a Domestic Business Day and a
Euro-Currency Business Day.
“U.S. Borrower” means (i) the Borrower and (ii) any Additional Borrower that is
a U.S. Person.
“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Internal Revenue Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.15(f)(b)(iii)
“Withholding Agent” means the Borrower, any Additional Borrower or the
Administrative Agent.
SECTION 1.2.     Accounting Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made and all financial statements required to
be delivered hereunder shall be prepared in accordance with GAAP as in effect
from time to time, applied on a basis consistent (except for changes concurred
in by IR Parent’s independent public accountants) with the most recent audited
consolidated financial statements of IR Parent and its Consolidated Subsidiaries
delivered to the Banks; provided that (x) if IR Parent or the Borrower


--------------------------------------------------------------------------------

19

notifies the Administrative Agent that it wishes to amend any covenant in
Article V to eliminate the effect of any change in GAAP on the operation of such
covenant (or if the Administrative Agent notifies IR Parent or the Borrower that
the Required Banks wish to amend Article V for such purpose), then the
compliance by IR Parent and the Borrower with such covenant shall be determined
on the basis of GAAP in effect immediately before the relevant change in GAAP
became effective, until either such notice is withdrawn or such covenant is
amended in a manner satisfactory to IR Parent, the Borrower and the Required
Banks, and (y) for purposes of determining Consolidated Net Worth, GAAP as in
effect at the time of and as used to prepare the financial statements referred
to in Section 4.4(a) hereof shall be used for such determination,
notwithstanding any change in GAAP after the date of such financial statements;
provided that Consolidated Net Worth shall be determined excluding the effect of
goodwill impairment charges, net of taxes, to the extent that such effect would
not otherwise have been included in such determination but for the application
of FASB Accounting Standards Codification 350 (formerly Statement of Financial
Accounting Standards 142). Notwithstanding any other provision contained herein,
all terms of an accounting or financial nature used herein shall be construed,
and all computations of amounts and ratios referred to herein shall be made,
without giving effect to any election under Accounting Standards Codification
825-10-25 (formerly Statement of Financial Accounting Standards 159, The Fair
Value Option for Financial Assets and Financial Liabilities), or any successor
thereto, to value any Indebtedness of IR Parent, the Borrower or any other
Subsidiary at “fair value”, as defined therein.
SECTION 1.3.     Types of Borrowings. The term “Borrowing” denotes the
aggregation of Loans of one or more Banks to be made to the Borrower or any
Additional Borrower pursuant to Article II on a single date and for a single
Interest Period. Borrowings are classified for purposes of this Agreement either
by reference to the pricing of Loans comprising such Borrowing (e.g., a
“Euro-Currency Borrowing” is a Borrowing comprised of Euro-Currency Loans) or by
reference to the provisions of Article II under which participation therein is
determined (i.e., a “Committed Borrowing” is a Borrowing under Section 2.1 in
which all Banks participate in proportion to their Commitments, while a “Money
Market Borrowing” is a Borrowing under Section 2.3 in which the Bank
participants are determined on the basis of their bids in accordance therewith).
SECTION 1.4.     Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all real and personal, tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
The word “law” shall be construed as referring to all statutes, rules,
regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law), and all judgments, orders,
writs and decrees binding on the applicable persons, of all Governmental
Authorities. Unless the context requires otherwise, (a) any definition of or
reference to any agreement, instrument or other document (including this
Agreement and the other Loan Documents) shall be construed as referring to such


--------------------------------------------------------------------------------

20

agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any definition
of or reference to any statute, rule or regulation shall be construed as
referring thereto as from time to time amended, supplemented or otherwise
modified (including by succession of comparable successor laws), (c) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof and (e) all references herein to Articles, Sections, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Exhibits and Schedules to, this Agreement.
SECTION 1.5.     Exchange Rates; Reset Dates. (a) At approximately 10:00 A.M.
(New York City time) or as close to such time as is reasonably practicable, on
each Calculation Date, the Administrative Agent shall (i) determine the Exchange
Rate as of such Calculation Date with respect to each Foreign Currency in which
any outstanding Loan, any outstanding Letter of Credit or any unreimbursed
LC Disbursement is denominated and (ii) give notice thereof to the Banks and the
Borrower. The Exchange Rates so determined shall become effective on the first
Euro-Currency Business Day immediately following the relevant Calculation Date
(a “Reset Date”), shall remain effective until the next succeeding Reset Date
and shall for all purposes of this Agreement (other than converting into Dollars
under Section 2.18(d), (e), (h), (i) and (j) the obligations of the Borrower and
the Additional Borrowers and the Banks in respect of LC Disbursements that have
not been reimbursed when due) be the Exchange Rates employed in converting any
amounts between the applicable currencies.
(b)    At approximately 10:00 A.M. (New York City time) or as close to such time
as is reasonably practicable, on each Reset Date, the Administrative Agent shall
(i) determine the aggregate amount of the Dollar Equivalents of (A) the
principal amounts of the Foreign Currency Loans then outstanding (after giving
effect to any Foreign Currency Loans made or repaid on such date) and (B) the LC
Exposure on such date (after giving effect to any Letters of Credit denominated
in a Foreign Currency issued, renewed or terminated or requested to be issued,
renewed or terminated on such date) and (ii) notify the Borrower of the results
of such determination.
ARTICLE II
THE CREDITS
SECTION 2.1. Commitments to Lend. (a) During the Availability Period, each Bank
severally agrees, on the terms and conditions set forth in this Agreement, to
make loans in Dollars to the Borrower or any Additional Borrower pursuant to
this Section from time to time in amounts such that the Dollar Equivalent of the
Revolving Exposure by such Bank at any one time outstanding shall not exceed the
amount of its Commitment. Each Borrowing under this Section shall be in an
aggregate principal amount of $10,000,000 or any larger multiple of $1,000,000
(except that any such Borrowing may be in the aggregate amount available in


--------------------------------------------------------------------------------

21

accordance with Section 3.2(b)) and shall be made from the several Banks ratably
in proportion to their respective Available Commitments. Within the foregoing
limits, the Borrower or any Additional Borrower may borrow under this Section,
repay, or to the extent permitted by Section 2.11, prepay Loans and reborrow at
any time during the Availability Period under this Section.
(b)    During the Availability Period, each Bank severally agrees, on the terms
and conditions set forth in this Agreement, to make loans in English pounds
sterling or euros (“Euro Loans”) to the Borrower or any Additional Borrower
pursuant to this Section from time to time in amounts such that (i) the Dollar
Equivalent of the aggregate principal amount of Committed Loans by such Bank at
any one time outstanding shall not exceed the amount of its Commitment and
(ii) the Dollar Equivalent of the Revolving Exposure by such Bank at any one
time outstanding shall not exceed the amount of its Commitment. All Euro Loans
shall be Euro-Currency Loans. Each Borrowing under this Section shall be in an
aggregate principal amount of the Foreign Currency Equivalent of $10,000,000 or
any larger multiple of the Foreign Currency Equivalent of $1,000,000 (except
that any such Borrowing may be in the aggregate amount available in accordance
with Section 3.2(b)) and shall be made from the several Banks ratably in
proportion to their respective Available Commitments. Within the foregoing
limits, the Borrower or any Additional Borrower may borrow under this Section,
repay, or to the extent permitted by Section 2.11, prepay Loans and reborrow at
any time during the Availability Period under this Section. It is expressly
understood and agreed among the parties hereto that any and all Euro Loan
Borrowings made pursuant to Section 2.1(b) hereof shall constitute utilizations
of the Banks’ Commitments hereunder and shall reduce the Available Commitment of
the Banks accordingly.
SECTION 2.2. Notice of Committed Borrowings. The Borrower or any Additional
Borrower, as applicable, shall give the Administrative Agent notice (a “Notice
of Committed Borrowing”) (x) at its New York address not later than 11:00 A.M.
(New York City time) on the date of each Base Rate Borrowing, (y) at its New
York address not later than 11:00 A.M. (New York City time) on the third
Universal Business Day before each Euro-Currency Borrowing denominated in
Dollars, and (z) in the case of Euro Loans, at its London address not later than
11:00 A.M. (London time) on the third Universal Business Day before each
Euro-Currency Borrowing denominated in euros or English pounds sterling,
specifying:
(a)    the date of such Borrowing, which shall be a Domestic Business Day in the
case of a Base Rate Borrowing, a Universal Business Day in the case of a
Euro-Currency Borrowing denominated in Dollars or a Euro-Currency Business Day
in the case of a Euro-Currency Borrowing denominated in a Foreign Currency,
(b)    the aggregate amount of such Borrowing and whether such Borrowing is to
be denominated in Dollars, English pounds sterling or euros,
(c)    in the case of Loans to be made in Dollars, whether the Loans comprising
such Borrowing are to be Base Rate Loans or Euro-Currency Loans, and


--------------------------------------------------------------------------------

22

(d)    in the case of a Fixed Rate Borrowing, the duration of the Interest
Period applicable thereto, subject to the provisions of the definition of
Interest Period.
If no election as to the pricing of Loans comprising the Borrowing is specified,
then the requested Borrowing shall be a Base Rate Borrowing. If no Interest
Period is specified with respect to any requested Euro-Currency Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration.
SECTION 2.3.     Money Market Borrowings. (a) The Money Market Option. In
addition to Committed Borrowings pursuant to Section 2.1, the Borrower may, as
set forth in this Section, request that the Banks, during the Availability
Period, make offers to make Money Market Loans to the Borrower. The Banks may,
but shall have no obligation to, make such offers and the Borrower may, but
shall have no obligation to, accept any such offers in the manner set forth in
this Section. The Borrower may request that the Banks make Money Market Loans
denominated in Dollars or in any Foreign Currency; provided, however, that at no
time may the Borrower request that the Banks make Money Market Loans so as to
cause the amount of the Revolving Exposure to exceed the amount of the total
Commitments.
(b)    Money Market Quote Request. When the Borrower wishes to request offers to
make Money Market Loans under this Section, it shall transmit to the
Administrative Agent by facsimile or electronic transmission a Money Market
Quote Request substantially in the form of Exhibit B hereto (a “Money Market
Quote Request”) so as to be received no later than 11:00 A.M. (New York City
time) at the Administrative Agent’s New York facsimile number, and, in the case
of Money Market Loans to be denominated in a Foreign Currency, so as to be
received no later than 11:00 A.M. (London time) at the Administrative Agent’s
London facsimile number on (w) the fourth Universal Business Day prior to the
date of Borrowing proposed therein, in the case of a LIBOR Auction to be
denominated in Dollars, (x) the fourth Euro-Currency Business Day prior to the
date of Borrowing proposed therein, in the case of a LIBOR Auction to be
denominated in a Foreign Currency, (y) the second Euro-Currency Business Day
prior to the date of Borrowing proposed therein, in the case of an Absolute Rate
Auction to be denominated in a Foreign Currency or (z) the second Domestic
Business Day prior to the date of Borrowing proposed therein, in the case of an
Absolute Rate Auction to be denominated in Dollars (or, in any case, such other
time or date as the Borrower and the Administrative Agent shall have mutually
agreed and shall have notified to the Banks, which date is not later than the
date of the Money Market Quote Request for the first LIBOR Auction or Absolute
Rate Auction for which such change is to be effective) specifying:
(i)    the proposed date of Borrowing, which shall be a Euro-Currency Business
Day in the case of a LIBOR Auction or an Absolute Rate Auction to be denominated
in a Foreign Currency, a Universal Business Day in the case of a LIBOR Auction
to be denominated in Dollars or a Domestic Business Day in the case of an
Absolute Rate Auction to be denominated in Dollars,
(ii)    the aggregate amount of such Borrowing, which shall be subject to the
provisions of Section 2.3(a) and shall be $10,000,000 (or the Foreign Currency
Equivalent thereof, in the case of Money Market Loans to be


--------------------------------------------------------------------------------

23

denominated in a Foreign Currency) or a larger multiple of $1,000,000 (or the
Foreign Currency Equivalent thereof, in the case of Money Market Loans to be
denominated in a Foreign Currency),
(iii)    the duration of the Interest Period applicable thereto, subject to the
provisions of the definition of Interest Period,
(iv)    whether the Money Market Quotes requested are to set forth a Money
Market Margin or a Money Market Absolute Rate and
(v)    the Applicable Currency in which the proposed Borrowing is to be
denominated.
The Borrower may request offers to make Money Market Loans for more than one
Interest Period in a single Money Market Quote Request. No Money Market Quote
Request shall be given within five Euro-Currency Business Days (or such other
number of days as the Borrower and the Administrative Agent may agree) of any
other Money Market Quote Request.
(c)    Invitation for Money Market Quotes. Promptly upon receipt of a Money
Market Quote Request, the Administrative Agent shall send to the Banks by
facsimile or electronic transmission an invitation for Money Market Quotes
substantially in the form of Exhibit C hereto (an “Invitation for Money Market
Quotes”), which shall constitute an invitation by the Borrower to each Bank to
submit Money Market Quotes offering to make the Money Market Loans to which such
Money Market Quote Request relates in accordance with this Section.
(d)    Submission and Contents of Money Market Quotes. o Each Bank may submit a
Money Market Quote containing an offer or offers to make Money Market Loans in
response to any Invitation for Money Market Quotes. Each Money Market Quote must
comply with the requirements of this subsection (d) and must be submitted to the
Administrative Agent by facsimile or electronic transmission at its offices
specified in or pursuant to Section 9.1 not later than (w) 9:30 A.M. (London
time) on the third Euro-Currency Business Day prior to the proposed date of
Borrowing, in the case of a LIBOR Auction to be denominated in a Foreign
Currency, (x) 9:30 A.M. (New York City time) on the third Universal Business Day
prior to the proposed date of Borrowing, in the case of a LIBOR Auction to be
denominated in Dollars, (y) 9:30 A.M. (New York City time) on the first Domestic
Business Day prior to the proposed date of Borrowing, in the case of an Absolute
Rate Auction to be denominated in Dollars or (z)  9:30 A.M. (London time) on the
first Euro-Currency Business Day prior to the proposed date of Borrowing, in the
case of an Absolute Rate Auction to be denominated in a Foreign Currency (or, in
any case, such other time or date as the Borrower and the Administrative Agent
shall have mutually agreed and shall have notified to the Banks not later than
the date of the Money Market Quote Request for the first LIBOR Auction or
Absolute Rate Auction for which such change is to be effective); provided that
Money Market Quotes submitted by the Administrative Agent (or any affiliate of
the Administrative Agent) in the capacity of a Bank may be submitted, and may
only be submitted, if the Administrative Agent or such affiliate notifies the
Borrower of the terms of the offer or offers contained therein not later than 15
minutes prior to the deadline for the other


--------------------------------------------------------------------------------

24

Banks. Subject to Articles III and VI, any Money Market Quote so made shall be
irrevocable except with the written consent of the Administrative Agent given on
the instructions of the Borrower.
(ii)    Each Money Market Quote shall be in substantially the form of Exhibit D
hereto and shall in any case specify:
(A)    the proposed date of Borrowing,
(B)    the principal amount of the Money Market Loan for which each such offer
is being made, which principal amount (w) may be greater than or less than the
Commitment of the quoting Bank, (x) must be $10,000,000 (or the Foreign Currency
Equivalent thereof, in the case of Money Market Loans to be denominated in a
Foreign Currency) or a larger multiple of $1,000,000 (or the Foreign Currency
Equivalent thereof, in the case of Money Market Loans to be denominated in a
Foreign Currency), (y) may not exceed the principal amount of Money Market Loans
for which offers were requested and (z) may be subject to an aggregate
limitation as to the principal amount of Money Market Loans for which offers
being made by such quoting Bank may be accepted,
(C)    in the case of a LIBOR Auction, the margin above or below the applicable
London Interbank Offered Rate (the “Money Market Margin”) offered for each such
Money Market Loan, expressed as a percentage (specified to the nearest
1/10,000th of 1%, rounded upwards, if necessary) to be added to or subtracted
from such base rate,
(D)    in the case of an Absolute Rate Auction, the rate of interest per annum
(specified to the nearest 1/10,000th of 1%, rounded upwards, if necessary) (the
“Money Market Absolute Rate”) offered for each such Money Market Loan and
(E)    the identity of the quoting Bank.
A Money Market Quote may set forth up to five separate offers by the quoting
Bank with respect to each Interest Period specified in the related Invitation
for Money Market Quotes.
(iii)    Any Money Market Quote shall be disregarded if it:
(A)    is not substantially in conformity with Exhibit D hereto or does not
specify all of the information required by subsection (d)(ii);
(B)    contains qualifying, conditional or similar language;
(C)    proposes terms other than or in addition to those set forth in the
applicable Invitation for Money Market Quotes; or


--------------------------------------------------------------------------------

25

(D)    arrives after the time set forth in subsection (d)(i).
(e)    Notice to Borrower. The Administrative Agent shall promptly notify the
Borrower of the terms (x) of any Money Market Quote submitted by a Bank that is
in accordance with subsection (d) and (y) of any Money Market Quote that amends,
modifies or is otherwise inconsistent with a previous Money Market Quote
submitted by such Bank with respect to the same Money Market Quote Request. Any
such subsequent Money Market Quote shall be disregarded by the Administrative
Agent unless such subsequent Money Market Quote is submitted solely to correct a
manifest error in such former Money Market Quote. The Administrative Agent’s
notice to the Borrower shall specify (A) the aggregate principal amount of Money
Market Loans for which offers have been received for each Interest Period
specified in the related Money Market Quote Request, (B) the respective
principal amounts and Money Market Margins or Money Market Absolute Rates, as
the case may be, so offered and (C) if applicable, limitations on the aggregate
principal amount of Money Market Loans for which offers in any single Money
Market Quote may be accepted.
(f)    Acceptance and Notice by Borrower. Not later than 11:30 A.M. (New York
City time or London time, as applicable) on (x) the date that Money Market
Quotes are due pursuant to Section 2.3(d)(i), in the case of a LIBOR Auction, or
(y) the proposed date of Borrowing, in the case of an Absolute Rate Auction (or,
in either case, such other time or date as the Borrower and the Administrative
Agent shall have mutually agreed and shall have notified to the Banks, which
date shall not be later than the date of the Money Market Quote Request for the
first LIBOR Auction or Absolute Rate Auction for which such change is to be
effective), the Borrower shall notify the Administrative Agent of its acceptance
or non-acceptance of the offers so notified to it pursuant to subsection (e). In
the case of acceptance, such notice (a “Notice of Money Market Borrowing”) shall
specify the aggregate principal amount of offers for each Interest Period that
are accepted. The Borrower may accept any Money Market Quote in whole or in
part; provided that:
(i)    the aggregate principal amount of each Money Market Borrowing may not
exceed the applicable amount set forth in the related Money Market Quote
Request,
(ii)    the principal amount of each Money Market Borrowing must be $10,000,000
(or the Foreign Currency Equivalent thereof, in the case of Money Market Loans
to be denominated in a Foreign Currency) or a larger multiple of $1,000,000 (or
the Foreign Currency Equivalent thereof, in the case of Money Market Loans to be
denominated in a Foreign Currency),
(iii)    acceptance of offers may only be made on the basis of ascending Money
Market Margins or Money Market Absolute Rates, as the case may be, and
(iv)    the Borrower may not accept any offer that is described in subsection
(d)(iii) or that otherwise fails to comply with the requirements of this
Agreement (including the requirements of the third sentence of Section 2.3(a)).


--------------------------------------------------------------------------------

26

(g)    Allocation by Administrative Agent. If offers are made by two or more
Banks with the same Money Market Margins or Money Market Absolute Rates, as the
case may be, for a greater aggregate principal amount than the amount in respect
of which such offers are accepted for the related Interest Period, the principal
amount of Money Market Loans in respect of which such offers are accepted shall
be allocated by the Administrative Agent among such Banks as nearly as possible
(in multiples of $1,000,000 (or the Foreign Currency Equivalent thereof, in the
case of Money Market Loans to be denominated in a Foreign Currency), as the
Administrative Agent may deem appropriate) in proportion to the aggregate
principal amounts of such offers. Determinations by the Administrative Agent of
the amounts of Money Market Loans shall be conclusive in the absence of manifest
error.
SECTION 2.4.     Notice to Banks; Funding of Loans. (a) Upon receipt of a Notice
of Borrowing, the Administrative Agent shall promptly notify each Bank of the
contents thereof and of such Bank’s share (if any) of such Borrowing and such
Notice of Borrowing shall not thereafter be revocable by the Borrower or
Additional Borrower, as the case may be. Each Bank at its option may make any
Loan by causing any domestic or foreign branch or Affiliate of such Bank to make
such Loan (subject to the provision by such branch or Affiliate, prior to such
branch or Affiliate receiving any payments pursuant to the Loan Documents, of
any documentation required pursuant to Section 2.15; provided that any exercise
of such option shall not affect the obligation of the Borrower or the applicable
Additional Borrower to repay such Loan in accordance with the terms of this
Agreement.
(b)    Not later than 12:30 P.M. (New York City time or London time, as
applicable) on the date of each Borrowing, each Bank participating therein shall
(except as provided in subsection (c) of this Section) make available its share
of such Borrowing, in Federal or other funds immediately available in New York
City or in London, as applicable, to the Administrative Agent at its address
specified in or pursuant to Section 9.1 (or, in the case of any Borrowing
denominated in a Foreign Currency, at such other address as the Administrative
Agent may specify from time to time by written notice to the Borrower and the
Banks). Unless the Administrative Agent determines that any applicable condition
specified in Article III has not been satisfied, the Administrative Agent will
make the funds so received from the Banks available in like funds to the
Borrower or the applicable Additional Borrower, as the case may be, at the
Administrative Agent’s aforesaid address. If any Bank makes a new Loan hereunder
on a day on which the Borrower or the applicable Additional Borrower, as the
case may be, is to repay all or any part of an outstanding Loan from such Bank,
such Bank shall apply the proceeds of its new Loan to make such repayment and
only an amount equal to the difference (if any) between the amount being
borrowed and the amount being repaid shall be made available by such Bank to the
Administrative Agent as provided in this subsection (b), or remitted by the
Borrower or the applicable Additional Borrower to the Administrative Agent as
provided in Section 2.12, as the case may be.
(c)    Unless the Administrative Agent shall have received notice from a Bank
prior to the date (or, if a Base Rate Borrowing, the time) of any Borrowing that
such Bank will not make available to the Administrative Agent such Bank’s share
of such Borrowing, the Administrative Agent may assume that such Bank has made
such share available to the


--------------------------------------------------------------------------------

27

Administrative Agent on the date of such Borrowing in accordance with subsection
(b) of this Section 2.4 and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower or the applicable Additional
Borrower, as the case may be, on such date a corresponding amount. If and to the
extent that such Bank shall not have so made such share available to the
Administrative Agent, such Bank and the Borrower or such Additional Borrower, as
the case may be, severally agree to repay to the Administrative Agent forthwith
on demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Borrower or such Additional
Borrower, as the case may be, until the date such amount is repaid to the
Administrative Agent, at a rate per annum equal to (i) in the case of amounts
denominated in Dollars, the daily average Federal Funds Rate, and (ii) in the
case of amounts denominated in a Foreign Currency, the daily average cost of
funding such amount (as reasonably determined by the Administrative Agent). A
certificate of the Administrative Agent submitted to any Bank with respect to
any amounts owing under this paragraph shall be conclusive in the absence of
manifest error. If such Bank shall repay to the Administrative Agent such
corresponding amount, such amount so repaid shall constitute such Bank’s Loan
included in such Borrowing for purposes of this Agreement.
SECTION 2.5.     Evidence of Debt. (a) Each Bank shall maintain in accordance
with its usual practice an account or accounts evidencing indebtedness of the
Borrower and any Additional Borrower to such Bank resulting from the Loans of
such Bank from time to time, including the amounts of principal and interest
payable and paid to such Bank from time to time under this Agreement.
(b)    The Administrative Agent shall maintain the Register pursuant to
subsection 9.6(g), and a subaccount therein for each Bank, in which shall be
recorded (i) the amount of each Loan made hereunder and each Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower and any Additional Borrower to
each Bank hereunder and (iii) both the amount of any sum received by the
Administrative Agent hereunder from the Borrower and any Additional Borrower and
each Bank’s share thereof.
(c)    The entries made in the Register and the accounts of each Bank maintained
pursuant to subsection 2.5(b) shall, to the extent permitted by applicable law,
be prima facie evidence of the existence and amounts of the obligations of the
Borrower and any Additional Borrower therein recorded; provided, however, that
the failure of any Bank or the Administrative Agent to maintain the Register or
any such account, or any error therein, shall not in any manner affect the
obligation of the Borrower or any Additional Borrower to repay (with applicable
interest) any Loans made to the Borrower or such Additional Borrower by such
Bank in accordance with the terms of this Agreement.
(d)    The Borrower and each Additional Borrower agree that, upon the request to
the Administrative Agent by any Bank, the Borrower or such Additional Borrower
will execute and deliver to such Bank a single Note of the Borrower or such
Additional Borrower, as the case may be, evidencing any Loans of such Bank.


--------------------------------------------------------------------------------

28

SECTION 2.6. Maturity of Loans. Each Loan included in any Borrowing shall
mature, and the principal amount thereof shall be due and payable, on the
Termination Date.
SECTION 2.7.     Interest Rates. (a) Each Base Rate Loan shall bear interest on
the outstanding principal amount thereof, for each day from the date such Loan
is made until it becomes due, at a rate per annum equal to the sum of the Base
Rate for such day plus the applicable Base Rate Margin. Such interest shall be
payable quarterly in arrears on the last Domestic Business Day of each calendar
quarter ending on March 31, June 30, September 30 and December 31 of each year
and upon the date of termination of the Commitments in their entirety. The Base
Rate Margin will be (i) initially determined for any Base Rate Loan on the same
date as the relevant Notice of Borrowing for such Base Rate Loan and (ii) reset
on the first Domestic Business Day of each calendar quarter ending on March 31,
June 30, September 30 and December 31 of each year. Any overdue principal of or
interest on any Base Rate Loan shall bear interest, payable on demand, for each
day from and including the date payment thereof was due to but excluding the
date of actual payment, at a rate per annum equal to the sum of 2% plus the rate
otherwise applicable to Base Rate Loans for such day.
(b)    Each Euro-Currency Loan shall bear interest on the outstanding principal
amount thereof, for the Interest Period applicable thereto, at a rate per annum
equal to the sum of the applicable Euro-Currency Margin plus the applicable
Adjusted London Interbank Offered Rate. Such interest shall be payable for each
Interest Period on the last day thereof and, if such Interest Period is longer
than three months, at intervals of three months after the first day thereof. Any
overdue principal of or interest on any Euro-Currency Loan shall bear interest,
payable on demand, for each day from and including the date payment thereof was
due to but excluding the date of actual payment, at a rate per annum equal to
the sum of 2% plus the Euro-Currency Margin plus the Adjusted London Interbank
Offered Rate applicable to such Loan.
The “Adjusted London Interbank Offered Rate” applicable to any Interest Period
means a rate per annum equal to the quotient obtained (rounded upward, if
necessary, to the next higher 1/100th of 1%) by dividing (i) the applicable
London Interbank Offered Rate by (ii) 1.0 minus the Euro-Currency Reserve
Percentage.
The “London Interbank Offered Rate” applicable to any Euro-Currency Borrowing
for any Interest Period means the rate appearing on the Reuters “LIBOR01” screen
(or on any successor or substitute screen of such service, or any successor to
or substitute for such service, as determined by the Administrative Agent from
time to time for purposes of providing quotations of interest rates applicable
to deposits in the Applicable Currency in the London interbank market) at
approximately 11:00 A.M. (London time) (a) in the case of Borrowings denominated
in Dollars, two Euro-Currency Business Days prior to the commencement of such
Interest Period, and (b) in the case of Borrowings denominated in English pounds
sterling, on the same Euro-Currency Business Day as the commencement of such
Interest Period, in each case, as the rate for deposits in the Applicable
Currency with a maturity comparable to such Interest Period. In the event that
such rate is not available at such time for any reason, and, in any event, in
the case of euro-denominated Loans, then the “London Interbank Offered Rate”
with respect to such Interest Period shall be the rate (rounded upwards,


--------------------------------------------------------------------------------

29

if necessary, to the next 1/100 of 1%) at which deposits of $5,000,000 (or the
Foreign Currency Equivalent thereof, in the case of a Foreign Currency) and for
a maturity comparable to such Interest Period are offered by the principal
London office of the Administrative Agent in immediately available funds in the
London interbank market at approximately 11:00 A.M. (London time) (i) in the
case of Borrowings denominated in Dollars, two Euro-Currency Business Days prior
to the commencement of such Interest Period and (ii) in the case of Borrowings
denominated in a Foreign Currency, on the same Euro-Currency Business Day as the
commencement of such Interest Period.
“Euro-Currency Reserve Percentage” means for any day as applied to a
Euro-Currency Loan, the aggregate (without duplication) of the maximum rates
(expressed as a decimal fraction) of reserve requirements in effect on such day
(including basic, supplemental, marginal and emergency reserves under any
regulations of the Board or any other Governmental Authority having jurisdiction
with respect thereto) dealing with reserve requirements prescribed for
eurocurrency funding (currently referred to as “Eurocurrency liabilities” in
Regulation D of the Board). The Adjusted London Interbank Offered Rate shall be
adjusted automatically on and as of the effective date of any change in the
Euro-Currency Reserve Percentage. The Banks acknowledge and agree that the
Euro-Currency Reserve Percentage on the date hereof is 0%.
(c)    [RESERVED]
(d)    Each Money Market LIBOR Loan shall bear interest on the outstanding
principal amount thereof, for the Interest Period applicable thereto, at a rate
per annum equal to the sum of the London Interbank Offered Rate for such
Interest Period (determined in accordance with Section 2.7(b) as if the related
Money Market LIBOR Borrowing were a Committed Euro-Currency Borrowing) plus (or
minus) the Money Market Margin quoted by the Bank making such Loan in accordance
with Section 2.3. Each Money Market Absolute Rate Loan shall bear interest on
the outstanding principal amount thereof, for the Interest Period applicable
thereto, at a rate per annum equal to the Money Market Absolute Rate quoted by
the Bank making such Loan in accordance with Section 2.3. Such interest shall be
payable for each Interest Period on the last day thereof and, if such Interest
Period is longer than three months, at intervals of three months after the first
day thereof. Any overdue principal of or interest on any Money Market Loan shall
bear interest, payable on demand, for each day from and including the date
payment thereof was due to but excluding the date of actual payment, at a rate
per annum equal to the sum of 2% plus the Prime Rate for such day.
(e)    The Administrative Agent shall determine each interest rate applicable to
the Loans hereunder. The Administrative Agent shall give prompt notice to the
Borrower and the participating Banks of each rate of interest so determined, and
its determination thereof shall be conclusive in the absence of manifest error.
(f)    Each of “Euro-Currency Margin” and the “Commitment Fee Rate” means, for
any day, the percentage set forth below in the column below such term and in the
row corresponding to the “Level” in effect for the Borrower on such day:


--------------------------------------------------------------------------------

30

 
Ratings
Applicable
Euro-Currency Margin
 
Level
Moody’s
S&P
Commitment Fee Rate
I
A3 (or higher)
A- (or higher)
1.000%
0.100%
II
Baa1
BBB+
1.125%
0.125%
III
Baa2
BBB
1.250%
0.150%
IV
Baa3
BBB-
1.500%
0.200%
V
Lower
Lower
1.750%
0.250%



; provided that (i) in the case of split Ratings from S&P and Moody’s, the
Rating to be used to determine the applicable Level shall be the higher of the
two Ratings, or if the Ratings differ by more than one Level as indicated above,
the Rating to be used to determine the applicable Level shall be the Rating one
below the higher of the two Ratings, (ii) if only one Rating exists, the
Borrower may have its debt rated by a substitute nationally-recognized rating
agency reasonably acceptable to the Administrative Agent; until the issuance of
such rating, the applicable Euro-Currency Margin and the Commitment Fee Rate
shall be determined by reference to the Level corresponding to the Rating that
is one Level lower than the Level corresponding to the available Rating,
(iii) if no Ratings exist, the applicable Level shall be Level V and (iv) if any
Rating shall be changed (other than as a result of a change in the rating system
of the applicable rating agency), such change shall be effective as of the date
on which it is first announced by the rating agency making such change. Each
such change in the applicable Euro-Currency Margin or the Commitment Fee Rate
shall apply to all outstanding Euro-Currency Loans and Base Rate Loans and to
all commitment fees accruing during the period commencing on the effective date
of such change and ending on the date immediately preceding the effective date
of the next such change. If the rating system of any rating agency shall change,
the Borrower and the Banks party hereto shall negotiate in good faith to amend
the references to specific Ratings in this subsection 2.7(f) to reflect such
changed rating system.
SECTION 2.8.     Fees. (a) The Borrower shall pay to the Administrative Agent
for the account of the Banks a commitment fee, which shall accrue at the
applicable Commitment Fee Rate, as set forth in Section 2.7(f), on the daily
unused amount of the Commitment of each Bank during the period from and
including the date hereof to but excluding the date on which such Commitment
terminates. Accrued commitment fees shall be payable quarterly in arrears on
each March 31, June 30, September 30 and December 31 of each year, commencing on
the first such date to occur after the date of this Agreement, and upon the date
of termination of the Commitments in their entirety. All commitment fees shall
be computed on the basis of a year of 360 days, and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).
(b)    The Borrower agrees to pay to the Administrative Agent for the account of
each Bank a participation fee, payable in Dollars, with respect to its
participations in Letters of Credit, which shall accrue at the applicable
Euro-Currency Margin as set forth in Section 2.7(f) on the average daily amount
of the Dollar Equivalent of such Bank’s LC Exposure during the period from and
including the Effective Date to but excluding the later of the date on which
such Bank’s Commitment terminates and the date on which such Bank ceases to have
any LC


--------------------------------------------------------------------------------

31

Exposure. The Borrower also agrees to pay to the Issuing Bank a fronting fee,
which shall accrue at a rate of 0.125% per annum or at such rate as shall be
mutually agreed upon by the Borrower and the Issuing Bank on the daily aggregate
amount of outstanding Letters of Credit during the period from and including the
Effective Date to but excluding the later of the date of termination of the
Commitments and the date on which there ceases to be any LC Exposure, as well as
the Issuing Bank’s standard fees with respect to the issuance, amendment,
renewal or extension of any Letter of Credit or processing of drawings
thereunder. Participation fees and fronting fees accrued through and including
the last day of March, June, September and December of each year shall be
payable on the third Domestic Business Day following such last day, commencing
on the first such date to occur after the Effective Date; provided that all such
fees shall be payable on the date on which the Commitments terminate and any
such fees accruing after the date on which the Commitments terminate shall be
payable on demand. Any other fees payable to the Issuing Bank pursuant to this
paragraph shall be payable within 10 days after demand. All participation fees
and fronting fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).
SECTION 2.9. Optional Termination or Reduction of Commitments. During the
Availability Period, the Borrower may, upon at least three Domestic Business
Days’ notice to the Administrative Agent (which shall give prompt notice thereof
to each Bank), (i) terminate the Commitments at any time, if no Loans are
outstanding at such time or (ii) ratably reduce from time to time by a minimum
aggregate amount of $5,000,000 (or the Foreign Currency Equivalent thereof, in
the case of Euro Loans) or any multiple of $1,000,000 (or the Foreign Currency
Equivalent thereof, in the case of Euro Loans) in excess thereof, the aggregate
amount of the Commitments; provided that any outstanding principal amount of
Loans that would exceed the aggregate amount of the Commitments after any such
reduction must be prepaid at the time of such reduction, together with any
related amounts payable under Section 2.13 in connection therewith. Any
termination or reduction of the Commitments shall be permanent.
SECTION 2.10. Mandatory Termination of Commitments; Mandatory Prepayments. (a)
The Commitments shall terminate on the Termination Date, and any Loans then
outstanding (together with accrued interest thereon) shall be due and payable on
such date.
(b)    If, on any day, the Dollar Equivalent of Revolving Exposure exceeds 105%
of the aggregate Commitments on such date, the Borrower and any Additional
Borrowers shall, within five Euro-Currency Business Days, prepay sufficient
outstanding Loans in an aggregate principal amount (together with interest
accrued to the date of such prepayment on the principal so prepaid and any
amounts payable under Section 2.13 in connection therewith) such that, after
giving effect thereto, the Dollar Equivalent of Revolving Exposure does not
exceed the aggregate Commitments on such date. If, on the last day of any
Interest Period for any Borrowing, the Dollar Equivalent of Revolving Exposure
exceeds the aggregate Commitments on such date, the Borrower and any Additional
Borrowers shall, within five Euro-Currency Business Days, prepay sufficient
outstanding Loans in an aggregate principal amount (together with interest
accrued to the date of such prepayment on the principal so prepaid and any
amounts payable under Section 2.13 in connection therewith) such that, after
giving effect thereto, the


--------------------------------------------------------------------------------

32

Dollar Equivalent of Revolving Exposure does not exceed the aggregate
Commitments on such date; provided that the aggregate principal amount of the
prepayment required pursuant to this sentence on any such occasion shall not
exceed the aggregate principal amount of such Borrowing. Each such mandatory
prepayment shall be applied to prepay ratably the Loans of the several Banks
included in each Borrowing so prepaid.
SECTION 2.11. Optional Prepayments. (a) The Borrower or any Additional Borrower
may (i) upon at least one Domestic Business Day’s notice to the Administrative
Agent, prepay any Base Rate Borrowing (or any Money Market Borrowing bearing
interest at the Base Rate pursuant to Section 8.1) and (ii) upon at least three
Euro-Currency Business Days’ notice to the Administrative Agent, subject to
Section 2.13, prepay any Euro-Currency Borrowing, in whole at any time, or from
time to time in part, by paying the principal amount to be prepaid together with
accrued interest thereon to the date of prepayment and any amounts payable under
Section 2.13 in connection therewith; provided that any such partial prepayment
shall be in the amount of $5,000,000 (or the Foreign Currency Equivalent
thereof, in the case of Foreign Currency Loans) or any multiple of $1,000,000
(or the Foreign Currency Equivalent thereof, in the case of Foreign Currency
Loans) in excess thereof. Each such optional prepayment shall be applied to
prepay ratably the Loans of the several Banks included in such Borrowing.
(b)    Except as provided in clause (i) of Section 2.11(a), the Borrower and any
Additional Borrowers may not prepay all or any portion of the principal amount
of any Money Market Loan prior to the maturity thereof.
(c)    Upon receipt of a notice of prepayment pursuant to this Section, the
Administrative Agent shall promptly notify each Bank of the contents thereof and
of such Bank’s ratable share (if any) of such prepayment and such notice shall
not thereafter be revocable by the Borrower or the applicable Additional
Borrower, as the case may be.
SECTION 2.12. General Provisions as to Payments. (a) The Borrower and each
Additional Borrower, as applicable, shall make each payment required to be made
by it hereunder (whether of principal, interest on the Loans, fees or amounts
payable under Sections 2.13, 2.15, 2.17, 8.3 or 9.3, or otherwise) without
set-off, counterclaim or deduction of any kind (in each case, unless required by
law or otherwise by this Agreement), not later than 12:00 noon (New York City
time) on the date when due, in Federal or other funds immediately available in
New York City, to the Administrative Agent at its New York address referred to
in Section 9.1, except that payments required to be made directly to the Issuing
Bank shall be so made and payments pursuant to Sections 2.13, 2.15, 2.17, 8.3 or
9.3 shall be made directly to the Persons entitled thereto; provided that any
such payments made in respect of Euro Loans or other Loans denominated in a
Foreign Currency shall be made not later than 12:00 noon (London time) on the
date when due, in funds immediately available in London in the applicable
Foreign Currency, to the Administrative Agent at its London address referred to
in Section 9.1. The Administrative Agent will promptly distribute to each Bank
its ratable share of each such payment received by the Administrative Agent for
the account of the Banks. Whenever any payment of principal of, or interest on,
the Base Rate Loans or of fees shall be due on a day which is not a Domestic
Business Day, the date for payment thereof shall be extended to the next


--------------------------------------------------------------------------------

33

succeeding Domestic Business Day. Whenever any payment of principal of, or
interest on, the Euro-Currency Loans shall be due on a day which is not a
Euro-Currency Business Day, the date for payment thereof shall be extended to
the next succeeding Euro-Currency Business Day unless such Euro-Currency
Business Day falls in another calendar month, in which case the date for payment
thereof shall be the next preceding Euro-Currency Business Day. Whenever any
payment of principal of, or interest on, the Money Market Loans shall be due on
a day which is not a Euro-Currency Business Day, the date for payment thereof
shall be extended to the next succeeding Euro-Currency Business Day; provided
that in the case of Money Market Loans denominated in Dollars, whenever any
payment of principal of, or interest on, such Dollar-denominated Money Market
Loans shall be due on a day which is not a Domestic Business Day, the date for
payment thereof shall be extended to the next succeeding Domestic Business Day.
If the date for any payment of principal is extended by operation of law or
otherwise, interest thereon shall be payable for such extended time.
(b)    Unless the Administrative Agent shall have received notice from the
Borrower or the relevant Additional Borrower prior to the date on which any
payment is due to the Banks hereunder that the Borrower or such Additional
Borrower will not make such payment in full, the Administrative Agent may assume
that the Borrower or such Additional Borrower has made such payment in full to
the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Bank on such due
date an amount equal to the amount then due such Bank. If and to the extent that
the Borrower or such Additional Borrower shall not have so made such payment,
each Bank shall repay to the Administrative Agent forthwith on demand such
amount distributed to such Bank together with interest thereon, for each day
from the date such amount is distributed to such Bank until the date such Bank
repays such amount to the Administrative Agent, at a rate per annum equal to
(i) in the case of amounts denominated in Dollars, the daily average Federal
Funds Rate, and (ii) in the case of amounts denominated in a Foreign Currency,
the daily average cost of funding such amount (as determined by the
Administrative Agent).
SECTION 2.13. Funding Losses. If the Borrower or any Additional Borrower makes
any payment of principal with respect to any Fixed Rate Loan (pursuant to
Section 2.11, Article VI or VIII or otherwise, but not pursuant to Section 8.2)
on any day other than the last day of the Interest Period applicable thereto,
if the Borrower or any Additional Borrower fails to borrow any Fixed Rate Loans
after notice has been given to any Bank in accordance with Section 2.4(a) or
2.19 or if the Borrower or any Additional Borrower fails to prepay any Fixed
Rate Loans after notice has been given to any Bank in accordance with
Section 2.11(c), the Borrower or such Additional Borrower shall reimburse each
Bank within 30 days after demand for any resulting loss or expense incurred by
it (or by an existing or prospective Participant in the related Loan), including
any loss incurred in obtaining, liquidating or employing deposits from third
parties, but excluding loss of margin for the period after any such payment or
failure to borrow or prepay; provided that such Bank shall have delivered to the
Borrower or such Additional Borrower a certificate setting forth the calculation
of the amount of such loss or expense, which certificate shall be conclusive in
the absence of manifest error.


--------------------------------------------------------------------------------

34

SECTION 2.14. Computation of Interest and Fees. Interest based on the Prime Rate
and interest and fees based on amounts denominated in English pounds sterling
hereunder shall be computed on the basis of a year of 365 days and paid for the
actual number of days elapsed (including the first day but excluding the last
day). Except as set forth in Section 2.8, all other interest and fees shall be
computed on the basis of a year of 360 days and paid for the actual number of
days elapsed (including the first day but excluding the last day).
SECTION 2.15. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower and each Additional Borrower hereunder shall be made free and
clear of and without deduction for any Indemnified Taxes or Other Taxes;
provided that if the Borrower or such Additional Borrower shall be required to
deduct any Indemnified Taxes or Other Taxes from such payments, then (i) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section), the Administrative Agent or the applicable Bank receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrower or such Additional Borrower shall make such deductions and
(iii) the Borrower or such Additional Borrower shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.
(b)    In addition, the Borrower and each Additional Borrower shall pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.
(c)    The Borrower and each Additional Borrower shall indemnify the
Administrative Agent and each Bank, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
the Administrative Agent or such Bank, as the case may be, on or with respect to
any payment by or on account of any obligation of the Borrower or such
Additional Borrower hereunder (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
and any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower or any Additional Borrower by a Bank or by the Administrative Agent, on
its own behalf or on behalf of any Bank, shall be conclusive absent manifest
error.
(d)    Each Bank shall severally indemnify the Administrative Agent, within 10
days after written demand therefor, for (i) the full amount of any Taxes
attributable to such Bank (but, in the case of Indemnified Taxes or Other Taxes,
only to the extent that the Borrower or an Additional Borrower has not already
indemnified the Administrative Agent for such Indemnified Taxes or Other Taxes,
and without limiting the obligation of the Borrower and each Additional Borrower
to do so) and (ii) any Taxes attributable to such Bank’s failure to comply with
the provisions of Section 9.6(b) relating to the maintenance of a Participant
Register, in each case, that are paid or payable by the Administrative Agent in
connection with any Loan Documents and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to


--------------------------------------------------------------------------------

35

the applicable Bank by the Administrative Agent shall be conclusive absent
manifest error. Each Bank hereby authorizes the Administrative Agent to set off
and apply any and all amounts at any time owing to such Bank under any Loan
Document or otherwise payable by the Administrative Agent to the Bank from any
other source against any amount due to the Administrative Agent under this
paragraph (d).
(e)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower or any Additional Borrower to a Governmental Authority,
the Borrower or such Additional Borrower shall deliver to the Administrative
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.
(f)    Any Bank that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower, any Additional Borrower and the Administrative Agent,
at the time or times reasonably requested by the Borrower, any Additional
Borrower or the Administrative Agent, such properly completed and executed
documentation reasonably requested by the Borrower, any Additional Borrower or
the Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Bank, if
reasonably requested by the Borrower, any Additional Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower, any Additional Borrower
or the Administrative Agent as will enable the Borrower, any Additional Borrower
or the Administrative Agent to determine whether or not such Bank is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.15(f)(a), (f)(b) and (f)(d) below) shall not be required
if in the Bank's reasonable judgment such completion, execution or submission
would subject such Bank to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Bank. Without
limiting the generality of the foregoing, in the event that the Borrower is a
U.S. Person,
(a)    any Bank that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Bank becomes a Bank
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), executed originals of IRS
Form W-9 certifying that such Bank is exempt from U.S. Federal backup
withholding tax;
(b)    any Foreign Bank shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Bank becomes a Bank under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(i)    in the case of a Foreign Bank claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of


--------------------------------------------------------------------------------

36

interest under any Loan Document, executed originals of IRS Form W-8BEN (or
applicable successor form) establishing an exemption from, or reduction of, U.S.
Federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN (or applicable successor form) establishing an exemption from,
or reduction of, U.S. Federal withholding Tax pursuant to the “business profits”
or “other income” article of such tax treaty;
(ii)    executed originals of IRS Form W-8ECI;
(iii)    in the case of a Foreign Bank claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit K-1 to the effect that such
Foreign Bank is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of any U.S. Borrower within
the meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the
Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN (or applicable successor form); or
(iv)    to the extent a Foreign Bank is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN
(or applicable successor form), a U.S. Tax Compliance Certificate substantially
in the form of Exhibit K-2 or Exhibit K-3, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Bank is a partnership and one or more direct or indirect partners
of such Foreign Bank are claiming the portfolio interest exemption, such Foreign
Bank may provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit K-4 on behalf of each such direct and indirect partner;
(c)    any Foreign Bank shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Bank becomes a Bank under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(d)     if a payment made to a Bank under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Bank fails to comply with
the applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Internal Revenue Code, as applicable), such
Bank shall deliver to the Withholding Agent at the time or times prescribed by
law and at such time or times reasonably requested by the Withholding Agent,
such documentation prescribed by


--------------------------------------------------------------------------------

37

applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Internal Revenue Code) and such additional documentation reasonably requested by
the Withholding Agent as may be necessary for the Withholding Agent to comply
with their obligations under FATCA and to determine that such Bank has complied
with such Bank's obligations under FATCA or to determine the amount to deduct
and withhold from such payment; provided, that solely for purposes of this
clause (d), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
Each Bank agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(g)    If the Administrative Agent or any Bank determines, in its sole,
reasonable discretion, that it has received a refund of any Taxes or Other Taxes
as to which it has been indemnified by the Borrower or any Additional Borrower
or with respect to which the Borrower or any Additional Borrower has paid
additional amounts pursuant to this Section, it shall pay over such refund to
the Borrower or such Additional Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower or such Additional
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of the Administrative Agent
or such Bank and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that the Borrower
or such Additional Borrower, upon the request of the Administrative Agent or
such Bank, agrees to repay the amount paid over to the Borrower or such
Additional Borrower (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) to the Administrative Agent or such Bank in
the event the Administrative Agent or such Bank is required to repay such refund
to such Governmental Authority. This Section shall not be construed to require
the Administrative Agent or any Bank to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower, any Additional Borrower or any other Person.
(h) Survival. Each party's obligations under this Section 2.15 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Bank, the termination of the Commitments and
the repayment, satisfaction or discharge of all obligations under any Loan
Document.
(i) Defined Terms. For purposes of this Section 2.15, the term “Bank” includes
any Issuing Bank.
SECTION 2.16. Additional Borrowers. (a) On or after the Effective Date, the
Borrower may designate any wholly-owned Subsidiary of IR Parent as an Additional
Borrower by delivery to the Administrative Agent, at least ten Domestic Business
Days prior to such designation, of (i) an Additional Borrower Agreement executed
by such Subsidiary, the Guarantors and the Borrower, substantially in the form
of Exhibit H hereto (each, an “Additional Borrower Agreement”) and (ii) a
favorable written opinion (addressed to the Administrative Agent and the Banks)
of counsel of such Subsidiary or Subsidiaries (which opinion shall be


--------------------------------------------------------------------------------

38

reasonably satisfactory to the Administrative Agent). Upon delivery of the
above-mentioned documents, such Subsidiary shall for all purposes of this
Agreement be an Additional Borrower and a party to this Agreement. Promptly
following receipt of any Additional Borrower Agreement, the Administrative Agent
shall send a copy thereof to each Bank.
(b)    As soon as practicable after receiving notice from the Borrower or the
Administrative Agent of the Borrower’s intent to designate a Subsidiary as an
Additional Borrower, and in any event at least five Domestic Business Days prior
to the delivery of an executed Additional Borrower Agreement to the
Administrative Agent pursuant to Section 2.16(a), for an Additional Borrower
that is organized under the laws of a jurisdiction other than of the United
States of America, or a political subdivision thereof, of Bermuda, or of the
Grand Duchy of Luxembourg, any Bank that may not legally lend to, establish
credit for the account of and/or do any business whatsoever with such Additional
Borrower directly or through an Affiliate of such Bank, as provided in Section
2.4(a) (a “Protesting Bank”), shall so notify the Borrower and the
Administrative Agent in writing. With respect to each Protesting Bank, the
Borrower shall, effective on or before the date that such Additional Borrower
shall have the right to borrow hereunder, either (i) notify the Administrative
Agent and such Protesting Bank that the Commitments of such Protesting Bank
shall be terminated; provided that such Protesting Bank shall have received
payment of an amount equal to the outstanding principal of its Loans and/or
unreimbursed Letters of Credit obligations, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder, (ii) substitute such
Protesting Bank in accordance with the provisions of Section 8.5 hereof or
(iii) cancel the request to designate such Subsidiary as an “Additional
Borrower” hereunder.
SECTION 2.17. Additional Borrower Costs. (a) If the cost to any Bank of making
or maintaining any Loan to an Additional Borrower is increased, or the amount of
any sum received or receivable by any Bank (or its Applicable Lending Office) is
reduced, by an amount deemed by such Bank to be material, by reason of the fact
that such Additional Borrower is organized under the laws of, or principally
conducts its business in, a jurisdiction or jurisdictions outside the United
States of America, the Borrower and such Additional Borrower shall indemnify
such Bank for such increased cost or reduction within 30 days after demand by
such Bank (with a copy to the Administrative Agent). A certificate of such Bank
claiming compensation under this subsection (a) and setting forth the additional
amount or amounts to be paid to it hereunder, together with calculations in
reasonable detail supporting such amounts, shall be conclusive in the absence of
clearly demonstrable error. Except for increased costs or reductions in amounts
receivable required by applicable law or regulation in existence at the time
that an Additional Borrower joins this Agreement and notified to the Borrower at
least two Domestic Business Days prior to the effectiveness of the designation
of the applicable Additional Borrower, no such compensation may be claimed
(i) in respect of any Committed Loan for any period prior to the date 60 days
before the date of notice by such Bank to the Borrower of its intention to make
claims therefor (except that, if the applicable event giving rise to such
increased costs or reductions is retroactive, then the 60-day period referred to
above shall be extended to include the period of retroactive effect thereof) or
(ii) to the extent such Bank was aware of such cost or reduction at the time the
related Loan was made.


--------------------------------------------------------------------------------

39

(b)    Each Bank will promptly notify the Borrower and the Administrative Agent
of any event of which it has knowledge that will entitle such Bank to additional
interest or payments pursuant to the foregoing subsection (a) and will designate
a different Applicable Lending Office, if, in the judgment of such Bank, such
designation will avoid the need for, or reduce the amount of, such compensation
and will not be otherwise disadvantageous to such Bank.
SECTION 2.18. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower or any Additional Borrower may request
the issuance of Letters of Credit for its own account, in a form reasonably
acceptable to the Administrative Agent and the Issuing Bank, at any time and
from time to time during the Availability Period. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower or any Additional Borrower to, or entered into by the
Borrower or any Additional Borrower with, the Issuing Bank relating to any
Letter of Credit, the terms and conditions of this Agreement shall control.
(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower or any Additional
Borrower shall hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by the Issuing
Bank) to the Issuing Bank and the Administrative Agent (reasonably in advance of
the requested date of issuance, amendment, renewal or extension) a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension (which shall be a Domestic Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit, the
currency in which such Letter of Credit shall be denominated, the name and
address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. If requested
by the Issuing Bank, the Borrower or such Additional Borrower also shall submit
a letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower or such Additional Borrower
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension (i) the Dollar Equivalent of the LC
Exposure at such time shall not exceed $200,000,000 and (ii) the sum of the
Dollar Equivalent of the aggregate outstanding principal amount of the Loans
plus the Dollar Equivalent of the LC Exposure, in each case at such time shall
not exceed the total Commitments. The Issuing Bank shall not issue, amend, renew
or extend a Letter of Credit if notice has been given to such Issuing Bank by
the Administrative Agent or the Required Banks that a Default or Event of
Default has occurred and is continuing. The Issuing Bank shall provide to the
Administrative Agent and, in turn, the Administrative Agent shall provide to the
Banks a monthly update, in accordance with customary practices, of total LC
Exposures, it being understood that the obligations of the Banks shall not be
subject to the receipt of such update.


--------------------------------------------------------------------------------

40

(c)    Expiration Date. Each Letter of Credit shall expire at or prior to the
earlier of (i) one year after the date of issuance and (ii) the close of
business on the date that is five Domestic Business Days prior to the
Termination Date.
(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Banks, the Issuing Bank hereby grants to
each Bank, and each Bank hereby acquires from the Issuing Bank, a participation
in such Letter of Credit equal to such Bank’s Applicable Percentage of the
aggregate amount available to be drawn under such Letter of Credit. In
consideration and in furtherance of the foregoing, each Bank hereby absolutely
and unconditionally agrees to pay to the Administrative Agent, for the account
of the Issuing Bank, such Bank’s Applicable Percentage of the Dollar Equivalent
of each LC Disbursement made by the Issuing Bank and not reimbursed by the
Borrower or any Additional Borrower, as applicable, on the date due as provided
in paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to the Borrower or any Additional Borrower for any reason. Each Bank
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.
(e)    Reimbursement. If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower or any Additional Borrower, as
applicable, shall reimburse such LC Disbursement by paying to the Administrative
Agent an amount equal to such LC Disbursement in Dollars or (subject to the
immediately succeeding sentence) the applicable Foreign Currency, not later than
12:00 noon (New York City time) on the Domestic Business Day immediately
following the Domestic Business Day that such LC Disbursement is made (the
“Disbursement Date”), if the Borrower or such Additional Borrower shall have
received notice of such LC Disbursement prior to 3:00 P.M. (New York City time)
on the Disbursement Date, or, if such notice has not been received by the
Borrower or such Additional Borrower prior to such time on such date, then not
later than 12:00 noon (New York City time) on (i) the Domestic Business Day
immediately following the Domestic Business Day that the Borrower or such
Additional Borrower, as applicable, receives such notice, if such notice is
received prior to 3:00 P.M. (New York City time) on the day of receipt, or
(ii) within two Domestic Business Days immediately following the day that the
Borrower or such Additional Borrower receives such notice, if such notice is not
received prior to 3:00 P.M. (New York City time) on the day of receipt; provided
that, if such LC Disbursement is not less than $10,000,000 (or the equivalent
amount in a Foreign Currency), the Borrower or such Additional Borrower may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.2 or 2.3 that such payment be financed with a Base Rate Loan,
Euro-Currency Loan or Money Market Loan in an equivalent amount and, to the
extent so financed, the Borrower’s or such Additional Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting Base Rate
Loan, Euro-Currency Loan or Money Market Loan. If the Borrower or any Additional
Borrower fails to make such payment when due, (i) if such payment relates to a
Letter of Credit


--------------------------------------------------------------------------------

41

denominated in a Foreign Currency, automatically and with no further action
required, the Borrower’s or such Additional Borrower’s obligation to reimburse
the applicable LC Disbursement shall be permanently converted into an obligation
to reimburse the Dollar Equivalent, calculated using the Exchange Rates on the
date when such payment was due, of such LC Disbursement and (ii) the
Administrative Agent shall notify each Bank of the applicable LC Disbursement,
the Dollar Equivalent thereof (if such LC Disbursement relates to a Letter of
Credit denominated in a Foreign Currency) and the payment then due from the
Borrower or any Additional Borrower in respect thereof and such Bank’s
Applicable Percentage thereof. Promptly following receipt of such notice, each
Bank shall pay to the Administrative Agent in Dollars its Applicable Percentage
of the payment then due from the Borrower or any Additional Borrower (determined
as provided in clause (i) of the immediately preceding sentence, if such payment
relates to a Letter of Credit denominated in a Foreign Currency), in the same
manner as provided in Section 2.4 with respect to Loans made by such Bank (and
Section 2.4 shall apply, mutatis mutandis, to the payment obligations of the
Banks), and the Administrative Agent shall promptly pay to the Issuing Bank in
Dollars the amounts so received by it from the Banks. Promptly following receipt
by the Administrative Agent of any payment from the Borrower or any Additional
Borrower pursuant to this paragraph, the Administrative Agent shall distribute
such payment to the Issuing Bank or, to the extent that Banks have made payments
pursuant to this paragraph to reimburse the Issuing Bank, then to such Banks and
the Issuing Bank as their interests may appear. Any payment made by a Bank
pursuant to this paragraph to reimburse the Issuing Bank for any LC Disbursement
(other than the funding of a Base Rate Loan, Euro-Currency Loan or Money Market
Loan as contemplated above) shall not constitute a Loan and shall not relieve
either the Borrower or any Additional Borrower of its obligation to reimburse
such LC Disbursement.
(f)    Obligations Absolute. The Borrower’s or Additional Borrower’s, as
applicable, obligation to reimburse LC Disbursements as provided in
paragraph (e) of this Section shall be absolute, unconditional and irrevocable,
and shall be performed strictly in accordance with the terms of this Agreement
under any and all circumstances whatsoever and irrespective of (i) any lack of
validity or enforceability of any Letter of Credit or this Agreement, or any
term or provision therein, (ii) any draft or other document presented under a
Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect, (iii) payment
by the Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s or any Additional Borrower’s obligations hereunder. Neither the
Administrative Agent, the Banks nor the Issuing Bank, nor any of their Related
Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided


--------------------------------------------------------------------------------

42

that the foregoing shall not be construed to excuse the Issuing Bank from
liability to the Borrower or any Additional Borrower to the extent of any direct
damages (as opposed to consequential damages, claims in respect of which are
hereby waived by the Borrower and any Additional Borrower to the extent
permitted by applicable law) suffered by the Borrower or any Additional Borrower
that are caused by the Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of the Issuing Bank (as
finally determined in a final, non-appealable judgment by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.
(g)    Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower or the applicable Additional Borrower, as
the case may be, by telephone (confirmed by telecopy) of such demand for payment
and whether the Issuing Bank has made or will make an LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the Borrower or such Additional Borrower of its obligation to
reimburse the Issuing Bank and the Banks with respect to any such LC
Disbursement.
(h)    Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then, unless the Borrower or any Additional Borrower, as applicable, shall
reimburse such LC Disbursement in full on the date such LC Disbursement is made,
the unpaid amount thereof shall bear interest, for each day from and including
the date such LC Disbursement is made to but excluding the date that the
Borrower or such Additional Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to Base Rate Loans pursuant to Section 2.7;
provided that, if the Borrower or such Additional Borrower, as applicable, fails
to reimburse such LC Disbursement when due pursuant to paragraph (e) of this
Section, then the rate applicable to overdue Base Rate Loans pursuant to the
last sentence of Section 2.7(a) shall apply; provided further that, in the case
of any LC Disbursement made under a Letter of Credit denominated in a Foreign
Currency, the amount of interest due with respect thereto shall (i) in the case
of any LC Disbursement that is reimbursed on or before the due date therefor,
(A) be payable in the applicable Foreign Currency and (B) bear interest at the
rate per annum then applicable to Euro-Currency Loans pursuant to Section 2.7
and (ii) in the case of any LC Disbursement that is reimbursed after the due
date therefor, (A) be payable in Dollars, (B) accrue on the Dollar Equivalent,
calculated using the Exchange Rates on the date such LC Disbursement was made,
of such LC Disbursement and (C) bear interest at the rate per annum then
applicable to Base Rate Loans, subject to the last sentence of Section 2.7(a).
Interest accrued pursuant to this paragraph shall be for the account of the
Issuing Bank, except that interest accrued on and after


--------------------------------------------------------------------------------

43

the date of payment by any Bank pursuant to paragraph (e) of this Section to
reimburse the Issuing Bank shall be for the account of such Bank to the extent
of such payment.
(i)    Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Domestic Business Day that the Borrower or any Additional
Borrower receives notice from the Administrative Agent or the Required Banks
(or, if the maturity of the Loans has been accelerated, Banks with the Dollar
Equivalent of LC Exposure representing greater than 51% of the Dollar Equivalent
of the total LC Exposure) demanding the deposit of cash collateral pursuant to
this paragraph, the Borrower or such Additional Borrower shall deposit in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Banks, an amount in Dollars and in cash equal to the
Dollar Equivalent of the LC Exposure as of such date plus any accrued and unpaid
interest thereon; provided that the (i) portions of such amount attributable to
undrawn Letters of Credit denominated in Foreign Currencies or LC Disbursements
in a Foreign Currency that the Borrower or such Additional Borrower is not late
in reimbursing shall be deposited in the applicable Foreign Currencies in the
actual amounts of such undrawn Letters of Credit and LC Disbursements and
(ii) obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable in
Dollars, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower or such Additional Borrower
described in clause (f) or (g) of Section 6.1. For the purposes of this
paragraph, the Dollar Equivalent of LC Exposure shall be calculated using the
Exchange Rates on the date that notice demanding cash collateralization is
delivered to the Borrower or Additional Borrower. Such deposit shall be held by
the Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower or such Additional Borrower under this Agreement.
The Administrative Agent shall have exclusive dominion and control, including
the exclusive right of withdrawal, over such account. Other than any interest
earned on the investment of such deposits, which investments shall be made in
Permitted Investments at the Borrower’s or such Additional Borrower’s risk and
expense, such deposits shall not bear interest. Interest or profits, if any, on
such investments shall accumulate in such account. Moneys in such account shall
be applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower or such Additional Borrower for the LC Exposure at such time or, if
the maturity of the Loans has been accelerated (but subject to the consent of
Banks with LC Exposure representing greater than 51% of the total LC Exposure),
be applied to satisfy other obligations of the Borrower or such Additional
Borrower under this Agreement. If the Borrower or any Additional Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower or such Additional Borrower within
three Domestic Business Days after all Events of Default have been cured or
waived.
(j)    Conversion. In the event that the Loans become immediately due and
payable on any date pursuant to Section 6.1, all amounts (i) that the Borrower
or any Additional Borrower is at the time, or thereafter becomes, required to
reimburse or otherwise pay to the Administrative Agent in respect of LC
Disbursements made under any Letter of Credit


--------------------------------------------------------------------------------

44

denominated in a Foreign Currency (other than amounts in respect of which the
Borrower or such Additional Borrower has deposited cash collateral pursuant to
Section 2.18(i), if such cash collateral was deposited in the applicable Foreign
Currency to the extent so deposited or applied), (ii) that the Banks are at the
time, or thereafter become, required to pay to the Administrative Agent and the
Administrative Agent is at the time, or thereafter becomes, required to
distribute to the Issuing Bank pursuant to Section 2.18(e) in respect of
unreimbursed LC Disbursements made under any Letter of Credit denominated in a
Foreign Currency and (iii) of each Bank’s participation in any Letter of Credit
denominated in a Foreign Currency under which an LC Disbursement has been made
shall, automatically and with no further action required, be converted into the
Dollar Equivalent, calculated using the Exchange Rates on such date (or in the
case of any LC Disbursement made after such date, on the date such
LC Disbursement is made), of such amounts. On and after such conversion, all
amounts accruing and owed to the Administrative Agent, the Issuing Bank or any
Bank in respect of the obligations described in this paragraph shall accrue and
be payable in Dollars at the rates otherwise applicable hereunder.
SECTION 2.19. Interest Elections. (a) The pricing of the Loans comprising each
Borrowing initially shall be as specified in the applicable Notice of Committed
Borrowing or designated by Section 2.2 and, in the case of a Euro-Currency
Borrowing, shall have an initial Interest Period as specified in such Notice of
Committed Borrowing or designated by Section 2.2. Thereafter, the Borrower or
applicable Additional Borrower may elect to convert such Borrowing so that it is
comprised of Loans with different pricing or to continue such Borrowing and, in
the case of a Euro-Currency Borrowing, may elect Interest Periods therefor, all
as provided in this Section; provided that the Borrower or such Additional
Borrower may not elect to convert any Borrowing denominated in a Foreign
Currency to a Base Rate Borrowing and may not change the currency of any
Borrowing. The Borrower or applicable Additional Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Banks holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing.
(b)    To make an election pursuant to this Section, the Borrower or applicable
Additional Borrower shall notify the Administrative Agent of such election by
telephone by the time that a Notice of Committed Borrowing would be required
under Section 2.2 if the Borrower or such Additional Borrower were requesting a
Borrowing comprised of Loans with the pricing resulting from such election to be
made on the effective date of such election. Each such telephonic interest
election request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written interest election
request signed by the Borrower or applicable Additional Borrower.
(c)    Each telephonic and written interest election request shall specify the
following information:
(i)    the Borrowing to which such interest election request applies and, if
different options are being elected with respect to different portions thereof,
the


--------------------------------------------------------------------------------

45

portions thereof to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) below shall be
specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such interest
election request, which shall be a Domestic Business Day, in the case of a Base
Rate Borrowing, or a Euro-Currency Business Day, in the case of a Euro-Currency
Borrowing;
(iii)    whether the resulting Borrowing is to be a Base Rate Borrowing or a
Euro-Currency Borrowing; and
(iv)    if the resulting Borrowing is a Euro-Currency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such interest election request requests a Euro-Currency Borrowing but
does not specify an Interest Period, then the Borrower or applicable Additional
Borrower shall be deemed to have selected an Interest Period of one month’s
duration.
(d)    Promptly following receipt of an interest election request, the
Administrative Agent shall advise each Bank of the details thereof and of such
Bank’s portion of each resulting Borrowing.
(e)    If the Borrower fails to deliver a timely interest election request with
respect to a Euro-currency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to a
Euro-Currency Borrowing with an Interest Period of one month. Notwithstanding
any contrary provision hereof, if an Event of Default has occurred and is
continuing and the Administrative Agent, at the request of the Required Banks,
so notifies the Borrower or applicable Additional Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing may be converted to
or continued as a Euro-Currency Borrowing and (ii) unless repaid, each
Euro-Currency Borrowing shall be converted to a Base Rate Borrowing at the end
of the Interest Period applicable thereto.
SECTION 2.20. Defaulting Banks. (a) Notwithstanding any provision of this
Agreement to the contrary, if one or more Banks become Defaulting Banks, then,
upon notice to such effect by the Administrative Agent (which notice shall be
given promptly after the Administrative Agent becomes aware that any Bank shall
have become a Defaulting Bank, including as a result of being advised thereof by
the Issuing Bank or the Borrower) (such notice being referred to as a
“Defaulting Bank Notice”), the following provisions shall apply for so long as
any such Bank is a Defaulting Bank:
(i)    no commitment fee shall accrue on the unused amount of any Commitment of
any Defaulting Bank pursuant to Section 2.8(a);


--------------------------------------------------------------------------------

46

(ii)    the Commitment and Revolving Exposure of each Defaulting Bank shall be
disregarded in determining whether the requisite Banks shall have taken any
action hereunder or under any other Loan Document (including any consent to any
waiver, amendment or other modification pursuant to Section 9.5); provided that
any waiver, amendment, or other modification that, disregarding the effect of
this clause (ii), requires the consent of each Bank directly affected thereby
pursuant to clause (a), (b) or (c) of Section 9.5 shall continue to require the
consent of each Defaulting Bank directly affected thereby in accordance with the
terms hereof; provided, further, that any waiver, amendment or other
modification of this Section 2.20(a)(ii) or clause (a), (b) or (c) of
Section 9.5 at any time that a Bank is a Defaulting Bank shall require the
consent of such Defaulting Bank if such Defaulting Bank would be directly
adversely affected thereby;
(iii)    if any LC Exposure exists at the time any Bank becomes a Defaulting
Bank (each Letter of Credit to which such LC Exposure is attributable being
referred to as a “Reallocated Letter of Credit”), then:
(A)    subject to clause (B) below, the participation of each Non-Defaulting
Bank in each Reallocated Letter of Credit shall be adjusted to be determined
under Section 2.18(d) on the basis of such Bank’s Adjusted Applicable Percentage
(and all references in Section 2.18 to “Applicable Percentage” shall be deemed
to be references to “Adjusted Applicable Percentage”);
(B)    notwithstanding the foregoing:
(1)    if any Bank that becomes a Defaulting Bank shall be an Issuing Bank or an
Affiliate thereof, no adjustment shall be made pursuant to clause (A) above with
respect to participations in any Letter of Credit issued by such Issuing Bank;
(2)    if all the Defaulting Banks’ Applicable Percentage of the LC Exposure
attributable to the Reallocated Letters of Credit (the “Defaulting Bank LC
Exposure”) exceeds the unused portion of the Commitments of the Non–Defaulting
Banks as of the time the adjustments are to be made pursuant to clause (A) above
(such unused portion being referred to as the “Maximum Incremental
Participations Amount”), then the incremental amount of participations acquired
by the Non-Defaulting Banks under clause (A) above (the “Incremental LC
Participations”) shall not exceed at any time the Maximum Incremental
Participations Amount;
(3)    adjustments under Section 2.20(a)(iii)(A) and (B) above shall only be
made to the extent that, after giving effect to


--------------------------------------------------------------------------------

47

such adjustments, the Revolving Exposure of any Non-Defaulting Bank shall not
exceed its Commitment; and
(4)    no adjustment shall be made under Section 2.20(a)(iii)(A) or (B) above
if, at the time such adjustment is made, an Event of Default has occurred and is
continuing;
(C)    if the Defaulting Bank LC Exposure exceeds the Maximum Incremental
Participation Amount, then the Borrower or applicable Additional Borrower shall,
within five Domestic Business Days after receipt of written notice to that
effect from the Administrative Agent, cash collateralize the Reallocated Letters
of Credit (in a manner and under documentation reasonably satisfactory to the
Administrative Agent) in an aggregate amount equal to the excess, if any, of the
Defaulting Bank LC Exposure over the Maximum Incremental Participation Amount
or, if agreed to by the Issuing Bank, enter into other arrangements with respect
to the Reallocated Letters of Credit on terms mutually agreed between the
Issuing Bank and the Borrower or applicable Additional Borrower;
(D)    if any Reallocated Letter of Credit shall have been cash collateralized
by the Borrower or applicable Additional Borrower pursuant to clause (C) above,
then (x) the Borrower or applicable Additional Borrower shall not be required to
pay any letter of credit participation fees pursuant to Section 2.8(b) with
respect to the portion of such Reallocated Letter of Credit that is so cash
collateralized and (y) to the extent any letter of credit participation fees are
not required to be paid by reason of clause (x) above, the reduction in the
amount of such fees shall be allocated to the Defaulting Banks;
(E)    if an adjustment shall have been made pursuant to clause (A) above to the
participations of the Non-Defaulting Banks in Reallocated Letters of Credit,
then the letter of credit participation fees that would otherwise have been
payable to the Banks that are Defaulting Banks pursuant to Section 2.8(b) with
respect to the portion of such Reallocated Letters of Credit equal to the
Incremental LC Participations therein shall instead accrue for the accounts of,
and be payable to, the Banks that are Non-Defaulting Banks in accordance with
their Adjusted Applicable Percentages;
(F)    if the Defaulting Bank LC Exposure at any time shall exceed the sum of
the Incremental LC Participations at such time and the portion of the
Reallocated Letters of Credit cash collateralized at such time pursuant to
clause (C) above, then, without prejudice to any rights or remedies of the
Issuing Bank or any Non-Defaulting Bank hereunder, all letter of credit
participation fees payable to the Banks that are Defaulting Banks under Section
2.8(b) with respect to the portion of the Defaulting


--------------------------------------------------------------------------------

48

Bank LC Exposure equal to such excess shall instead accrue for the account of,
and be payable to, the Issuing Bank that shall have issued the Reallocated
Letters of Credit; and
(G)    the Revolving Exposure of each Non-Defaulting Bank shall be determined
after giving effect to the Incremental LC Participations acquired by such Bank
under the foregoing clauses of this clause (iii);
(iv)    in the event any Letter of Credit shall be issued or amended to increase
the amount thereof, (A) the participations of the Non-Defaulting Banks therein
shall be determined in the manner set forth in clause (iii)(A) above, as if such
Letter of Credit shall have been a Reallocated Letter of Credit, and (B) letter
of credit participation fees that would otherwise have been payable to the Banks
that are Defaulting Banks pursuant to Section 2.8(b) in respect of any such
Letter of Credit shall be subject to clause (iii)(E) above; provided, however,
that, notwithstanding anything to the contrary set forth herein, the Issuing
Bank shall not be required to issue, extend, renew or increase the amount of any
Letter of Credit unless it is satisfied that the Defaulting Banks’ Applicable
Percentage of the LC Exposure attributable to such Letter of Credit will be
entirely covered by participations therein of the Non-Defaulting Banks and/or
cash collateral or other arrangements satisfactory to the Issuing Bank provided
by the Borrower or applicable Additional Borrower (in a manner and under
documentation satisfactory to the Issuing Bank); and
(v)    any amount payable to or for the account of any Defaulting Bank in its
capacity as a Bank hereunder (whether on account of principal, interest, fees or
otherwise, and including any amounts payable to such Defaulting Bank pursuant to
Sections 2.10 and 2.11, but excluding any amounts payable to such Defaulting
Bank pursuant to Sections 2.13, 2.15, 2.17, 8.3 and 9.3) shall, in lieu of being
distributed to such Defaulting Bank, be retained by the Administrative Agent in
a segregated account and, subject to any applicable requirements of law, (A) be
applied, at such time or times as may be determined by the Administrative Agent,
(1) first, to the payment of any amounts owing by such Defaulting Bank to the
Administrative Agent hereunder, (2) second to the payment of any amounts owing
by such Defaulting Bank to the Issuing Bank in respect of such Defaulting Bank’s
participations in Letters of Credit (and to the extent any such amounts shall
have been paid by Non-Defaulting Banks as a result of adjustments pursuant to
clause (iii) above, to reimburse such Non-Defaulting Banks for such amounts),
(3) third, to cash collateralize participation obligations of such Defaulting
Bank in respect of outstanding Letters of Credit (with the concurrent release of
an equivalent amount any cash collateral or other collateral security, if any,
provided by the Borrower pursuant to this Section) and (4) fourth, to the
funding of such Defaulting Bank’s Applicable Percentage of any Borrowing in
respect of which such Defaulting Bank shall have failed to fund such share as
required hereunder, (B) to the extent not applied as aforesaid, be held, if so
determined by the


--------------------------------------------------------------------------------

49

Administrative Agent, as cash collateral for funding obligations of such
Defaulting Bank in respect of future Loans hereunder, (C) to the extent not
applied or held as aforesaid, be applied, pro rata, to the payment of any
amounts owing to the Borrower or the Non-Defaulting Banks as a result of any
judgment of a court of competent jurisdiction obtained by the Borrower or any
Non-Defaulting Bank against such Defaulting Bank as a result of such Defaulting
Bank’s breach of its obligations hereunder and (D) to the extent not applied or
held as aforesaid, be distributed to such Defaulting Bank or as otherwise
directed by a court of competent jurisdiction.
(b)    In the event the Administrative Agent, the Issuing Bank and the Borrower
shall have agreed that a Bank that is a Defaulting Bank has adequately remedied
all matters that caused such Bank to become a Defaulting Bank, then (i) such
Bank shall cease to be a Defaulting Bank for all purposes hereof, (ii) the
obligations of the Banks to purchase participations in Letters of Credit under
Section 2.18(d) shall be readjusted to be determined on the basis of such Banks’
Applicable Percentages and (iii) such Bank shall purchase at par such of the
Loans of the other Banks as the Administrative Agent shall determine to be
necessary in order for the Loans to be held by the Banks in accordance with
their Applicable Percentages.
(c)    No Commitment of any Bank shall be increased or otherwise affected and,
except as otherwise expressly provided in this Section, performance by the
Borrower and any Additional Borrower of its obligations hereunder and under the
other Loan Documents shall not be excused or otherwise modified as a result of
the operation of this Section. The rights and remedies against a Defaulting Bank
under this Section are in addition to other rights and remedies that the
Borrower, any Additional Borrower, the Administrative Agent, the Issuing Bank or
any Non-Defaulting Bank may have against such Defaulting Bank (and, for the
avoidance of doubt, each Non-Defaulting Bank shall have a claim against any
Defaulting Bank for any losses it may suffer as a result of the operation of
this Section).
SECTION 2.21. Payments Generally.
(a)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
(b)    If any Bank shall fail to make any payment required to be made by it
hereunder to or for the account of the Administrative Agent or the Issuing Bank,
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), until all such unsatisfied obligations have been
discharged, (i) apply any amounts thereafter received by the Administrative
Agent for the account of such Bank to satisfy such Bank’s obligations in respect
of such payment or (ii) hold any such amounts in a segregated account as


--------------------------------------------------------------------------------

50

cash collateral for, and application to, any future funding obligations of such
Bank pursuant to Sections 2.4(b), 2.4(c), 2.12(b), 2.18(d) and 2.18(e), in each
case in such order as shall be determined by the Administrative Agent in its
discretion.
SECTION 2.22. Extension of Termination Date. (a) On no more than two occasions,
the Borrower may, by delivery of a Termination Date Extension Request to the
Administrative Agent (which shall promptly deliver a copy thereof to each Bank)
not more than 90 days but not less than 30 days prior to each anniversary of the
Effective Date, request that the Banks extend the then existing Termination Date
(the “Existing Termination Date”) in accordance with this Section. Each
Termination Date Extension Request shall specify the date to which the
Termination Date is sought to be extended. In the event a Termination Date
Extension Request shall have been delivered by the Borrower, each Bank shall
have the right to agree to the extension of the Existing Termination Date with
regard to its entire Commitment on the terms and subject to the conditions set
forth therein (each Bank agreeing to the Termination Date Extension Request
being referred to herein as a “Consenting Bank” and each Bank not agreeing
thereto being referred to herein as a “Declining Bank”), which right may be
exercised by written notice thereof delivered to the Borrower (with a copy to
the Administrative Agent) not later than a day to be agreed upon by the Borrower
and the Administrative Agent following the date on which the Termination Date
Extension Request shall have been delivered by the Borrower (it being understood
and agreed that any Bank that shall have failed to exercise such right as set
forth above shall be deemed to be a Declining Bank). If a Consenting Bank shall
have agreed to such Termination Date Extension Request in respect of Commitments
held by them, then, subject to paragraph (c) of this Section, on the date
specified in the Termination Date Extension Request as the effective date
thereof (the “Extension Effective Date”), the Existing Termination Date of the
applicable Commitments shall, as to the Consenting Banks, be extended to such
date as shall be specified therein.
(b)    Notwithstanding the foregoing, the Borrower shall have the right, in
accordance with the provisions of Sections 2.16(b) and 9.6, at any time prior to
the Existing Termination Date, to replace a Declining Bank with a Bank or other
financial institution that will agree to such Termination Date Extension
Request, and any such replacement Bank shall for all purposes constitute a
Consenting Bank in respect of the Commitment assigned to and assumed by it on
and after the effective time of such replacement.
(c)    If a Termination Date Extension Request has become effective hereunder:
(i)    not later than the fifth Business Day prior to the Existing Termination
Date, the Borrower shall make prepayments of Loans and shall provide cash
collateral in respect of Letters of Credit in the manner set forth in Section
2.18(i), such that, after giving effect to such prepayments and such provision
of cash collateral, the Revolving Exposure as of such date will not exceed the
aggregate Commitments of the Consenting Banks extended pursuant to this Section
(and the Borrower shall not be permitted thereafter to request any Loan or any
issuance, amendment, renewal or extension of a Letter of Credit if,


--------------------------------------------------------------------------------

51

after giving effect thereto, the Revolving Exposure would exceed the aggregate
amount of the Commitments of such Commitments so extended);
(ii)    on the Termination Maturity Date, the Commitment of each Declining Bank
shall, to the extent not assumed, assigned or transferred as provided in
paragraph (b) of this Section, terminate, and the Borrower shall repay all the
Loans of each Declining Bank, to the extent such Loans shall not have been so
purchased, assigned and transferred, in each case together with accrued and
unpaid interest and all fees and other amounts owing to such Declining Bank
hereunder, it being understood and agreed that, subject to satisfaction of the
conditions set forth in Section 3.2, such repayments may be funded with the
proceeds of new Borrowings made simultaneously with such repayments by the
Consenting Banks, which such Borrowings shall be made ratably by the Consenting
Banks in accordance with their extended Commitments; and
(iii)    Notwithstanding the foregoing, no Termination Date Extension Request
shall become effective hereunder unless (A) the Consenting Banks hold a majority
of the then outstanding Commitments and (B) on the Extension Effective Date, the
conditions set forth in Section 3.2 shall be satisfied (with all references in
such Section to a Borrowing being deemed to be references to such Termination
Date Extension Request) and the Administrative Agent shall have received a
certificate to that effect dated such date and executed by a the chief financial
officer, principal accounting officer, treasurer or controller of the Borrower,
or any other officer performing the duties that are customarily performed by a
chief financial officer, principal accounting officer, treasurer or controller.
(iv)    Notwithstanding any provision of this Agreement to the contrary, it is
hereby agreed that no extension of an Existing Termination Date in accordance
with the express terms of this Section, or any amendment or modification of the
terms and conditions of the Commitments of the Consenting Banks effected
pursuant thereto, shall be deemed to (i) violate the last sentence of Section
2.21 or any other provision of this Agreement requiring the ratable reduction of
Commitments or the ratable sharing of payments or (ii) require the consent of
all Banks or all affected Banks under Section 9.5.
(v)    The Borrower, the Administrative Agent and the Consenting Banks may enter
into an amendment to this Agreement to effect such modifications as may be
necessary to reflect the terms of any Termination Date Extension Request that
has become effective in accordance with the provisions of this Section.
ARTICLE III

CONDITIONS


--------------------------------------------------------------------------------

52

SECTION 3.1.     Effectiveness. This Agreement shall become effective on the
date that each of the following conditions shall have been satisfied (or waived
in accordance with Section 9.5):
(a)    receipt by the Administrative Agent of counterparts hereof signed by each
of the parties hereto (or, in the case of any party as to which an executed
counterpart shall not have been received, receipt by the Administrative Agent in
form satisfactory to it of telecopy or other written confirmation from such
party of execution of a counterpart hereof by such party);
(b)    receipt by the Administrative Agent for the account of each Bank
requesting a Note of a duly executed Note dated on or before the Effective Date
complying with the provisions of Section 2.5;
(c)    receipt by the Administrative Agent of a certificate of the chief
financial officer, the treasurer or an assistant treasurer of each of IR Parent
and the Borrower stating that the representations and warranties of each of IR
Parent and the Borrower set forth in Article IV hereof are true in all material
respects as of the date of such certificate;
(d)    receipt by the Administrative Agent of (i) an opinion of Evan M. Turtz,
Vice President and Secretary of Ingersoll-Rand Company, in form and substance
reasonably satisfactory to the Administrative Agent, (ii) an opinion of David
Butow, Vice President and General Counsel, EMEIA and Deputy General Counsel –
M&A, Finance and Restructuring of the Borrower, in form and substance reasonably
satisfactory to the Administrative Agent, (iii) an opinion of Appleby, Bermuda
counsel to the Borrower, in form and substance reasonably satisfactory to the
Administrative Agent and (iv) an opinion of Arthur Cox, Irish counsel to IR
Parent, in form and substance reasonably satisfactory to the Administrative
Agent;
(e)    receipt by the Administrative Agent of a certificate of the secretary or
assistant secretary of the Borrower and each Guarantor, dated as of the
Effective Date, certifying (i) that attached thereto is a true and complete copy
of each organizational document of the Borrower or such Guarantor, (ii) that
attached thereto is a true and complete copy of resolutions duly adopted by the
board of directors of the Borrower or such Guarantor authorizing (A) the
execution, delivery and performance of any Loan Documents to which the Borrower
or such Guarantor is a party and (B) in the case of the Borrower, the Borrowings
hereunder, and, in each case, that such resolutions have not been modified,
rescinded or amended and are in full force and effect, (iii) as to the
incumbency and specimen signature of each officer executing any Loan Document or
any other document delivered in connection herewith on behalf of the Borrower or
such Guarantor (together with a certificate of another officer as to the
incumbency and specimen signature of the secretary or assistant secretary
executing the certificate in this clause (e)) and (iv) that there have been no
changes in the certificate of incorporation or bylaws (or equivalent
organizational document) of the Borrower or such Guarantor from the certificate
of incorporation or bylaws (or equivalent organizational document) delivered
pursuant to clause (i) above;


--------------------------------------------------------------------------------

53

(f)    receipt by the Administrative Agent of all fees and expenses payable to
the Administrative Agent or any Bank on or prior to the Effective Date hereunder
and under the Fee Letters, including reimbursement or payment of all reasonable
out-of-pocket expenses (including the expenses of counsel) required to be
reimbursed or paid by the Borrower hereunder, in each case to the extent
invoiced at least two Domestic Business Days prior to the Effective Date; and
(g)    termination of commitments under, and repayment of any amounts
outstanding under, the 2011 4-Year Existing Credit Agreement. Each Bank party
hereto that is also a “Bank” under the 2011 4-Year Existing Credit Agreement
hereby waives the requirement for advance notice of termination of “Commitments”
under the 2011 4-Year Existing Credit Agreement and prepayment of any “Loans”
outstanding thereunder; provided such notice of termination and prepayment is
delivered on the Effective Date of this Agreement;
provided that this Agreement shall not become effective or be binding on any
party hereto unless all of the foregoing conditions are satisfied not later than
April 15, 2014. The Administrative Agent shall promptly notify the Borrower and
the Banks of the Effective Date, and such notice shall be conclusive and binding
on all parties hereto.
SECTION 3.2.     Borrowings. The obligation of any Bank to make a Loan on the
occasion of any Borrowing and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit (as applicable) is subject to the satisfaction of
the following conditions:
(a)    in the case of any Borrowing, receipt by the Administrative Agent of a
Notice of Borrowing as required by Section 2.2 or 2.3, as the case may be;
(b)    immediately after such Borrowing, or the issuance, amendment, renewal or
extension of such Letter of Credit, the Dollar Equivalent of the aggregate
outstanding principal amount of the Loans plus the Dollar Equivalent of the LC
Exposure will not exceed the aggregate amount of the Commitments;
(c)    in the case of a Borrowing, other than a Refunding Borrowing, or an
issuance, amendment, renewal or extension of a Letter of Credit:
(i)    immediately before and after such Borrowing or the issuance, amendment,
renewal or extension of such Letter of Credit, no Default shall have occurred
and be continuing;
(ii)    immediately before and after such Borrowing or the issuance, amendment,
renewal or extension of such Letter of Credit, no event or condition shall have
occurred and be continuing which permits any holder of any Material Debt or any
Person acting on such holder’s behalf to accelerate the maturity thereof; and


--------------------------------------------------------------------------------

54

(iii)    except to the extent any representation or warranty expressly relates
only to an earlier date, the fact that the representations and warranties of IR
Parent and the Borrower contained in this Agreement (except the representations
and warranties set forth in Sections 4.4(b), 4.5, 4.7 and 4.11(b)) shall be true
in all material respects on and as of the date of such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit; and
(d)    on the date of such Borrowing or the issuance, amendment, renewal or
extension of such Letter of Credit, the Borrower and IR Parent shall not be in
arrears on payments of principal under, or in arrears for more than five days on
payments of interest due under, the 2012 5-Year Existing Credit Agreement.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit hereunder shall be deemed to be a representation and warranty by the
Borrower and each Additional Borrower on the date of such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit as to the
facts specified in clause (b) of this Section and each Borrowing, other than a
Refunding Borrowing, and each issuance, amendment, renewal or extension of a
Letter of Credit shall be deemed to be a representation and warranty by the
Borrower and each Additional Borrower on the date of such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit as to the
facts specified in clause (c) of this Section.
ARTICLE IV

REPRESENTATIONS AND WARRANTIES
Each of IR Parent and the Borrower represents and warrants that:
SECTION 4.1.     Corporate Existence and Power. Each Loan Party is a company
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, and has all corporate powers and all material
governmental licenses, authorizations, consents and approvals required to carry
on its business as now conducted.
SECTION 4.2.     Corporate and Governmental Authorization; No Contravention. The
execution, delivery and performance by each Loan Party of the Loan Documents to
which it is a party are within such Loan Party’s corporate powers, have been
duly authorized by all necessary corporate action, require no action by or in
respect of, or filing with, any governmental body, agency or official and do not
contravene, or constitute a default under, any provision of applicable law or
regulation or of the organizational documents of such Loan Party or of any
judgment, injunction, order or decree binding upon such Loan Party or of any
limitation on borrowing imposed by any agreement or other instrument binding
upon such Loan Party.
SECTION 4.3.     Binding Effect. This Agreement constitutes a valid and binding
agreement of each Loan Party and the Notes, when executed and delivered in
accordance with this Agreement, will constitute valid and binding obligations of
the Borrower or applicable Additional Borrower, in each case enforceable in
accordance with its respective terms subject to


--------------------------------------------------------------------------------

55

the effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, general equitable principles (whether considered in a proceeding in
equity or at law) and an implied covenant of good faith and fair dealing.
SECTION 4.4.     Financial Information; No Material Adverse Change. (a) The
consolidated balance sheet of IR Parent and its Consolidated Subsidiaries as of
December 31, 2013, and the related consolidated statements of income, equity and
cash flows for the fiscal year then ended, reported on by PricewaterhouseCoopers
LLP and set forth in IR Parent’s 2013 Form 10-K, fairly present, in conformity
with GAAP, the consolidated financial position of IR Parent and its Consolidated
Subsidiaries as of such date and their consolidated results of operations and
cash flows for such fiscal year.
(b)    Since December 31, 2013, there has been no material adverse change in the
business, financial position or results of operations of IR Parent and its
Consolidated Subsidiaries, considered as a whole.
SECTION 4.5.     Litigation. Except for the litigation disclosed under the
headings “Tax Related Matters” and “Asbestos-Related Matters” in IR Parent’s
2013 Form 10-K, there is no action, suit or proceeding pending against, or to
the knowledge of IR Parent or the Borrower threatened against or affecting IR
Parent, the Borrower or any of their respective Subsidiaries before any court or
arbitrator or any governmental body, agency or official in which there is a
reasonable possibility of an adverse decision which would materially adversely
affect the business, consolidated financial position or consolidated results of
operations of IR Parent and its Consolidated Subsidiaries, taken as a whole, or
which in any manner draws into question the validity of this Agreement or the
Notes.
SECTION 4.6. Compliance with ERISA. Except where the liability that could
reasonably be expected to be incurred would be in an amount that would not have
a Material Adverse Effect: (i) within the preceding five years, each member of
the ERISA Group as in effect immediately prior to the date hereof has fulfilled
its obligations under the minimum funding standards of ERISA and the Internal
Revenue Code with respect to each Plan and is in compliance in all material
respects with the presently applicable provisions of ERISA and the Internal
Revenue Code with respect to each Plan; and (ii) no member of the ERISA Group as
in effect immediately prior to the date hereof has, within the preceding five
years, (A) sought a waiver of the minimum funding standard under Section 412 of
the Internal Revenue Code or Section 302 of ERISA in respect of any Plan, (B)
failed to make any contribution or payment to any Plan or Multiemployer Plan or
in respect of any Benefit Arrangement, or made any amendment to any Plan or
Benefit Arrangement, which has resulted or could result in the imposition of a
Lien or the posting of a bond or other security under ERISA or the Internal
Revenue Code, (C) incurred any liability to the PBGC under Title IV of ERISA
(other than a liability to the PBGC for premiums under Section 4007 of ERISA or
contributions in the normal course), (D) incurred any liability in connection
with a Plan termination under Section 4201 of ERISA or (E) determined that any
Plan is, or is expected to be, in “at-risk” status (as defined in
Section 303(i)(4) of ERISA or Section 430(i)(4) of the Internal Revenue Code).


--------------------------------------------------------------------------------

56

SECTION 4.7. Environmental Matters. In the ordinary course of its business, IR
Parent conducts an ongoing review of the effect of Environmental Laws on the
business, operations and properties of IR Parent and its Subsidiaries, in the
course of which it identifies and evaluates associated liabilities and costs
(including, without limitation, any capital or operating expenditures required
for clean-up or closure of properties presently or previously owned, any capital
or operating expenditures required to achieve or maintain compliance with
environmental protection standards imposed by law or as a condition of any
license, permit or contract, any related constraints on operating activities,
including any periodic or permanent shutdown or any facility or reduction in the
level of or change in the nature of operations conducted thereat and any actual
or potential liabilities to third parties, including employees, and any related
costs and expenses). On the basis of this review, IR Parent has reasonably
concluded that Environmental Laws are unlikely to have a Material Adverse
Effect.
SECTION 4.8.     Taxes. IR Parent, the Borrower and their respective
Subsidiaries have filed all material United States federal, Bermuda and Ireland
income tax returns, as applicable, and all other material tax returns which are
required to be filed by them and have paid all taxes shown to be due pursuant to
such returns or pursuant to any assessment received by IR Parent, the Borrower
or any Subsidiary, except for any such tax, assessment, charge or levy the
payment of which is being contested in good faith by IR Parent, the Borrower or
such Subsidiary as of the date this representation is made. The charges,
accruals and reserves on the books of each of IR Parent, the Borrower and their
respective Subsidiaries in respect of taxes or other governmental charges are,
in the opinion of IR Parent and the Borrower, adequate.
SECTION 4.9. Subsidiaries. The Borrower’s and IR Parent’s Material Subsidiaries
are corporations duly incorporated, validly existing and in good standing under
the laws of their respective jurisdictions of incorporation, and have all
corporate powers and all material governmental licenses, authorizations,
consents and approvals required to carry on their respective businesses as now
conducted.
SECTION 4.10. Not an Investment Company. No Loan Party is an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
SECTION 4.11.    Full Disclosure. (a) All information heretofore furnished by IR
Parent or the Borrower to the Administrative Agent or any Bank for purposes of
or in connection with this Agreement or any transaction contemplated hereby is,
and any such information hereafter furnished by IR Parent or the Borrower to the
Administrative Agent or any Bank will be, true and accurate in all material
respects on the date as of which such information is stated or certified.
(b)    IR Parent and the Borrower have disclosed to the Banks in writing (such
disclosure to be deemed to include any disclosure in any public filings with the
Securities and Exchange Commission by IR Parent) any and all facts that
materially and adversely affect or may affect (to the extent IR Parent or the
Borrower can now reasonably foresee), the business, operations or financial
condition of IR Parent and its Consolidated Subsidiaries, taken as a whole, or
the ability of the Loan Parties to perform their obligations under this
Agreement.


--------------------------------------------------------------------------------

57

SECTION 4.12. Regulations T, U and X. No part of the proceeds of any Loan will
be used for any purpose that entails a violation of the provisions of Regulation
T, Regulation U and Regulation X.
SECTION 4.13. Anti-Terrorism Laws; Anti Corruption Laws. (a) To the extent
applicable, IR Parent, the Borrower and the Subsidiaries are in compliance, in
all material respects, with (i) the Trading with the Enemy Act, as amended, and
each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (ii) the USA PATRIOT Act.
No part of the proceeds of the Loans will be used by IR Parent, the Borrower or
any of the Subsidiaries, for the purpose of funding or financing any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.
(b)    None of IR Parent, the Borrower or any Subsidiary nor, to the knowledge
of IR Parent or the Borrower, any director, officer, agent, employee or
Affiliate of IR Parent, the Borrower or any Subsidiary, (i) is a Blocked Person
or (ii) is currently subject to any U.S. sanctions administered by the OFAC; and
none of IR Parent, the Borrower or any Subsidiary will use the proceeds of the
Loans for the purpose of financing the activities of any person currently
subject to any U.S. sanctions administered by OFAC.
ARTICLE V

COVENANTS
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, each of IR Parent and the Borrower
agrees that:
SECTION 5.1. Information. IR Parent will deliver to each of the Banks (via any
method reasonably acceptable to the Administrative Agent, including via
IntraLinks/IntraAgency, SyndTrak, Fixed Income Direct or another relevant
website or substantially similar electronic transmission information platform
reasonably acceptable to the Administrative Agent, it being understood that the
following constitute delivery hereunder: (i) posting on any such electronic
transmission information platform and (ii) only with respect to information
found in Forms 10-K, 10-Q or 8-K (or their equivalents) or in proxy statements,
the filing of registration statements and reports on such forms or filing of
proxy statements, as the case may be, with the Securities and Exchange
Commission):
(a)    as soon as available and in any event within 90 days after the end of
each fiscal year of IR Parent, a consolidated balance sheet of IR Parent and its
Consolidated Subsidiaries as of the end of such fiscal year and the related
consolidated statements of income, equity and cash flows for such fiscal year,
setting forth in each case in


--------------------------------------------------------------------------------

58

comparative form the figures for the previous fiscal year, all reported on in a
manner acceptable to the Securities and Exchange Commission by
PricewaterhouseCoopers LLP or other independent public accountants of nationally
recognized standing;
(b)    as soon as available and in any event within 45 days after the end of
each of the first three quarters of each fiscal year of IR Parent, a
consolidated balance sheet of IR Parent and its Consolidated Subsidiaries as of
the end of such quarter and as of the end of the preceding fiscal year, the
condensed consolidated statements of income for such quarter, for the portion of
IR Parent’s fiscal year ended at the end of such quarter and for the
corresponding portion of IR Parent’s previous fiscal year and condensed
consolidated statements of cash flows for such fiscal quarter, for the portion
of IR Parent’s fiscal year ended at the end of such quarter and for the
corresponding portion of IR Parent’s previous fiscal year, all certified
(subject to normal year-end adjustments) as to fairness of presentation, GAAP
and consistency by the chief financial officer or the treasurer of IR Parent;
(c)    simultaneously with the delivery of each set of financial statements
referred to in clauses (a) and (b) above, a certificate of the chief financial
officer or the treasurer of IR Parent (i) setting forth in reasonable detail the
calculations required to establish whether IR Parent was in compliance with the
requirements of Sections 5.5 and 5.6 on the date of such financial statements
and (ii) stating whether any Default exists on the date of such certificate and,
if any Default then exists, setting forth the details thereof and the action
which IR Parent is taking or proposes to take with respect thereto;
(d)    within five Domestic Business Days after the chief financial officer,
chief accounting officer, treasurer or chief legal officer of IR Parent or the
Borrower obtains knowledge of any Default, if such Default is then continuing, a
certificate of the chief financial officer or the treasurer of IR Parent or the
Borrower setting forth the details thereof and the actions that IR Parent or the
Borrower is taking or proposes to take with respect thereto;
(e)    promptly upon the mailing thereof to the shareholders of IR Parent
generally, copies of all financial statements, reports and proxy statements so
mailed;
(f)    promptly upon the filing thereof, copies of all registration statements
(other than the exhibits thereto and any registration statements on Form S-8 or
its equivalent) and reports on Forms 10-K, 10-Q and 8-K (or their equivalents)
which IR Parent shall have filed with the Securities and Exchange Commission;
provided that, unless the Administrative Agent notifies IR Parent in writing to
the contrary, satisfaction of the provisions of this subsection (f) shall
satisfy as well the provisions of subsections (a) and (b);
(g)    if and when (i) any member of the ERISA Group gives or is required to
give notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA, other than those events as to which the 30-day notice requirement has
been waived by the PBGC) with respect to any Plan that might reasonably be
expected to constitute grounds


--------------------------------------------------------------------------------

59

for a termination of such Plan under Title IV of ERISA, or knows that the plan
administrator of any Plan has given or is required to give notice of any such
reportable event, a copy of the notice of such reportable event given or
required to be given to the PBGC; (ii) IR Parent receives or obtains knowledge
of any notice of complete or partial withdrawal liability under Title IV of
ERISA which, together with any other such liability incurred since the date
hereof, exceeds in the aggregate $200,000,000 or notice that any Multiemployer
Plan is in reorganization, is insolvent, is in endangered or critical status or
has been terminated, a copy of such notice; (iii) IR Parent receives or obtains
knowledge of any notice from the PBGC under Title IV of ERISA of an intent to
terminate, impose liability (other than for premiums under Section 4007 of
ERISA) in respect of, or appoint a trustee to administer any Plan, a copy of
such notice; (iv) any member of the ERISA Group applies for a waiver of the
minimum funding standard under Section 412 of the Internal Revenue Code or
Section 302 of ERISA, a copy of such application; (v) any member of the ERISA
Group gives notice of intent to terminate any Plan under Section 4041(c) of
ERISA, a copy of such notice and other information filed with the PBGC; (vi) any
member of the ERISA Group gives notice of withdrawal from any Plan pursuant to
Section 4063 of ERISA, a copy of such notice; or (vii) any member of the ERISA
Group fails to make any payment or contribution to any Plan or Multiemployer
Plan or in respect of any Benefit Arrangement or makes any amendment to any Plan
or Benefit Arrangement, which in any event has resulted or could reasonably be
expected to result in the imposition of a Lien or the posting of a bond or other
security, but only if with respect to the foregoing subsections (i)-(vii), the
liability, individually or in the aggregate with all other events in subsections
(i)-(vii), could reasonably be expected to result in a Material Adverse Effect,
a certificate of the chief financial officer or the treasurer of IR Parent
setting forth details as to such occurrence and action, if any, which IR Parent
or the applicable member of the ERISA Group is required or proposes to take;
(h)    immediately after the chief financial officer or the treasurer of the
Borrower or IR Parent obtains knowledge of a change or a proposed change in the
Rating of the Borrower’s outstanding senior unsecured long-term debt securities
by Moody’s or S&P, a certificate of the chief financial officer or the treasurer
setting forth the details thereof; and
(i)    from time to time such additional information regarding the financial
position or business of IR Parent, the Borrower and their respective
Subsidiaries as the Administrative Agent, at the request of any Bank, may
reasonably request; provided that, with respect to any such additional,
non-public information, each Agent and each Bank shall comply with the
confidentiality provisions set forth in Section 9.10.
SECTION 5.2.     Maintenance of Property; Insurance. (a) Each of IR Parent and
the Borrower will keep, and will cause each of its Subsidiaries to keep, all
property useful and necessary in its business in good working order and
condition, ordinary wear and tear excepted, unless the failure to do so would
not have a Material Adverse Effect.


--------------------------------------------------------------------------------

60

(b)    Each of IR Parent and the Borrower will maintain, and will cause each
Material Subsidiary to maintain (either in the name of IR Parent, the Borrower
or in such Material Subsidiary’s own name), with financially sound and
responsible insurance companies, insurance on all their respective properties in
at least such amounts and against at least such risks (and with such risk
retention) as are usually insured against in the same general area by companies
of established repute engaged in the same or a similar business.
SECTION 5.3.     Conduct of Business and Maintenance of Existence. Each of IR
Parent and the Borrower will continue, and will cause each Material Subsidiary
to continue, to engage in business of the same general type as now conducted by
IR Parent, the Borrower and such Material Subsidiary, and will preserve, renew
and keep in full force and effect, and will cause each Material Subsidiary to
preserve, renew and keep in full force and effect their respective corporate
existence and their respective rights, privileges and franchises necessary or
desirable in the normal conduct of business; provided that nothing in this
Section 5.3 shall prohibit (i) the merger of any Material Subsidiary into the
Borrower or IR Parent or the merger or consolidation of any Material Subsidiary
with or into another Person, if the corporation surviving such consolidation or
merger is a Material Subsidiary and if, in each case, after giving effect
thereto, no Default shall have occurred and be continuing, (ii) the termination
of the corporate existence of any Material Subsidiary if the Borrower or IR
Parent in good faith determines that such termination is in the best interest of
the Borrower or IR Parent, as the case may be, and is not materially
disadvantageous to the Banks or (iii) any transaction with respect to the
Borrower or IR Parent that is expressly permitted by Section 5.7. Each of IR
Parent and the Borrower will provide to the Administrative Agent, not later than
5 days after the Effective Date (or such longer time period as determined by the
Administrative Agent in its sole discretion), copies of each organizational
document of the Borrower and each Guarantor certified as of a recent date by the
appropriate Governmental Authority.
SECTION 5.4. Compliance with Laws. Each of IR Parent and the Borrower will
comply, and will cause each of its Subsidiaries to comply, in all material
respects with all applicable laws, ordinances, rules, regulations, and
requirements of governmental authorities (including, without limitation,
Environmental Laws and ERISA and the rules and regulations thereunder) except
(i) where the necessity of compliance therewith is contested in good faith by
appropriate proceedings and (ii) where the failure so to comply would not have a
Material Adverse Effect.
SECTION 5.5.     Debt. Consolidated Debt will at no time exceed 65% of the sum
of Consolidated Debt plus Consolidated Net Worth. For purposes of this Section,
any preferred stock, except for auction-rate preferred stock the higher of the
voluntary or involuntary liquidation value of which does not in the aggregate
exceed $100,000,000, of a Consolidated Subsidiary held by a Person other than IR
Parent, the Borrower or a wholly-owned Consolidated Subsidiary shall be
included, at the higher of its voluntary or involuntary liquidation value, in
“Consolidated Debt”.
SECTION 5.6.     Negative Pledge. (a) Neither IR Parent nor the Borrower will,
nor will it permit any Restricted Subsidiary to, create, assume or guarantee any
indebtedness for


--------------------------------------------------------------------------------

61

money borrowed secured by a Mortgage on any Principal Property of the Borrower,
IR Parent or any Restricted Subsidiary or on any shares or indebtedness of any
Restricted Subsidiary (whether such Principal Property, shares or indebtedness
are now owned or hereafter acquired) without, in any such case, effectively
providing concurrently with the creation, assumption or guaranteeing of such
indebtedness that the Loans and the obligations of the Loan Parties hereunder
and under the Notes (together, if the Borrower or IR Parent shall so determine,
with any other indebtedness then or thereafter existing created, assumed or
guaranteed by the Borrower, IR Parent or such Restricted Subsidiary ranking
equally with the Loans and the obligations of the Loan Parties hereunder and
under the Notes) shall be secured equally and ratably with such indebtedness,
excluding, however, from the foregoing any indebtedness secured by a Mortgage
(including any extension, renewal or replacement, or successive extensions,
renewals or replacements, of any Mortgage hereinafter specified or any
indebtedness secured thereby, without increase of the principal of such
indebtedness):
(i)    on property, shares or indebtedness of any corporation which Mortgage
exists at the time such corporation becomes a Restricted Subsidiary; or
(ii)    on property existing at the time of acquisition thereof by the Borrower,
IR Parent or a Restricted Subsidiary, or securing any indebtedness incurred by
the Borrower, IR Parent or a Restricted Subsidiary prior to, at the time of or
within 180 days after the later of the acquisition, the completion of
construction (including any improvements on an existing property) or the
commencement of commercial operation of such property, which indebtedness is
incurred for the purpose of financing all or any part of the purchase price
thereof or construction or improvements thereon; provided, however, that in the
case of any such acquisition, construction or improvement the Mortgage shall not
apply to any property theretofore owned by the Borrower, IR Parent or a
Restricted Subsidiary, other than, in the case of any such construction or
improvement, any theretofore unimproved real property on which the property so
constructed, or the improvement, is located; or
(iii)    on property, shares or indebtedness of a corporation, which Mortgage
exists at the time such corporation is merged into or consolidated with the
Borrower, IR Parent or a Restricted Subsidiary, or at the time of a sale, lease
or other disposition of the properties of a corporation as an entirety or
substantially as an entirety to the Borrower, IR Parent or a Restricted
Subsidiary; or
(iv)    on property of a Restricted Subsidiary to secure indebtedness of such
Restricted Subsidiary to the Borrower, IR Parent or another Restricted
Subsidiary; or
(v)    on property of the Borrower, IR Parent or a Restricted Subsidiary in
favor of the United States of America or any state thereof or Bermuda or the
jurisdiction of organization of IR Parent, or any department, agency or
instrumentality or political subdivision of the United States of America or any


--------------------------------------------------------------------------------

62

state thereof or Bermuda or the jurisdiction of organization of IR Parent, to
secure partial, progress, advance or other payments pursuant to any contract or
statute or to secure any indebtedness incurred for the purpose of financing all
or any part of the purchase price or the cost of constructing or improving the
property subject to such Mortgage; or
(vi)    on property, which Mortgage exists at the date of this Agreement; or
(vii)    with the prior written approval of the Required Banks;
provided, however, that any Mortgage permitted by any of the foregoing clauses
(i), (ii), (iii) and (v) of this Section 5.6 shall not extend to or cover any
property of the Borrower, IR Parent or such Restricted Subsidiary, as the case
may be, other than the property specified in such clauses and improvements
thereto.
(b)    Notwithstanding the provisions of subsection (a) of this Section 5.6, the
Borrower, IR Parent or any Restricted Subsidiary may create, assume or guarantee
secured indebtedness for money borrowed which would otherwise be prohibited in
subsection (a) in an aggregate amount that, together with all other such
indebtedness for money borrowed by the Borrower, IR Parent and the Restricted
Subsidiaries and the Attributable Debt in respect of Sale and Leaseback
Transactions existing at such time (other than Sale and Leaseback Transactions
the proceeds of which have been applied in accordance with Section 5.6(d)(ii)),
does not at the time of such creation, assumption or guaranteeing exceed 7.5% of
Consolidated Net Worth; provided that obligations in respect of operating leases
or receivables securitization facilities that are not required to be set forth
on a balance sheet based on GAAP as in effect on the date hereof but, as a
result of a change in GAAP after the date hereof, are required to be set forth
on a balance sheet shall not constitute Consolidated Debt by reason of such
change.
(c)    Notwithstanding the foregoing provisions of this Section 5.6, the
Borrower will not permit any Subsidiaries (other than a Restricted Subsidiary)
to which after the date hereof the Borrower, IR Parent or a Restricted
Subsidiary has transferred any assets to create, assume or guarantee any
indebtedness for money borrowed secured by a Mortgage on such assets unless such
assets could have been so secured in accordance with the provisions of this
Agreement by the Borrower, IR Parent or such Restricted Subsidiary making such
transfer.
(d)    Neither IR Parent nor the Borrower will, nor will it permit any of its
Restricted Subsidiaries to, enter into any Sale and Leaseback Transaction,
unless (i) IR Parent, the Borrower or such Restricted Subsidiary, as applicable,
would be entitled, pursuant to the foregoing subsections of this Section 5.6, to
incur indebtedness secured by a Mortgage on such Principal Property without
equally and ratably securing the Loans and the other obligations of the Loan
Parties hereunder and under the Notes or (ii) IR Parent or the Borrower shall
(and in any case each of IR Parent and the Borrower covenants that it will)
apply an amount equal to the fair value (as determined by its board of
directors) of such Principal Property so leased to the retirement, within 180
days of the effective date of any such Sale and Leaseback Transaction, of
indebtedness of IR Parent or the Borrower for money borrowed, which by its terms
matures at, or


--------------------------------------------------------------------------------

63

may be extended or renewed at the option of IR Parent or the Borrower to, a date
more than 12 months after the date of the creation of such indebtedness.
SECTION 5.7.     Consolidations, Mergers and Sales of Assets. Neither IR Parent
nor the Borrower will (i) consolidate, amalgamate or merge with or into any
other Person, unless (A) the company surviving such consolidation, amalgamation
or merger is either IR Parent or any direct or indirect wholly-owned Subsidiary
of IR Parent and (B) immediately after giving effect to such consolidation,
amalgamation or merger, no Default shall have occurred and be continuing or (ii)
sell, lease or otherwise transfer, directly or indirectly, all or substantially
all of its assets to any other Person, unless (A) the applicable purchaser,
lessee or transferee is either IR Parent or any direct or indirect wholly-owned
Subsidiary of IR Parent (including, without limitation, through a liquidation,
dissolution, liquidating distribution or equivalent transaction under the laws
of the applicable jurisdiction), (B) immediately after giving effect to such
transfer, no Default shall have occurred and be continuing and (C) except in the
case of any such transaction involving the sale of all or substantially all of
the assets of the Borrower (which transactions shall be subject to the last
sentence of this Section 5.7), such purchaser, lessee or transferee explicitly
agrees to be bound by the terms of Section 5.6 and this Section 5.7 as if it
were the Borrower. Notwithstanding the foregoing, in the case of any transaction
permitted by this Section 5.7 whereby the Borrower is not the surviving company
of a merger, amalgamation or consolidation (in the case of a transaction
permitted by clause (i) of this Section 5.7) or is the transferor (in the case
of a transaction permitted by clause (ii) of this Section 5.7), then the entity
that is the surviving company or the transferee, as the case may be, shall (x)
affirmatively agree, in a writing satisfactory to the Administrative Agent, to
be bound by the terms of this Agreement and assume the obligations hereunder of
the Borrower (and shall thereafter be deemed to be the Borrower for purposes of
this Agreement) and (y) be organized and exist under the law of Bermuda,
Ireland, Luxembourg, the Netherlands, the United States of America (or any State
thereof or the District of Columbia) or any other jurisdiction that is
reasonably satisfactory to the Administrative Agent; provided that, with respect
to Luxembourg, the Netherlands or any such other jurisdiction, (A) the
Administrative Agent (who shall promptly notify each Bank) shall have received
reasonable advance notice (which, in any event, shall be at least 20 Domestic
Business Days prior to the proposed effective date of such change in the
jurisdiction of organization) from the Borrower of the proposed merger,
amalgamation, consolidation or transfer and the resulting change in the
jurisdiction of organization of the Borrower to such other jurisdiction, (B)
neither the Borrower nor the Administrative Agent shall have been notified by
any Bank that it and its Affiliates are prohibited from extending credit or
lending to a Person in such other jurisdiction and (C) without limiting the
applicability of Article VIII, the Borrower shall have agreed, in writing in
form and substance reasonably satisfactory to the Administrative Agent, to
indemnify each Bank, within 30 days after delivery by such Bank of a written
demand listing the amounts to be indemnified, together with calculations in
reasonable detail supporting such amounts, for (1) the increased cost of making
or maintaining any Loan or other extension of credit hereunder to such Person
and (2) the reduction, as deemed material by such Bank, of any sum received or
receivable by such Bank (or its Applicable Lending Office), in each case, by
reason of the fact that such Person is organized under the laws of such other
jurisdiction; provided further that, other than increased costs or reductions in
amounts receivable required by applicable law or regulation in existence at the
time the Borrower’s jurisdiction of organization


--------------------------------------------------------------------------------

64

changes which are notified to the Borrower at least 10 Domestic Business Days
prior to the proposed effective date of such change in the jurisdiction of
organization, no such compensation may be claimed in respect of any Loan or
other extension of credit hereunder for any period prior to the date 60 days
before the date of notice by such Bank to the Borrower of its intention to make
claims therefor.
SECTION 5.8.     Use of Proceeds.
(a)    The proceeds of the Loans made and Letters of Credit issued under this
Agreement will be used by the Borrower and any Additional Borrower (i) for
working capital purposes of IR Parent, the Borrower and their respective
Subsidiaries, (ii) to support the commercial paper programs of the Borrower and
any Additional Borrowers, (iii) for other general corporate purposes of IR
Parent, the Borrower and their respective Subsidiaries and (iv) to repay any
amounts outstanding under the 2011 4-Year Existing Credit Agreement.
SECTION 5.9.     Other Cross Defaults or Negative Pledges. Neither the Borrower
nor IR Parent shall incur any Material Debt the terms of which include a Cross
Default or which include a negative pledge provision more favorable to the
holder of such Material Debt (or more restrictive of the actions of the Borrower
or IR Parent) than the provisions of Section 5.6 hereof unless, prior to or
contemporaneously with such incurrence, IR Parent and the Borrower shall have
entered into an amendment to this Agreement, to which the Required Banks shall
not unreasonably withhold their consent, providing a Cross Default or negative
pledge provision, as the case may be, no less favorable to the Banks than the
provisions of the Cross Default or negative pledge governing such other Debt.
ARTICLE VI

DEFAULTS
SECTION 6.1.     Events of Default. If one or more of the following events
(“Events of Default”) shall have occurred and be continuing:
(a)    the Borrower or any Additional Borrower shall fail to pay when due
principal of any Loan, or shall fail to pay within five days of the due date
thereof any interest, fees or other amount payable hereunder;
(b)    IR Parent or the Borrower (or, solely with respect to the failure to
observe or perform the covenants contained in Sections 5.6 and 5.7, any
Subsidiary that becomes bound by such covenant in accordance with the terms
thereof) shall fail to observe or perform any covenant contained in Section 5.5
to 5.9, inclusive;
(c)    IR Parent, the Borrower or any Additional Borrower shall fail to observe
or perform any covenant or agreement contained in this Agreement (other than
those covered by clause (a) or (b) above) for 20 days after notice thereof has
been given to IR Parent, the Borrower or such Additional Borrower by the
Administrative Agent at the request of any Bank;


--------------------------------------------------------------------------------

65

(d)    any representation, warranty, certification or statement made by IR
Parent, the Borrower or any Additional Borrower in this Agreement or in any
certificate, financial statement or other document delivered pursuant to this
Agreement shall prove to have been incorrect in any material respect when made
(or deemed made);
(e)    any event or condition shall occur which results in the acceleration of
the maturity of any Material Debt;
(f)    IR Parent, the Borrower or any Material Subsidiary shall commence a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any corporate action to authorize any of the
foregoing;
(g)    an involuntary case or other proceeding shall be commenced against IR
Parent, the Borrower or any Material Subsidiary seeking liquidation,
reorganization or other relief with respect to it or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, and such
involuntary case or other proceeding shall remain undismissed and unstayed for a
period of 60 days; or an order for relief shall be entered against IR Parent,
the Borrower or any Material Subsidiary under the federal bankruptcy laws as now
or hereafter in effect;
(h)    any member of the ERISA Group at the time in question shall fail to pay
when due an amount or amounts which such member shall have become liable to pay
under Title IV of ERISA (other than for premiums under Section 4007 of ERISA);
or notice of intent to terminate a Material Plan shall be filed under Title IV
of ERISA by any member of the ERISA Group at the time in question, any plan
administrator or any combination of the foregoing; or the PBGC shall institute
proceedings under Title IV of ERISA to terminate, to impose liability (other
than for premiums under Section 4007 of ERISA) in respect of, or to cause a
trustee to be appointed to administer any Material Plan; or a condition shall
exist by reason of which the PBGC would be entitled to obtain a decree
adjudicating that any Material Plan must be terminated; or there shall occur a
complete or partial withdrawal from, or a default, within the meaning of
Section 4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans
that could cause one or more members of the ERISA Group to incur a current
payment obligation; and, in the case of each of the foregoing events under this
Section 6.1(h), individually or in the aggregate, the liability could reasonably
be expected to result in a Material Adverse Effect;


--------------------------------------------------------------------------------

66

(i)    a final judgment or order for the payment of money in excess of
$100,000,000 (except to the extent covered by insurance as to which the insurer
has acknowledged such coverage in writing) shall be rendered against IR Parent,
the Borrower or any Subsidiary and such judgment or order shall continue
unsatisfied and unstayed past due for a period of 30 days or for such longer
period of time, not exceeding 90 days, during which, under applicable law, an
appeal may be taken from such judgment or order without leave of the relevant
court;
(j)    any Person or group of Persons (within the meaning of Section 13 or 14 of
the Securities Exchange Act of 1934, as amended), other than pursuant to a
transaction contemplated by the definition of “Subsequent Parent Company”
whereby a Person shall become the Subsequent Parent Company, shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 promulgated by the
Securities and Exchange Commission under said Act) of 25% or more of the
outstanding shares of common stock of IR Parent; or, during any period of 25
consecutive calendar months, the directors of IR Parent on the date hereof (the
“Current Board”), or such directors who are recommended or endorsed for election
to the board of directors of IR Parent by a majority of the Current Board or
their successors so recommended or endorsed, shall cease to constitute a
majority of the board of directors of IR Parent; or IR Parent shall have ceased
to own, directly or indirectly, 100% of the outstanding shares of common stock
of the Borrower or any Additional Borrower;
(k)    the guarantees of the Guarantors pursuant to Section 9.16 hereof shall
cease to be effective or any Guarantor shall contest the validity of such
guarantee in court;
then, and in every such event, the Administrative Agent shall (i) if requested
by the Required Banks, by notice to the Borrower terminate the Commitments and
they shall thereupon terminate, and (ii) if requested by the Required Banks, by
notice to the Borrower declare the Loans hereunder (together with accrued
interest thereon) to be, and the Loans shall thereupon become, immediately due
and payable without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower and all Additional Borrowers;
provided that in the case of any of the Events of Default specified in clause
(f) or (g) above with respect to the Borrower or any Additional Borrower,
without any notice to the Borrower or such Additional Borrower or any other act
by the Administrative Agent or the Banks, the Commitments shall thereupon
terminate and the Loans (together with accrued interest thereon) shall become
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by the Borrower and all Additional
Borrowers.
SECTION 6.2.     Notice of Default. The Administrative Agent shall give notice
to the Borrower under Section 6.1(c) promptly upon being requested to do so by
any Bank and shall thereupon notify all the Banks thereof.
ARTICLE VII

THE ADMINISTRATIVE AGENT


--------------------------------------------------------------------------------

67

SECTION 7.1.     Appointment and Authorization. Each Bank irrevocably appoints
JPMorgan Chase Bank, N.A. and its successors to serve as administrative agent
under the Loan Documents and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers under this Agreement
and the Notes as are delegated to the Administrative Agent by the terms hereof
or thereof, together with all such powers as are reasonably incidental thereto.
SECTION 7.2.     Administrative Agent and Affiliates. JPMorgan Chase Bank, N.A.
shall have the same rights and powers under this Agreement as any other Bank and
may exercise or refrain from exercising the same as though it were not the
Administrative Agent, and JPMorgan Chase Bank, N.A. and its Affiliates may
accept deposits from, lend money to and generally engage in any kind of business
with IR Parent or the Borrower or any Subsidiary or Affiliate of IR Parent or
the Borrower as if it were not the Administrative Agent hereunder.
SECTION 7.3. Action by the Administrative Agent. The obligations of the
Administrative Agent hereunder are only those expressly set forth herein.
Without limiting the generality of the foregoing, the Administrative Agent shall
not be required to take any action with respect to any Default, except as
expressly provided in Article VI.
SECTION 7.4.     Consultation with Experts. The Administrative Agent may consult
with legal counsel (who may be counsel for IR Parent, the Borrower or any of
their respective Affiliates), independent public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken by it in good faith in accordance with the advice of such counsel,
accountants or experts.
SECTION 7.5. Liability of the Administrative Agent. Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be liable
for any action taken or not taken by it in connection herewith (a) with the
consent or at the request of the Required Banks (or all the Banks, if
applicable) or (b) in the absence of its own gross negligence or willful
misconduct. Neither the Administrative Agent nor any of its directors, officers,
agents or employees shall be responsible for or have any duty to ascertain,
inquire into or verify (i) any statement, warranty or representation made in
connection with this Agreement or any borrowing hereunder; (ii) the performance
or observance of any of the covenants or agreements of IR Parent, the Borrower
or any of their respective Affiliates; (iii) the satisfaction of any condition
specified in Article III, except receipt of items required to be delivered to
it; or (iv) the validity, effectiveness or genuineness of this Agreement, the
Notes or any other instrument or writing furnished in connection herewith. The
Administrative Agent shall not incur any liability by acting in reliance upon
any notice, consent, certificate, statement or other writing (which may be a
bank wire or similar writing) believed by it to be genuine or to be signed by
the proper party or parties.
SECTION 7.6.     Indemnification. Each Bank shall, ratably in accordance with
its Commitment and on a several (and not joint) basis, indemnify the
Administrative Agent (to the extent not reimbursed by IR Parent or the Borrower)
against any cost, expense (including counsel fees and disbursements), claim,
demand, action, loss or liability (except such as result from the Administrative
Agent’s bad faith, gross negligence, willful misconduct or material


--------------------------------------------------------------------------------

68

breach of its obligations under this Agreement, as determined in a final,
non-appealable judgment by a court of competent jurisdiction) that the
Administrative Agent may suffer or incur in connection with this Agreement or
any action taken or omitted by the Administrative Agent hereunder in its
capacity as the Administrative Agent.
SECTION 7.7.     Credit Decision. Each Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Bank, and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each
Bank also acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Bank, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking any action under this Agreement.
SECTION 7.8. Successor Administrative Agent. The Administrative Agent may resign
at any time by giving notice thereof to the Banks and the Borrower. Upon any
such resignation, the Required Banks shall have the right to appoint a successor
Administrative Agent reasonably satisfactory to the Borrower. If no successor
Administrative Agent shall have been so appointed by the Required Banks, and
shall have accepted such appointment, within 30 days after the retiring
Administrative Agent gives notice of resignation, then the retiring
Administrative Agent may appoint a successor Administrative Agent, which shall
be a commercial bank organized or licensed under the laws of the United States
of America or of any State thereof and having a combined capital and surplus of
at least $1,000,000,000. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Article shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was the
Administrative Agent.
SECTION 7.9.     Administrative Agent’s Fees. The Borrower shall pay to the
Administrative Agent, for its own account, fees in the amounts and at the times
previously agreed upon between the Borrower and the Administrative Agent.
SECTION 7.10. Syndication Agent and Documentation Agents. The Syndication Agent,
in its capacity as such, and each Documentation Agent, in its capacity as such,
shall have no duties or responsibilities, and shall incur no liabilities, under
this Agreement. Neither the Syndication Agent nor any Documentation Agent shall
have or be deemed to have any fiduciary relationship to any Bank. Each Bank
acknowledges that it has not relied, and will not rely, on the Syndication Agent
or any Documentation Agent in deciding to enter into this Agreement or any other
Loan Document or in taking or not taking any action hereunder or thereunder.
ARTICLE VIII

CHANGE IN CIRCUMSTANCES


--------------------------------------------------------------------------------

69

SECTION 8.1.     Basis for Determining Interest Rate Inadequate or Unfair. If on
or prior to the first day of any Interest Period for any Euro-Currency
Borrowing, Banks having 50% or more of the aggregate amount of the Commitments
advise the Administrative Agent that the Adjusted London Interbank Offered Rate
(in respect of Dollars or any Foreign Currency), as determined by the
Administrative Agent, will not adequately and fairly reflect the cost to such
Banks of funding their Euro-Currency Loans for such Interest Period, the
Administrative Agent shall forthwith give notice thereof to the Borrower and the
Banks, whereupon until the Administrative Agent notifies the Borrower that the
circumstances giving rise to such suspension no longer exist, the obligations of
the Banks to make Euro-Currency Loans shall be suspended. Unless the Borrower or
any Additional Borrower notifies the Administrative Agent at least two Domestic
Business Days before the date of any Fixed Rate Borrowing for which a Notice of
Borrowing has previously been given that it elects not to borrow on such date,
(a) if such Fixed Rate Borrowing is a Committed Borrowing denominated in
Dollars, such Borrowing shall instead be made as a Base Rate Borrowing, (b) if
such Fixed Rate Borrowing is a Money Market LIBOR Borrowing denominated in
Dollars, the Money Market LIBOR Loans comprising such Borrowing shall bear
interest for each day from and including the first day to but excluding the last
day of the Interest Period applicable thereto at the Base Rate for such day and
(c) if such Fixed Rate Borrowing was to be denominated in a Foreign Currency,
such Borrowing shall not be made.
SECTION 8.2. llegality. If, on or after the date of this Agreement, the adoption
of any applicable law, rule or regulation, or any change in any applicable law,
rule or regulation, or any change in the interpretation or administration
thereof by any Governmental Authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any Bank (or
its Euro-Currency Lending Office) with any request or directive (whether or not
having the force of law) of any such authority, central bank or comparable
agency shall make it unlawful or impossible for any Bank (or its Euro-Currency
Lending Office) to make, maintain or fund its Euro-Currency Loans and such Bank
shall so notify the Administrative Agent, the Administrative Agent shall
forthwith give notice thereof to the other Banks and the Borrower, whereupon
until such Bank notifies the Borrower and the Administrative Agent that the
circumstances giving rise to such suspension no longer exist, the obligation of
such Bank to make Euro-Currency Loans shall be suspended. Before giving any
notice to the Administrative Agent pursuant to this Section, such Bank shall
designate a different Euro-Currency Lending Office if such designation will
avoid the need for giving such notice and will not, in the judgment of such
Bank, be otherwise disadvantageous to such Bank. If such Bank shall determine
that it may not lawfully continue to maintain and fund any of its outstanding
Euro-Currency Loans to maturity and shall so specify in such notice, the
Borrower or any Additional Borrower, as the case may be, shall immediately
prepay in full the then outstanding principal amount of each such Euro-Currency
Loan, together with accrued interest thereon. Concurrently with prepaying each
such Euro-Currency Loan, the Borrower or such Additional Borrower, as the case
may be, shall borrow a Base Rate Loan denominated in Dollars in an equal
principal amount (or in an amount equal to the Dollar Equivalent of the
principal amount, in the case of Foreign Currency Loans) from such Bank (on
which interest and principal shall be payable contemporaneously with the related
Euro-Currency Loans of the other Banks), and such Bank shall make such a Base
Rate Loan.


--------------------------------------------------------------------------------

70

SECTION 8.3.     Increased Cost and Reduced Return. (a) If on or after (x) the
date hereof, in the case of any Committed Loan or any obligation to make
Committed Loans or (y) the date of the related Money Market Quote, in the case
of any Money Market Loan, the adoption of any applicable law, rule or
regulation, or any change in any applicable law, rule or regulation, or any
change in the interpretation or administration thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Bank (or its Applicable Lending
Office) with any request or directive (whether or not having the force of law)
of any such authority, central bank or comparable agency shall:
(i)    impose, modify or deem applicable any reserve (including any such
requirement imposed by the Board or any similar Governmental Authority, but
excluding with respect to any Euro-Currency Loan any such requirement included
in an applicable Euro-Currency Reserve Percentage), special deposit, insurance
assessment or similar requirement against assets of, deposits with or for the
account of, or credit extended by, any Bank (or its Applicable Lending Office);
(ii)    subject any Bank or Issuing Bank to any Taxes (other than (A) Taxes on
payments under this Agreement, (B) Other Taxes and (C) Excluded Taxes) on its
loans, loan principal, letters of credit, commitments or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto; or
(iii)    impose on any Bank (or its Applicable Lending Office) or the London
interbank market any other condition affecting its Fixed Rate Loans, its Note or
its obligation to make Fixed Rate Loans;
and the result of any of the foregoing is to increase the cost to such Bank (or
its Applicable Lending Office) of making or maintaining any Fixed Rate Loan, or
to reduce the amount of any sum received or receivable by such Bank (or its
Applicable Lending Office) under this Agreement or under its Note with respect
thereto, by an amount deemed by such Bank to be material, then, within 30 days
after demand by such Bank (with a copy to the Administrative Agent), the
Borrower or Additional Borrower, as the case may be, shall pay to such Bank such
additional amount or amounts as will compensate such Bank for such increased
cost or reduction; provided that the Borrower or such Additional Borrower shall
not be obligated to compensate such Bank for any increased cost or reduction
incurred more than 60 days prior to the receipt by the Borrower or such
Additional Borrower of the notice contemplated by subsection (c) below (except
that, if the applicable event giving rise to such increased costs or reductions
is retroactive, then the 60-day period referred to above shall be extended to
include the period of retroactive effect thereof). The Banks acknowledge and
agree that the foregoing subsection (a) creates no right to demand payment of
additional amounts in respect of laws, rules and regulations, as in effect and
interpreted and administered on the date hereof. For purposes of clause (ii) of
this Section 8.3(a), the term “Bank” includes the Administrative Agent.


--------------------------------------------------------------------------------

71

(b)    If any Bank shall have determined that, after the date hereof, the
adoption of any applicable law, rule or regulation regarding capital adequacy or
liquidity, or any change in any such law, rule or regulation, or any change in
the interpretation or administration thereof by any Governmental Authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or any request or directive regarding capital adequacy
(whether or not having the force of law) of any such authority, central bank or
comparable agency, has or would have the effect of reducing the rate of return
on capital of such Bank (or its Parent) as a consequence of such Bank’s
obligations hereunder to a level below that which such Bank (or its Parent)
could have achieved but for such adoption, change, request or directive (taking
into consideration its policies with respect to capital adequacy) by an amount
deemed by such Bank to be material, then from time to time, within 30 days after
demand by such Bank (with a copy to the Administrative Agent), the Borrower or
Additional Borrower, as the case may be, shall pay to such Bank such additional
amount or amounts as will compensate such Bank (or its Parent) for such
reduction; provided that the Borrower or such Additional Borrower shall not be
obligated to compensate such Bank for any reduction incurred more than 60 days
prior to the receipt by the Borrower or such Additional Borrower from such Bank
of the notice contemplated by subsection (c) below (except that, if the
applicable event giving rise to such reductions is retroactive, then the 60-day
period referred to above shall be extended to include the period of retroactive
effect thereof). The Banks acknowledge and agree that the foregoing subsection
(b) creates no right to demand payment of additional amounts in respect of laws,
rules and regulations regarding capital adequacy as in effect and interpreted
and administered on the date hereof.
(c)    Each Bank will notify the Borrower and the Administrative Agent within 90
days of any event of which it has knowledge, occurring after the date hereof,
which will entitle such Bank to compensation pursuant to this Section and will
designate a different Applicable Lending Office if such designation will avoid
the need for, or reduce the amount of, such compensation and will not, in the
judgment of such Bank, be otherwise disadvantageous to such Bank; provided that
if a Bank shall not have so notified the Borrower within 90 days of such event,
such Bank may not seek compensation for any period beginning prior to the date
upon which the Borrower is notified of such event. A certificate of any Bank
claiming compensation under this Section and setting forth the calculation of
the additional amount or amounts to be paid to it hereunder shall be conclusive
in the absence of manifest error. In determining such amount, such Bank may use
any reasonable averaging and attribution methods.
(d)     Notwithstanding anything herein to the contrary, for purposes of
paragraphs (a) and (b) of this Section 8.3, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States of America or foreign regulatory
authorities, in each case, pursuant to Basel III, shall be deemed to be a change
in law, rule or regulation regardless of the date enacted, adopted, promulgated
or issued; provided that a Bank may be compensated under paragraph (a) or (b) of
this Section 8.3 for any change in law, rule or regulation described in this
paragraph (d) only if such Bank requests compensation for increased costs
associated with any


--------------------------------------------------------------------------------

72

such change in law, rule or regulation from similarly-situated borrowers under
comparable credit facilities.
SECTION 8.4.     Base Rate Loans Substituted for Affected Fixed Rate Loans. If
(i) the obligation of any Bank to make Euro-Currency Loans has been suspended
pursuant to Section 8.2 or (ii) any Bank has demanded compensation under
Section 8.3(a) and the Borrower, by at least five Euro-Currency Business Days’
prior notice to such Bank through the Administrative Agent, shall have elected
that the provisions of this Section shall apply to such Bank, then, unless and
until such Bank notifies the Borrower that the circumstances giving rise to such
suspension or demand for compensation no longer apply:
(i)    all Loans which would otherwise be made by such Bank as Euro-Currency
Loans shall be made instead as Base Rate Loans denominated in Dollars (on which
interest and principal shall be payable contemporaneously with the related Fixed
Rate Loans of the other Banks); and
(ii)    after each of its Euro-Currency Loans has been repaid, all payments of
principal which would otherwise be applied to repay such Fixed Rate Loans shall
be applied to repay its Base Rate Loans instead.
SECTION 8.5.     Substitution of Bank. If (i) the obligation of any Bank to make
Euro-Currency Loans has been suspended pursuant to Section 8.2, (ii) any Bank
has demanded compensation under Section 8.3, (iii) any Protesting Bank has given
notice to the Borrower in accordance with Section 2.16(b) hereof, (iv) the
Borrower or any Additional Borrower is obligated to pay an additional amount to
any Bank or any Governmental Authority for the account of any Bank pursuant to
Section 2.15 or (v) any Bank is a Defaulting Bank, in each case, the Borrower or
applicable Additional Borrower shall have the right, with the assistance of the
Administrative Agent and at the sole expense of the Borrower or the applicable
Additional Borrower (except, in the case of clause (v), at the sole expense of
the applicable Defaulting Bank), to seek a substitute bank or banks (which may
be one or more of the Banks), mutually satisfactory to the Borrower or
applicable Additional Borrower and the Administrative Agent, to purchase the
Loans and Notes (as applicable) and assume the Commitments of such Bank. The
Borrower shall give reasonable advance notice to the Bank to be so substituted;
provided that the failure to give such notice shall not affect the rights of the
Borrower pursuant to this Section 8.5.
ARTICLE IXMISCELLANEOUS
SECTION 9.1.    Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including bank wire, facsimile
transmission, electronic transmission or similar writing) and shall be given to
such party:
(a)    in the case of any Loan Party, c/o Ingersoll-Rand Company, 800-E Beaty
Street, Davidson, NC 28036, Attention: General Counsel, facsimile number
(877) 396-0696;


--------------------------------------------------------------------------------

73

(b)    in the case of the Administrative Agent, at JPMorgan Chase Bank, N.A.,
383 Madison Avenue, New York, New York 10179, attention of Aized Rabbani, at
(212) 622-6438 or at aized.a.rabbani@jpmorgan.com (for all communications other
than funds transfers), with a copy to JPMorgan Chase, N.A., 500 Stanton
Christiana Road, Ops 2, Floor 03, Newark, DE, 19713-2107, attention of Amanda
Collins at facsimile number (302) 634-8459; provided that notices in respect of
London-based transactions shall be given at JPMorgan Europe Limited, 25 Bank
Street, Canary Wharf, London E14 5JP. Attention of the The Manager, Loan &
Agency Services, at facsimile number + 44 (0) 207 777 2360 or at
Loan_and_agency_london@jpmorgan.com;
(c)    in the case of any Bank, at its address, electronic mail address or
facsimile number set forth in its Administrative Questionnaire; or
(d)    in the case of any party, such other address, electronic mail address or
facsimile number as such party may hereafter specify for the purpose by notice
to the Administrative Agent and the Borrower.
Each such notice, request or other communication shall be effective (i) if given
by facsimile transmission, when transmitted to the facsimile number specified in
this Section and confirmation of receipt is received (except that, if not given
during normal business hours for the recipient, shall be effective at the
opening of business on the next Business Day for the recipient) and (ii) if
given by any other means, when received. Notices, requests and other
communications to be given to any Additional Borrower or any Guarantor shall be
deemed given if such notice, request or other communication has been given to IR
Parent or the Borrower, and any consent to be given by any Additional Borrower
shall be deemed given if such consent has been given on behalf of such
Additional Borrower by the Borrower.
SECTION 9.2.     No Waivers. No failure or delay by the Administrative Agent or
any Bank in exercising any right, power or privilege hereunder or under any Note
shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The rights and remedies herein provided shall
be cumulative and not exclusive of any rights or remedies provided by law.
SECTION 9.3.     Expenses; Indemnification. (a) The Borrower shall pay (i) all
reasonable out-of-pocket expenses of the Administrative Agent, including
reasonable fees and disbursements of special counsel for the Administrative
Agent, in connection with any waiver or consent hereunder or any amendment
hereof or any Default or alleged Default hereunder, (ii) all fees, as described
in the Fee Letters, in connection with the preparation of this Agreement and
(iii) if an Event of Default occurs, all out-of-pocket expenses incurred by each
Agent and Bank, including reasonable fees and disbursements of counsel, in
connection with such Event of Default and collection, bankruptcy, insolvency and
other enforcement proceedings resulting therefrom. To the extent practicable,
the Administrative Agent or the applicable Bank, as the case may be, shall give
the Borrower prior notice of the incurrence of any expenses described in this
subsection (a); provided, however, that the failure to give such notice shall
not affect the obligation of the Borrower to pay such Administrative Agent or
such Bank the amount or amounts due pursuant to subsection (a) with respect to
such expenses.


--------------------------------------------------------------------------------

74

(b)    The Borrower agrees to indemnify and hold harmless each Agent and each
Bank and the officers, partners, members, directors, trustees, advisors,
employees, agents, sub-agents and Affiliates of each Agent and each Bank (each,
an “Indemnitee”) from and against any and all liabilities, losses, damages,
costs, penalties paid to third parties and expenses of any kind, including the
reasonable fees and disbursements of counsel, which may be incurred by any
Indemnitee in connection with any investigative, administrative or judicial
proceeding (whether or not such Indemnitee shall be designated a party thereto
and whether or not such proceeding is brought by IR Parent, the Borrower or any
third party) relating to or arising out of this Agreement or any actual or
proposed use of proceeds of Loans hereunder; provided that no Indemnitee shall
have the right to be indemnified hereunder for its own bad faith, gross
negligence or willful misconduct or for its material breach of its obligations
under this Agreement, as determined in a final, non-appealable judgment by a
court of competent jurisdiction.
(c)    To the extent permitted by applicable law, no Loan Party shall assert,
and each Loan Party hereby waives, any claim against each Indemnitee on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) (whether or not the claim therefor is
based on contract, tort or duty imposed by any applicable legal requirement)
arising out of, in connection with, as a result of or in any way related to this
Agreement or any Note or any agreement or instrument contemplated hereby or
thereby or referred to herein or therein, the transactions contemplated hereby
or thereby, any Loan or the use of the proceeds thereof or any act or omission
or event occurring in connection therewith, and each Loan Party hereby waives,
releases and agrees not to sue upon any such claim or any such damages, whether
or not accrued and whether or not known or suspected to exist in its favor.
SECTION 9.4.     Sharing of Set-Offs. Each Bank agrees that if it shall, by
exercising any right of set-off or counterclaim or otherwise, receive payment of
a proportion of the aggregate amount of principal and interest due with respect
to any Committed Loan made by it which is greater than the proportion received
by any other Bank in respect of the aggregate amount of principal and interest
due with respect to any Committed Loan made by such other Bank, the Bank
receiving such proportionately greater payment shall purchase such
participations in the Committed Loans made by the other Banks, and such other
adjustments shall be made, as may be required so that all such payments of
principal and interest with respect to the Committed Loans made by the Banks
shall be shared by the Banks pro rata; provided that nothing in this Section
shall impair the right of any Bank to exercise any right of set-off or
counterclaim it may have and to apply the amount subject to such exercise to the
payment of indebtedness of the Borrower or any Additional Borrower other than
their indebtedness under the Committed Loans. The Borrower and each Additional
Borrower agrees, to the fullest extent it may effectively do so under applicable
law, that any Bank acquiring a participation in a Loan pursuant to the foregoing
arrangements may exercise rights of set-off or counterclaim and other rights
with respect to such participation as fully as if such holder of a participation
were a direct creditor of the Borrower or such Additional Borrower in the amount
of such participation.


--------------------------------------------------------------------------------

75

SECTION 9.5.     Amendments and Waivers. Any provision of this Agreement or the
Notes may be amended or waived if, but only if, such amendment or waiver is in
writing and is signed by IR Parent, the Borrower and the Required Banks (and, if
the rights or duties of any Agent or Issuing Bank are affected thereby, by such
Agent or Issuing Bank); provided that no such amendment or waiver shall, unless
signed by each of the Banks directly affected thereby, (a) increase or decrease
the Commitment of any Bank (except for a ratable decrease in the Commitments of
all Banks) or subject any Bank to any additional obligation, (b) reduce the
principal of or rate of interest on any Loan or any fees hereunder, (c) postpone
the date fixed for any payment of principal of or interest on any Loan or any
fees hereunder or for any reduction or termination of any Commitment, (d) change
the percentage of the Commitments or of the aggregate unpaid principal amount of
the Loans, or the number of Banks, which shall be required for the Banks or any
of them to take any action under this Section or any other provision of this
Agreement, (e) change Sections 2.12(a) or 9.4 in a manner that would alter the
pro rata sharing of payments required thereby, without the written consent of
each Bank, (f) change Section 9.16(h) or (g) release any Guarantor under this
Agreement, subject to the exceptions set forth in Section 9.16(h). For the
purposes of this Section, any Loans assigned to the Borrower pursuant to
Section 9.16 shall not be considered outstanding.
SECTION 9.6.     Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns, except that neither the Borrower nor any
Additional Borrower may assign or otherwise transfer any of its rights under
this Agreement without the prior written consent of all Banks, and any such
assignment or transfer without such consent shall be null and void.
(b)    Any Bank may at any time grant to one or more banks or other financial
institutions (each a “Participant”) participating interests in its Commitment or
any or all of its Loans. In the event of any such grant by a Bank of a
participating interest to a Participant, whether or not upon notice to the
Borrower or applicable Additional Borrower and the Administrative Agent, such
Bank shall remain responsible for the performance of its obligations hereunder,
and the Borrower or applicable Additional Borrower and the Administrative Agent
shall continue to deal solely and directly with such Bank in connection with
such Bank’s rights and obligations under this Agreement. For the avoidance of
doubt, each Bank shall be responsible for the indemnity under Section 2.15(d)
with respect to any payments made by such Bank to its Participants. Any
agreement pursuant to which any Bank may grant such a participating interest
shall provide that such Bank shall retain the sole right and responsibility to
enforce the obligations of the Borrower and any Additional Borrowers hereunder,
including the right to approve any amendment, modification or waiver of any
provision of this Agreement; provided that such participation agreement may
provide that such Bank will not agree to any modification, amendment or waiver
of this Agreement described in clause (a), (b) or (c) of Section 9.5 without the
consent of the Participant. Subject to Section 9.6(f), the Borrower agrees that
each Participant shall, to the extent provided in its participation agreement,
be entitled to the benefits of Article VIII and Section 2.15 with respect to its
participating interest; provided that no Participant shall be entitled to the
benefit of Section 2.15 unless such Participant complies with Section 2.15(f) as
if it were a Bank. An assignment or other transfer which is not permitted by
subsection (c) or (d) below shall be given effect for purposes of this Agreement
only to the


--------------------------------------------------------------------------------

76

extent of a participating interest granted in accordance with this subsection
(b). Each Bank that sells a participation shall, acting solely for this purpose
as a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”); provided that no Bank shall have
any obligation to disclose all or any portion of the Participant Register to the
Borrower or any other Person (including the identity of any Participant or any
information relating to a Participant’s interest in the Loans or other
obligations under this Agreement) except to the extent that such disclosure is
necessary to establish that the Loans are in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Bank
shall treat each person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
(c)    Any Bank may at any time assign to one or more banks or other financial
institutions (each an “Assignee”) all, or a proportionate part of all, of its
rights and obligations under this Agreement and the Notes, and such Assignee
shall assume such rights and obligations, pursuant to an Assignment and
Assumption Agreement in substantially the form of Exhibit G hereto executed by
such Assignee and such transferor Bank, with (and subject to) the subscribed
consent of the Borrower and any Additional Borrower, the applicable Issuing Bank
and the Administrative Agent, which consent, in each case, shall not be
unreasonably withheld or delayed; provided that (i) the consent of the Borrower,
any Additional Borrower, the Administrative Agent and the applicable Issuing
Bank shall not be required if an Assignee is another Bank or an Affiliate of
such transferor Bank and such Assignee satisfies the certification requirement
of Section 2.4(a) and (ii) the consent of the Borrower and any Additional
Borrower shall not be required if an assignment is made during the existence of
any Event of Default under Section 6.1(a), 6.1(f) or 6.1(g); provided further
that such assignment may, but need not, include rights of the transferor Bank in
respect of outstanding Money Market Loans. Upon execution and delivery of such
instrument and payment by such Assignee to such transferor Bank of an amount
equal to the purchase price agreed between such transferor Bank and such
Assignee, such Assignee shall be a Bank party to this Agreement and shall have
all the rights and obligations of a Bank with a Commitment as set forth in such
instrument of assumption, and the transferor Bank shall be released from its
obligations hereunder to a corresponding extent (but shall continue to be
entitled to the benefits of Sections 2.15, 8.3 and 9.3), and no further consent
or action by any party shall be required. Upon the consummation of any
assignment pursuant to this subsection (c), the transferor Bank, the
Administrative Agent and the Borrower or applicable Additional Borrower shall
make appropriate arrangements so that, if required, a new Note is issued to the
Assignee. In connection with any such assignment, the transferor Bank shall pay
to the Administrative Agent an administrative fee for processing such assignment
in the amount of $2,500. The Assignee shall, prior to the first date on which
interest or fees are payable hereunder for its account, deliver to the Borrower
or applicable Additional Borrower and the Administrative Agent certification as
to exemption from deduction or withholding of any taxes in accordance with
Section 2.15. In addition, the Borrower or applicable Additional Borrower is
entitled to


--------------------------------------------------------------------------------

77

withhold consent to such assignment if the Assignee is unable to deliver any
forms or confirmations required by Section 2.15(f), including, without limiting
the generality of the foregoing, two duly completed copies of IRS Form W-9,
W-8BEN, W-8ECI or W-8IMY (or a successor form), as applicable, certifying that
if payments under this Agreement and the Notes were paid to such Assignee by a
U.S. Borrower, such Assignee would be entitled to receive payments under this
Agreement and the Notes without deduction or withholding of any United States
tax.
(d)    Assignments shall be subject to the following additional conditions:
(i) except in the case of an assignment to a Bank or an Affiliate of a Bank or
an assignment of the entire remaining amount of the assigning Bank’s Commitment
or Loans, the amount of the Commitment or Loans of the assigning Bank subject to
each such assignment (determined as of the date the Assignment and Assumption
Agreement with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $5,000,000, unless the Borrower or applicable
Additional Borrower and the Administrative Agent otherwise consent (such consent
not to be unreasonably withheld or delayed); provided that no such consent of
the Borrower or applicable Additional Borrower shall be required if an Event of
Default under Section 6.1(a), 6.1(f) or 6.1(g) has occurred and is continuing
and (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Bank’s rights and obligations under this
Agreement.
(e)    Any Bank may at any time assign all or any portion of its rights under
this Agreement and its Loans and, if applicable, Note to a Federal Reserve Bank
(or similar governmental authority having jurisdiction over such Bank). No such
assignment shall release the transferor Bank from its obligations hereunder.
(f)    No Assignee of any Bank’s rights shall be entitled to receive any greater
payment under Section 2.15 or Section 8.3 than such Bank would have been
entitled to receive with respect to the rights transferred, unless such transfer
is made with the prior written consent of the Borrower and any Additional
Borrower or by reason of the provisions of Section 8.2 or 8.3 requiring such
Bank to designate a different Applicable Lending Office under certain
circumstances or at a time when the circumstances giving rise to such greater
payment did not exist. No Participant shall be entitled to receive any greater
payment under Section 2.15, Section 8.3 or any other provision hereof than such
Bank would have been entitled to receive with respect to such participation sold
to such Participant, unless the sale of such participation to such Participant
is made with the prior written consent of the Borrower and any Additional
Borrower.
(g)    The Administrative Agent, on behalf of the Borrower and any Additional
Borrower, shall maintain at the Administrative Agent’s Domestic Lending Office a
copy of each Assignment and Assumption Agreement delivered to it and a register
(the “Register”) for the recordation of the names and addresses of the Banks and
the Commitment of, and principal amount of the Loan owing to, each Bank from
time to time. The entries in the Register shall be conclusive, in the absence of
manifest error, and the Borrower, any Additional Borrowers, the Administrative
Agent and the Banks may (and, in the case of any Loan or other obligation


--------------------------------------------------------------------------------

78

hereunder not evidenced by a Note, shall) treat each Person whose name is
recorded in the Register as the owner of a Loan or other obligation hereunder as
the owner thereof for all purposes of this Agreement, notwithstanding any notice
to the contrary. Any assignment of any Loan or other obligation hereunder not
evidenced by a Note shall be effective only upon appropriate entries with
respect thereto being made in the Register. The Register shall be available for
inspection by the Borrower or any Bank (with respect to any entry relating to
such Bank’s Loans) at any reasonable time and from time to time upon reasonable
prior notice.
SECTION 9.7.     Collateral. Each of the Banks represents to the Administrative
Agent and the other Banks that it in good faith is not relying upon any “margin
stock” (as defined in Regulation U) as collateral in the extension or
maintenance of the credit provided for in this Agreement.
SECTION 9.8.     Governing Law; Submission to Jurisdiction; Process Agent.
This Agreement and each Note shall be governed by and construed in accordance
with the laws of the State of New York. Each Loan Party hereby submits to the
exclusive jurisdiction of the United States District Court for the Southern
District of New York and of any New York State court sitting in the Borough of
Manhattan in the New York City for purposes of all legal proceedings arising out
of or relating to this Agreement or the transactions contemplated hereby.
Each Loan Party irrevocably waives, to the fullest extent permitted by law, any
objection which it may now or hereafter have to the laying of the venue of any
such proceeding brought in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum.
Each Loan Party hereby irrevocably designates, appoints and empowers
Ingersoll-Rand Company, located at 1 Centennial Avenue, Piscataway, New Jersey
08854, facsimile number: (866) 955-7062 (the “Process Agent”), in the case of
any such proceeding brought in the United States of America as its designee,
appointee and agent to receive, accept and acknowledge for and on its behalf,
and in respect of its property, service of any and all legal process, summons,
notices and documents that may be served in any proceeding arising out of or in
connection with this Agreement or any Note. Such service may be made (a) by
mailing (by registered or certified mail, postage prepaid) or delivering a copy
of such process to the applicable Loan Party in care of the Process Agent at the
Process Agent’s above address, and each Loan Party hereby irrevocably authorizes
and directs the Process Agent to accept such service on its behalf or (b) by the
mailing (by registered or certified mail, postage prepaid) of copies of such
process to the Process Agent or the applicable Loan Party at its address
specified in Section 9.1, and each Loan Party irrevocably consents to the
service of any and all process in any such proceeding.
SECTION 9.9.     Counterparts; Integration. This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Agreement constitutes the entire agreement and understanding among the parties
hereto and supersedes any and all prior


--------------------------------------------------------------------------------

79

agreements and understandings, oral or written, relating to the subject matter
hereof. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging shall be effective as
delivery of a manually executed counterpart of this Agreement.
SECTION 9.10. Confidentiality. Each Agent and each Bank shall hold all
non‑public information regarding IR Parent, the Borrower and their respective
Subsidiaries and their respective businesses identified as such by the Borrower
and obtained by such Agent or such Bank pursuant to the requirements hereof in
accordance with such Agent’s or such Bank’s customary procedures for handling
confidential information of such nature, it being understood and agreed by IR
Parent and the Borrower that, in any event, the Administrative Agent may
disclose such information to the Banks and each Agent and each Bank may make
(i) disclosures of such information to Affiliates of such Bank or Agent and to
their respective agents and advisors, it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
information and instructed to keep such information confidential,
(ii) disclosures of such information reasonably required by any bona fide or
potential assignee, transferee or participant in connection with the
contemplated assignment, transfer or participation of any Loans or any
participations therein or by any direct or indirect contractual counterparties
(or the professional advisors thereto) to any swap or derivative transaction
relating to IR Parent or the Borrower or any of their Subsidiaries and their
respective obligations (provided that such assignees, transferees, participants,
counterparties and advisors are advised of and agree to be bound by either the
provisions of this Section or other provisions at least as restrictive as this
Section), (iii) disclosures to any rating agency when required by it; provided
that, prior to any such disclosures, the relevant rating agency or agencies
shall undertake in writing to preserve the confidentiality of any confidential
information relating to IR Parent or the Borrower received by it from any of the
Agents or any Bank, (iv) disclosures in connection with the exercise of any
remedies hereunder or under any Note, (v) disclosures to the CUSIP Bureau or to
similar organizations and (vi) disclosures required or requested by any
governmental agency or representative thereof or by the National Association of
Insurance Commissioners or other self-regulatory bodies or required by
applicable laws, rules or regulations or pursuant to legal or judicial process;
provided that, unless specifically prohibited by applicable law, rule,
regulation or court order, each Bank and each Agent shall make reasonable
efforts to notify the Borrower of any request by any governmental agency or
representative thereof (other than any such request in connection with any
examination of the financial condition, routine disclosures to the National
Association of Insurance Commissioners or other self-regulatory bodies or other
routine examination of such Bank by such governmental agency) for disclosure of
any such non-public information prior to disclosure of such information. In
addition, each Agent and each Bank may disclose the existence of this Agreement
and the information about this Agreement to market data collectors, similar
service providers to the lending industry and similar service providers to the
Agents and the Banks in connection with the administration and management of
this Agreement and any Note.
SECTION 9.11. No Fiduciary Duty. Each Agent, each Bank and their Affiliates
(collectively, solely for purposes of this paragraph, the “Banks”), may have
economic interests that conflict with those of the Loan Parties. Each Loan Party
agrees that neither the Loan Documents nor any transactions contemplated by the
Loan Documents will be deemed to create


--------------------------------------------------------------------------------

80

an advisory, fiduciary or agency relationship or fiduciary or other implied duty
between the Banks and the Loan Parties, their stockholders or their Affiliates.
Each Loan Party acknowledges and agrees that (i) the transactions contemplated
by the Loan Documents are arm’s-length commercial transactions between the
Banks, on the one hand, and the Loan Parties, on the other, (ii) in connection
with any transactions contemplated by the Loan Documents and with the process
leading to such transaction, each of the Banks is acting solely as a principal
and not the agent or fiduciary of any Loan Party or its management,
stockholders, creditors or any other Person, (iii) no Bank has assumed an
advisory or fiduciary responsibility in favor of any Loan Party with respect to
any transactions contemplated by the Loan Documents or the process leading
thereto (irrespective of whether any Bank or any of its Affiliates has advised
or is currently advising such Loan Party on other matters) or any other
obligation to any Loan Party except the obligations expressly set forth in the
Loan Documents and (iv) each Loan Party has consulted its own legal and
financial advisors to the extent such Loan Party deemed appropriate. Each Loan
Party further acknowledges and agrees that it is responsible for making its own
independent judgments with respect to any transactions contemplated by the Loan
Documents and the process leading thereto. Each Loan Party agrees that it will
not claim that any Bank has rendered advisory services of any nature or respect,
or owes a fiduciary or similar duty to such Loan Party, in connection with any
transactions contemplated by the Loan Documents or the process leading thereto.
SECTION 9.12. Conversion of Currencies. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto (including the Borrower and
each Additional Borrower) agrees, to the fullest extent that it may effectively
do so, that the rate of exchange used shall be determined as described in the
definition of Exchange Rate in Section 1.1 hereof and in accordance with normal
banking procedures in the relevant jurisdiction of the first currency and shall
be calculated at approximately 10:00 A.M. (New York City time) or as close to
such time as is reasonably practicable on the Euro-Currency Business Day
immediately preceding the day on which final judgment is given.
(b)    The obligations of each Loan Party in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Euro-Currency Business Day following receipt by the Applicable Creditor of
any sum adjudged to be so due in the Judgment Currency, the Applicable Creditor
may in accordance with normal banking procedures in the relevant jurisdiction
purchase the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, each Loan Party agrees, as
applicable, as a separate obligation and notwithstanding any such judgment, to
indemnify the Applicable Creditor against such loss. The obligations of each
Loan Party contained in this Section 9.12 shall survive the termination of this
Agreement and the payment of all other amounts owing hereunder. Furthermore, if
the amount of the Agreement Currency purchased as described above is more than
the sum originally due to the


--------------------------------------------------------------------------------

81

Applicable Creditor in the Agreement Currency, then such Applicable Creditor
shall remit such excess to the applicable Loan Party.
SECTION 9.13. WAIVER OF JURY TRIAL. EACH LOAN PARTY, EACH AGENT AND EACH BANK
HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.
SECTION 9.14. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
SECTION 9.15. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.16. Guarantee Agreement. (a) In order to induce the Banks to extend
credit to the Borrower and the Additional Borrowers hereunder, (i) in the case
of any Additional Borrower, the Borrower hereby irrevocably and unconditionally
guarantees, as a primary obligor and not merely as a surety, the Obligations of
such Additional Borrower and (ii) in the case of the Borrower and any Additional
Borrower, each Guarantor (other than the Borrower or such Additional Borrower,
as the case may be) hereby irrevocably and unconditionally guarantees, as a
primary obligor and not merely as a surety, the Obligations of the Borrower and
any Additional Borrowers. The Guarantors further agree that the due and punctual
payment of the Obligations of the Borrower and Additional Borrowers, as
applicable, may be extended or renewed, in whole or in part, without notice to
or further assent from them, and that they will remain bound upon their
guarantees hereunder notwithstanding any such extension or renewal of any
Obligation. Notwithstanding the foregoing, the guarantee provided by IR Parent
pursuant to this Section 9.16 shall only apply to the extent that the parties
whose obligations are guaranteed hereunder are subsidiaries of IR Parent. For
the purposes of the foregoing sentence, the term “subsidiary” shall have the
meaning given to it in Section 155 of the Companies Act 1963 (as amended)
(Ireland).
(b)    The Guarantors waive presentment to, demand of payment from and protest
to the Borrower or any Additional Borrower, as applicable, of any of the
Obligations, and also waive notice of acceptance of their obligations and notice
of protest for nonpayment. The obligations of the Guarantors hereunder shall not
be affected by (i) the failure of any Bank to assert any claim or demand or to
enforce any right or remedy against the Borrower or any Additional Borrower, as
applicable, under the provisions of this Agreement, any Note, any Additional
Borrower Agreement or otherwise; (ii) any extension or renewal of any of the
Obligations; (iii) any rescission, waiver, amendment or modification of, or
release from, any of the terms or provisions of this Agreement, any Note, any
Additional Borrower Agreement or any other agreement; (iv) the failure or delay
of any Bank to exercise any right or remedy against any other guarantor of the
Obligations; (v) the failure of any Bank to assert any claim or demand or


--------------------------------------------------------------------------------

82

to enforce any remedy under this Agreement, any Note or any other agreement or
instrument; (vi) any default, failure or delay, willful or otherwise, in the
performance of the Obligations; or (vii) any other act, omission or delay to do
any other act which may or might otherwise operate as a discharge of any
Guarantor as a matter of law or equity or which would impair or eliminate any
right of any Guarantor to subrogation.
(c)    The Guarantors further agree that their guarantees hereunder constitute
promises of payment when due (whether or not any bankruptcy or similar
proceeding shall have stayed the accrual or collection of any of the Obligations
or operated as a discharge thereof) and not merely of collection, and waive any
right to require that any resort be had by any Bank to any balance of any
deposit account or credit on the books of any Bank in favor of the Borrower, any
Additional Borrower or other Subsidiary or any other Person.
(d)    The obligations of the Guarantors hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, and shall not
be subject to any defense or set-off, counterclaim, recoupment or termination
whatsoever, by reason of the invalidity, illegality or unenforceability of the
Obligations, any impossibility in the performance of the Obligations or
otherwise.
(e)    The Guarantors further agree that their respective obligations hereunder
shall continue to be effective or be reinstated, as the case may be, if at any
time payment, or any part thereof, of any Obligation is rescinded or must
otherwise be restored by any Bank upon the bankruptcy or reorganization of the
Borrower or any Additional Borrower or otherwise.
(f)    In furtherance of the foregoing and not in limitation of any other right
which any Bank may have at law or in equity against any Guarantor by virtue
hereof, upon the failure of the Borrower or any Additional Borrower to pay any
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, the relevant Guarantor
hereby promises to and shall, upon receipt of written demand by the
Administrative Agent, forthwith pay, or cause to be paid, to the Administrative
Agent for distribution to the Banks in cash an amount equal the unpaid principal
amount of such Obligation. The Guarantors further agree that if payment in
respect of any Obligation shall be due in currency other than Dollars and/or at
a place of payment other than New York and if, by reason of any legal
prohibition, disruption of currency or foreign exchange markets, war or civil
disturbance or other event, payment of such Obligation in such currency or at
such place of payment shall be impossible or, in the reasonable judgment of any
Bank, not consistent with the protection of its rights, then, at the election of
such Bank and in reasonable consultation with the applicable Guarantor, such
Guarantor shall make payments of such Obligation in Dollars (based upon the
applicable Exchange Rate in effect on the date of payment) and/or in New York,
and shall indemnify such Bank against any losses or expenses (including losses
or expenses resulting from fluctuations in exchange rates) that it shall sustain
as a result of such alternative payment.
(g)    Upon payment by a Guarantor of any Obligation of the Borrower or any
Additional Borrower, each Bank shall, in a reasonable manner, assign to such
Guarantor the amount of such Obligation owed to such Bank and so paid, such
assignment to be pro tanto to the extent to which the Obligation in question was
discharged by such Guarantor, or make such


--------------------------------------------------------------------------------

83

disposition thereof as such Guarantor shall direct (all without recourse to any
Bank and without any representation or warranty by any Bank). Upon payment by a
Guarantor of any sums owed by the Borrower or an Additional Borrower as provided
above, all rights of such Guarantor against the Borrower or such Additional
Borrower arising as a result thereof by way of right of subrogation, through the
assignment described herein or otherwise shall in all respects be subordinated
and junior in right of payment to the prior indefeasible payment in full of all
the Obligations owed by the Borrower or such Additional Borrower to the Bank (it
being understood that, after the discharge of all the Obligations due and
payable from the Borrower or such Additional Borrower, such rights may be
exercised by such Guarantor notwithstanding that the Borrower or such Additional
Borrower may remain contingently liable for indemnity or other Obligations).
(h)    The Banks agree that each Guarantor under this Agreement shall be
automatically released from its obligations under this Section (i) upon
termination of the Commitments and payment in full in cash of all Obligations,
(ii) if the Borrower requests the release of such Guarantor and such release is
approved, authorized or ratified in writing (A) by each Bank, in the case of IR
Parent, and (B) by the Required Banks, in the case of any Guarantor other than
IR Parent; provided that, if, at the time such request for the release of any
Guarantor (other than IR Parent) is made, such Guarantor is a guarantor under
any Public Debt, such release of such Guarantor must be approved, authorized or
ratified in writing by each Bank or (iii) if the Borrower requests the release
of such Guarantor (A) because such Guarantor ceases to be required to guarantee
the Obligations pursuant to the definition of “Guarantors” in Section 1.1 or
(B) in connection with a transaction permitted by Section 5.7 pursuant to which
such Guarantor is not the surviving entity; provided that the surviving entity
assumes such Guarantor’s guarantee hereunder.
(i)    In each case as specified in this Section, the Administrative Agent shall
promptly (and each Bank irrevocably authorizes the Administrative Agent to), at
the Borrower’s expense, execute and deliver to the Borrower and the relevant
Guarantor such documents as the Borrower may reasonably request to evidence the
release of such Guarantor from its obligations under this Section.
(j)    Any Person that is required to become a Guarantor pursuant to the
definition of “Guarantors” in Section 1.1 or pursuant to the definition of the
term “IR Parent” in Section 1.1 shall execute and deliver a copy of this
Agreement (or a supplement hereto in form and substance satisfactory to the
Administrative Agent) and thereupon such Person shall become a Guarantor
hereunder with the same force and effect as if such Person had executed this
Agreement as a Guarantor on the Effective Date. The execution and delivery of
any such instrument shall not require the consent of any other Loan Party or
Bank party hereto. The rights and obligations of each Loan Party hereunder shall
remain in full force and effect notwithstanding the addition of any new
Guarantor as a party to this Agreement.
SECTION 9.17. USA PATRIOT Act Notice. Each Bank hereby notifies each Loan Party
that, pursuant to the requirements of bank regulatory authorities under
applicable “know-your-customer” and anti-money laundering rules and regulations,
including the USA


--------------------------------------------------------------------------------

84

PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001) the
“Patriot Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the names and addresses
of each Loan Party and other information that will allow such Bank to identify
each Loan Party in accordance with the Patriot Act.
SECTION 9.18. Survival. The provisions of Sections 2.13, 2.15, 2.21(b), 8.3 and
9.3 and Article VII (other than Section 7.9) shall survive and remain in full
force and effect regardless of the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments, the termination of
this Agreement or any provision hereof or whether extensions of credit are made
hereunder.
[Remainder of page intentionally left blank.]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their proper and duly authorized officers as of the day and year first above
written.


INGERSOLL-RAND GLOBAL HOLDING COMPANY LIMITED, as the Borrower and as a
Guarantor
By: /s/ Janet C.M. Pfeffer
Name: Janet C.M. Pfeffer
Title: Vice President and Treasurer
INGERSOLL-RAND PLC, as a Guarantor
By: /s/ Janet C.M. Pfeffer
Name: Janet C.M. Pfeffer
Title: Vice President and Treasurer
By: /s/ Evan M. Turtz
Name: Evan M. Turtz
Title: Secretary
INGERSOLL-RAND COMPANY LIMITED, as a Guarantor
By: /s/ Richard Weller
Name: Richard Weller
Title: Vice President and Controller
By: /s/ Evan M. Turtz
Name: Evan M. Turtz
Title: Secretary


--------------------------------------------------------------------------------




INGERSOLL-RAND INTERNATIONAL HOLDING LIMITED, as a Guarantor
By: /s/ Janet C.M. Pfeffer
Name: Janet C.M. Pfeffer
Title: Vice President and Treasurer
By: /s/ Evan M. Turtz
Name: Evan M. Turtz
Title: Secretary
INGERSOLL-RAND COMPANY, as a Guarantor
By: /s/ Janet C.M. Pfeffer
Name: Janet C.M. Pfeffer
Title: Vice President and Treasurer
By: Evan M. Turtz
Name: Evan M. Turtz
Title: Vice President and Secretary


--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, as the Issuing Bank and as a Bank
By: /s/ Aized A. Rabbani
Name: Aized A. Rabbani
Title: Executive Director
CITIBANK, N.A.,
as Syndication Agent and as a Bank
By: /s/ Brian Reed
Name: Brian Reed
Title: Vice President
BANK OF AMERICA, N.A.,
as a Bank
By: /s/ George Hlentzas
Name: George Hlentzas
Title: Director
BNP Paribas,
as a Bank
By: /s/ Pawel Zelezik
Name: Pawel Zelezik
Title: Vice President
By: /s/ Berangere Allen
Name: Berangere Allen
Title: Director


--------------------------------------------------------------------------------




DEUTSCHE BANK AG NEW YORK BRANCH,
as a Bank
By: /s/ Ming K. Chu
Name: Ming K. Chu
Title: Vice President
By: /s/ Virginia Cosenza
Name: Virginia Cosenza
Title: Vice President
Goldman Sachs Bank USA,
as a Bank
By: /s/ Rebecca Kratz
Name: Rebecca Kratz
Title: Authorized Signatory
Mizuho Bank, Ltd.,
as a Bank
By: /s/ David Lim
Name: David Lim
Title: Authorized Signatory
The Bank of Tokyo-Mitsubishi UFJ, LTD.,
as a Bank
By: /s/ Ravneet Mumick
Name: Ravneet Mumick
Title: Director


--------------------------------------------------------------------------------




CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as a Bank
By: /s/ Vipul Dhadda
Name: Vipul Dhadda
Title: Authorized Signatory
By: /s/ Sally Reyes
Name: Sally Reyes
Title: Authorized Signatory
The Royal Bank of Scotland plc,
as a Bank
By: /s/ James Welch
Name: James Welch
Title: Director
Santander Bank, N.A.,
as a Bank
By: /s/ William Maag
Name: William Maag
Title: Senior Vice President
Standard Chartered Bank,
as a Bank
By: /s/ Michael D'Anna
Name: Michael D'Anna
Title: Director
By: /s/ Robert K. Reddington
Name: Robert K. Reddington
Title: Credit Documentation Manager, Credit Documentation Unit, WB
Legal-Americas


--------------------------------------------------------------------------------




Wells Fargo Bank, N.A.,
as a Bank
By: /s/ Beth Rue
Name: Beth Rue
Title: Director
The Bank of Nova Scotia,
as a Bank
By: /s/ David Mahmood
Name: David Mahmood
Title: Managing Director
THE NORTHERN TRUST COMPANY,
as a Bank
By: /s/ Andrew D. Holtz
Name: Andrew D. Holtz
Title: Senior Vice President
The Bank of New York Mellon,
as a Bank
By: /s/ Jeffrey Dears
Name: Jeffrey Dears
Title: Vice President




--------------------------------------------------------------------------------




SCHEDULE I


COMMITMENTS
Lender
Commitment
JPMorgan Chase Bank, N.A.
$110,000,000
Citibank, N.A.
$110,000,000
Bank of America, N.A.
$75,000,000
BNP Paribas
$75,000,000
Deutsche Bank AG New York Branch
$75,000,000
Goldman Sachs Bank USA
$75,000,000
Mizuho Bank, Ltd.
$75,000,000
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$75,000,000
Credit Suisse AG, Cayman Islands Branch
$60,000,000
The Royal Bank of Scotland plc
$60,000,000
Santander Bank, N.A.
$40,000,000
Standard Chartered Bank
$40,000,000
Wells Fargo Bank, N.A.
$40,000,000
The Bank of Nova Scotia
$32,500,000
The Northern Trust Company
$32,500,000
The Bank of New York Mellon
$25,000,000
TOTAL:
$1,000,000,000





--------------------------------------------------------------------------------

EXHIBIT A

NOTE
New York, New York
For value received,                                                   , a
company organized under the laws of [Delaware] (the “Borrower”), promises to pay
to                                                  (the “Bank”), for the
account of its Applicable Lending Office, the unpaid principal amount of each
Loan made by the Bank to the Borrower pursuant to the Credit Agreement referred
to below on the Termination Date. The Borrower promises to pay interest on the
unpaid principal amount of each such Loan on the dates and at the rate or rates
provided for in the Credit Agreement. All such payments of principal and
interest shall be made in accordance with the terms of the Credit Agreement.
All Loans made by the Bank, the respective types and maturities thereof and all
repayments of the principal thereof shall be recorded by the Bank and, if the
Bank so elects in connection with any transfer or enforcement hereof,
appropriate notations to evidence the foregoing information with respect to each
such Loan then outstanding may be endorsed by the Bank on the schedule attached
hereto, or on a continuation of such schedule attached to and made a part
hereof; provided that the failure of the Bank to make any such recordation or
endorsement shall not affect the obligations of the Borrower hereunder or under
the Credit Agreement.
This note is one of the Notes referred to in the $1,000,000,000 Credit Agreement
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) dated as of March 20, 2014, among Ingersoll-Rand Global Holding
Company Limited, as Borrower, and Ingersoll-Rand plc and the other Guarantors
listed on the signature pages thereto, the Banks listed on the signature pages
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent. Terms used, but
not otherwise defined, herein have the meanings assigned to them in the Credit
Agreement. Reference is made to the Credit Agreement for provisions for the
prepayment hereof and the acceleration of the maturity hereof.
(rest of page intentionally left blank)




--------------------------------------------------------------------------------




THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.


,
By:     
Name:
Title:


--------------------------------------------------------------------------------




NOTE
(CONTINUED)
LOANS AND PAYMENTS OF PRINCIPAL
Date
Amount of Loan
Type of Loan
Amount of Principal Repaid
Maturity Date
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------

EXHIBIT B

FORM OF MONEY MARKET QUOTE REQUEST
[Date]
To:     JPMorgan Chase Bank, N.A.,
    as Administrative Agent
From:    Ingersoll-Rand Global Holding Company Limited
Re:
$1,000,000,000 Credit Agreement (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”) dated as of March 20, 2014, among the
Borrower, Ingersoll-Rand plc and the other Guarantors listed on the signature
pages thereof, the Banks listed on the signature pages thereof and JPMorgan
Chase Bank, N.A., as Administrative Agent.

We hereby give notice pursuant to Section 2.3 of the Credit Agreement that we
request Money Market Quotes for the following proposed Money Market
Borrowing(s):
Date of Borrowing: _______________
Principal Amount1
Applicable Currency
Interest Period2
$
 
 
 
 
 
 
 
 



Such Money Market Quotes should offer a Money Market [Margin][Absolute Rate].
[The applicable base rate is the London Interbank Offered Rate.]
Terms used, but not defined, herein have the meanings assigned to them in the
Credit Agreement.
INGERSOLL-RAND GLOBAL HOLDING COMPANY LIMITED
By:     
Name:
Title:




1 Amount must be $10,000,000 or a larger multiple of $1,000,000 (or the Foreign
Currency
Equivalent thereof).
2 Not less than 7 days (LIBOR Auction), subject to the provisions of the
definition of Interest
Period.


--------------------------------------------------------------------------------

EXHIBIT C

FORM OF INVITATION FOR MONEY MARKET QUOTES
To:     [BANK]
Re:
Invitation for Money Market Quotes to Ingersoll-Rand Global Holding Company
Limited (the “Borrower”)

Pursuant to Section 2.3 of the $1,000,000,000 Credit Agreement (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
dated as of March 20, 2014, among the Borrower, Ingersoll-Rand plc and the other
Guarantors listed on the signature pages thereto, the Banks listed on the
signature pages thereto and JPMorgan Chase Bank, N.A., as Administrative Agent,
we are pleased on behalf of the Borrower to invite you to submit Money Market
Quotes to the Borrower for the following proposed Money Market Borrowing(s):
Date of Borrowing: _______________
Principal Amount3
Applicable Currency
Interest Period4
$
 
 
 
 
 
 
 
 



Such Money Market Quotes should offer a Money Market [Margin][Absolute Rate].
[The applicable base rate is the London Interbank Offered Rate.]
Terms used, but not defined, herein have the meanings assigned to them in the
Credit Agreement.
Please respond to this invitation by no later than 9:30 AM ([New York
City][London] time) on [DATE].
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
By:     
Name:
Authorized Officer


3 Amount must be $10,000,000 or a larger multiple of $1,000,000 (or the Foreign
Currency
Equivalent thereof).
4 Not less than 7 days (LIBOR Auction), subject to the provisions of the
definition of Interest
Period.




--------------------------------------------------------------------------------

EXHIBIT D

FORM OF MONEY MARKET QUOTE
To:     JPMorgan Chase Bank, N.A., as Administrative Agent
Re:
Money Market Quote to Ingersoll-Rand Global Holding Company Limited (the
“Borrower”)

In response to your invitation on behalf of the Borrower dated _________ __,
201__, (the “Invitation”) we hereby make the following Money Market Quote on the
following terms:
1. Quoting Bank: _________________________
2. Person to contact at Quoting Bank: _________________________1 
3. Date of Borrowing: _________________________
4. We hereby offer to make [a] Money Market Loan(s) in the following principal
amount(s), in the following currency(ies), for the following Interest Period(s)
and at the following rate(s):
Principal Amount2
Applicable Currency
 
Interest Period3
[Money
Market Margin]4
 
Absolute Rate
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



[Provided that the aggregate principal amount of Money Market Loans for which
the above offers may be accepted shall not exceed $_________.]2 
We understand and agree that the offer(s) set forth above, subject to the
satisfaction of the applicable conditions set forth in the $1,000,000,000 Credit
Agreement (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”) dated as of March 20, 2014, among Ingersoll-Rand plc,
Ingersoll-Rand Global Holding Company Limited, the other Guarantors listed on
the signature pages thereto, the Banks listed on the
___________________ 
1 As specified in the related Invitation.
2 The principal amount bid for each Interest Period may not exceed the principal
amount
requested in the related Invitation. Specify an aggregate limitation if the sum
of the individual
offers exceeds the amount the Bank is willing to lend. Bids must be made for
$10,000,000 or a
larger multiple of $1,000,000 (or the Foreign Currency Equivalent thereof).
3 Not less than 7 days (LIBOR Auction), as specified in the related Invitation.
No more than 5
bids are permitted for each Interest Period.
4 Margin over or under the London Interbank Offered Rate determinned for the
applicable
Interest Period. Specify percentage (to the nearest 1/10,000th of 1%) and
specify whether
"PLUS" or "MINUS".
4 Specify rate of interest per annum (to the nearest 1/10,000th of 1%).


--------------------------------------------------------------------------------




signature pages thereto and JPMorgan Chase Bank, N.A., as Administrative Agent,
irrevocably obligate(s) us to make [a] Money Market Loan(s) for which any
Offer(s) [is][are] accepted, in whole or in part. Terms used, but not defined,
herein have the meanings assigned to them in the Credit Agreement.
Very truly yours,
[BANK]
By:     
Name:
Authorized Officer


Dated: _________________________






--------------------------------------------------------------------------------

EXHIBIT E

[RESERVED]






--------------------------------------------------------------------------------

EXHIBIT F

[RESERVED]






--------------------------------------------------------------------------------

EXHIBIT G

ASSIGNMENT AND ASSUMPTION AGREEMENT
ASSIGNMENT AND ASSUMPTION AGREEMENT dated as of ______ __, 20__, among
[ASSIGNOR] (the “Assignor”), [ASSIGNEE] (the “Assignee”), [BORROWER] (the
“Borrower”) and JPMORGAN CHASE BANK, N.A., as administrative agent (the
“Administrative Agent”).
W I T N E S S E T H
WHEREAS, this Assignment and Assumption Agreement (the “Agreement”) relates to
the $1,000,000,000 Credit Agreement dated as of March 20, 2014, among
Ingersoll-Rand Global Holding Company Limited, as Borrower, Ingersoll-Rand plc
and the other Guarantors listed on the signature pages thereto, the Banks listed
on the signature pages thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent (as the same may be amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”);
WHEREAS, as provided under the Credit Agreement, the Assignor has a Commitment
to make Loans to the Borrower in an aggregate principal amount at any time
outstanding not to exceed $__________;
WHEREAS, [Base Rate] [Euro-Currency] Loans made to the Borrower by the Assignor
under the Credit Agreement in the aggregate principal amount of $__________ are
outstanding at the date hereof; and
WHEREAS, the Assignor proposes to assign to the Assignee all of the rights of
the Assignor under the Credit Agreement in respect of a portion of its
Commitment thereunder in an amount equal to $__________ (the “Assigned Amount”),
together with a corresponding portion of its outstanding [Base Rate]
[Euro-Currency] Loans, and the Assignee proposes to accept assignment of such
rights and assume the corresponding obligations from the Assignor on such terms;
NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:
SECTION 1. Definitions. All capitalized terms used but not otherwise defined
herein shall have the respective meanings set forth in the Credit Agreement.
SECTION 2. Assignment. The Assignor hereby assigns and sells to the Assignee all
of the rights of the Assignor under the Credit Agreement to the extent of the
Assigned Amount, and the Assignee hereby accepts such assignment from the
Assignor and assumes all of the obligations of the Assignor under the Credit
Agreement to the extent of the Assigned Amount, including the purchase from the
Assignor of the corresponding portion of the principal amount of the [Base Rate]
[Euro-Currency] Loans made by the Assignor outstanding at the date hereof. Upon
the execution and delivery hereof by the Assignor, the Assignee, the Borrower
and the Administrative Agent and the payment of the amounts specified in
Section 3 required to be paid on the date hereof (a) the Assignee shall, as of
the date hereof, succeed to the rights and be


--------------------------------------------------------------------------------




obligated to perform the obligations of a Bank under the Credit Agreement with a
Commitment in an amount equal to the Assigned Amount and (b) the Commitment of
the Assignor shall, as of the date hereof, be reduced by a like amount and the
Assignor released from its obligations under the Credit Agreement to the extent
such obligations have been assumed by the Assignee. The assignment provided for
herein shall be without recourse to the Assignor.
SECTION 3. Payments. As consideration for the assignment and sale contemplated
in Section 2 hereof, the Assignee shall pay to the Assignor on the date hereof
in Federal or other immediately available funds the amount heretofore agreed
between them. It is understood that facility fees in respect of the Assigned
Amount accrued to the date hereof are for the account of the Assignor and such
fees accruing from and including the date hereof are for the account of the
Assignee. Each of the Assignor and the Assignee hereby agrees that if it
receives any amount under the Credit Agreement which is for the account of the
other party hereto, it shall receive the same for the account of such other
party to the extent of such other party’s interest therein and shall promptly
pay the same to such other party.
SECTION 4. Consent of the Borrower and the Administrative Agent. This Agreement
is conditioned upon the consent of the Borrower and the Administrative Agent, if
such consent is required pursuant to Section 9.6(c) of the Credit Agreement. The
execution of this Agreement by the Borrower and the Administrative Agent is
evidence of this consent. If requested to do so by the Assignee, the Borrower
agrees, pursuant to Section 9.6(c) of the Credit Agreement, to execute and
deliver a Note payable to the Assignee to evidence the assignment and assumption
provided for herein. In the event that the assignment and assumption provided
for herein is not evidenced by a Note, such assignment and assumption shall be
effective only upon appropriate entries with respect thereto being made in the
Register maintained by the Administrative Agent in accordance with
Section 9.6(g) of the Credit Agreement.
SECTION 5. Non-Reliance on Assignor. The Assignor makes no representation or
warranty in connection with, and shall have no responsibility with respect to,
the solvency, financial condition, or statements of the Borrower, or the
validity and enforceability of the obligations of the Borrower in respect of the
Credit Agreement or any Note. The Assignee acknowledges that it has,
independently and without reliance on the Assignor, and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and will continue to be responsible for
making its own independent appraisal of the business, affairs and financial
condition of the Borrower.
SECTION 6. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
SECTION 7. Counterparts. This Agreement may be signed in any number of
counterparts with the same effect as if the signatures thereto and hereto were
upon the same instrument. Delivery of an executed signature page of this
Agreement by facsimile or electronic transmission shall be effective as delivery
of a manually executed counterpart hereof.






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their duly authorized officers as of the date first above written.


[ASSIGNOR], as the Assignor
By:     
Name:
Title:
[ASSIGNEE], as the Assignee
By:     
Name:
Title:
INGERSOLL-RAND GLOBAL HOLDING COMPANY LIMITED, as the Borrower
By:     
Name:
Title:
JPMORGAN CHASE BANK, N.A., as Administrative Agent and as Issuing Bank
By:     
Name:
Title:








--------------------------------------------------------------------------------

EXHIBIT H

ADDITIONAL BORROWER AGREEMENT
AGREEMENT dated as of _________, 201__, made by [ADDITIONAL BORROWER] (the “New
Additional Borrower”), INGERSOLL-RAND GLOBAL HOLDING COMPANY LIMITED (the
“Borrower”) and INGERSOLL-RAND PLC and the other guarantors party hereto
(collectively, the “Guarantors”) in favor of JPMORGAN CHASE BANK, N.A. as
Administrative Agent for the Banks from time to time parties to the Credit
Agreement referred to below.
W I T N E S S E T H:
WHEREAS this Additional Borrower Agreement (the “Agreement”) relates to the
$1,000,000,000 Credit Agreement (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”) dated as of March 20, 2014, among the
Borrower, Ingersoll-Rand plc and the other Guarantors listed on the signature
pages thereto, the Banks listed on the signature pages thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent; and
WHEREAS IR Parent, the Borrower and the New Additional Borrower desire that the
New Additional Borrower become an Additional Borrower under the Credit
Agreement;
NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:
SECTION 1. Definitions. All capitalized terms not otherwise defined herein shall
have the respective meanings set forth in the Credit Agreement.
SECTION 2. New Additional Borrower. Upon the effectiveness of this Agreement and
the satisfaction of the requirements of the Credit Agreement, the New Additional
Borrower, as provided in Section 2.16 of the Credit Agreement, hereby becomes
party to the Credit Agreement as an Additional Borrower.
SECTION 3. Agreements. (a)  The Guarantors hereby agree that the guarantees of
the Guarantors contained in the Credit Agreement shall apply to the obligations
of the New Additional Borrower.
(b)  The New Additional Borrower hereby agrees to be bound by all provisions of
the Credit Agreement.
SECTION 4. Representations and Warranties. The borrower represents (i) that the
New Additional Borrower is organized under the laws of
[                        ], (ii) that the name, registered address, telephone
number, facsimile number and email address of the person to which any notices
should be sent and the Federal employer identifying number, if any, appearing on
Annex 1 attached hereto are true and correct as of the date hereof and
(iii) that the representations and warranties of the Borrower in the Credit
Agreement are true and correct in all material respects on and as of the date
hereof after giving effect to this Agreement (it being understood that the
representations and warranties in Sections 4.4 (Financial Information; No


--------------------------------------------------------------------------------




Material Adverse Change) and 4.5 (Litigation) shall be deemed for purposes of
this Agreement to refer to the financial statements most recently delivered
under Section 5.1(a) or (b) (Information) and to the date thereof at all times
after the first such delivery thereunder rather than to the dates and financial
statements specified in Sections 4.4 and 4.5).
SECTION 5. Effectiveness. This Agreement shall become effective as of the date
when the Administrative Agent shall have received:
(a)  Counterparts hereof duly executed by the Guarantors, the Borrower, the New
Additional Borrower and the Administrative Agent;
(b)  All documents the Administrative Agent may reasonably request relating to
the existence of the New Additional Borrower, the corporate authority for and
the validity of this Agreement and the Credit Agreement, and any other matters
relevant hereto, all in form and substance reasonably satisfactory to the
Administrative Agent;
(c)  A favorable written opinion of counsel for the New Additional Borrower,
addressed to the Administrative Agent and the Banks, in form and substance
reasonably satisfactory to the Administrative Agent;
(d) For each Bank, all documentation and other information required by bank
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act; and
(e)  If the New Additional Borrower is organized under a jurisdiction other than
the United States of America, evidence in form and substance reasonably
satisfactory to the Administrative Agent that the New Additional Borrower has
appointed an agent for service of process in New York City.
SECTION 6. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
SECTION 7. Counterparts. This Agreement may be signed in any number of
counterparts with the same effect as if the signatures thereto and hereto were
upon the same instrument. Delivery of an executed signature page of this
Agreement by facsimile transmission shall be effective as delivery of a manually
executed counterpart hereof.


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date first written
above.
INGERSOLL-RAND INTERNATIONAL HOLDING LIMITED, as a Guarantor
By:     
Name:
Title:
By:     
Name:
Title:


--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, as Issuing Bank and as a Bank,

By:     
Name:
Title:






--------------------------------------------------------------------------------

Annex to
EXHIBIT H

Name of Additional Borrower:
Registered Address:
Telephone Number:
Facsimile Number:
Email Address:
Person to which notices should be sent:
[Federal employer identification number:]








--------------------------------------------------------------------------------

EXHIBIT I

[RESERVED]




--------------------------------------------------------------------------------

EXHIBIT J

[FORM OF] TERMINATION DATE EXTENSION REQUEST




[Insert Date]
JPMorgan Chase Bank, N.A.,
as Administrative Agent
383 Madison Avenue
New York, New York 10179
Attention: [●]
Fax: [●]


Ladies and Gentlemen:


Reference is made to the Credit Agreement dated as of March 20, 2014, among
Ingersoll-Rand Global Holding Company Limited, as Borrower, Ingersoll-Rand plc
and the other Guarantors listed on the signature pages thereto, the Banks listed
on the signature pages thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent (as the same may be amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”). Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.


In accordance with Section 2.22 of the Credit Agreement, the undersigned hereby
requests an extension of the Termination Date from [●] to [●].


[Signature Pages Follow]


--------------------------------------------------------------------------------

EXHIBIT J

                    
Very truly yours,
INGERSOLL-RAND GLOBAL HOLDING COMPANY LIMITED, as Borrower
By:     
Name:
Title:
By:     
Name:
Title:




--------------------------------------------------------------------------------

EXHIBIT K-1

[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Banks That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to the Credit Agreement dated as of March 20, 2014, among
Ingersoll-Rand Global Holding Company Limited, as Borrower, Ingersoll-Rand plc
and the other Guarantors listed on the signature pages thereto, the Banks listed
on the signature pages thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent (as the same may be amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”).
Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Internal Revenue Code, (iii) it is not a ten
percent shareholder of the Borrower within the meaning of Section 881(c)(3)(B)
of the Internal Revenue Code and (iv) it is not a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Internal
Revenue Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN (or applicable
successor form). By executing this certificate, the undersigned agrees that (1)
if the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.




[NAME OF BANK]
By:   
 
Name:
 
Title:

Date: ________ __, 20[ ]






--------------------------------------------------------------------------------

EXHIBIT K-2

[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to the Credit Agreement dated as of March 20, 2014, among
Ingersoll-Rand Global Holding Company Limited, as Borrower, Ingersoll-Rand plc
and the other Guarantors listed on the signature pages thereto, the Banks listed
on the signature pages thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent (as the same may be amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”).
Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (iii) it is not a ten percent shareholder of the Borrower within
the meaning of Section 881(c)(3)(B) of the Internal Revenue Code, and (iv) it is
not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.
The undersigned has furnished its participating Bank with a certificate of its
non-U.S. Person status on IRS Form W-8BEN (or applicable successor form). By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Bank in writing, and (2) the undersigned shall have at all times furnished
such Bank with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
By:   
 
Name:
 
Title:

Date: ________ __, 20[ ]






--------------------------------------------------------------------------------

EXHIBIT K-3

[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to the Credit Agreement dated as of March 20, 2014, among
Ingersoll-Rand Global Holding Company Limited, as Borrower, Ingersoll-Rand plc
and the other Guarantors listed on the signature pages thereto, the Banks listed
on the signature pages thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent (as the same may be amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”).
Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 881(c)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to the Borrower as described in Section
881(c)(3)(C) of the Internal Revenue Code.
The undersigned has furnished its participating Bank with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN (or
applicable successor form) or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN (or applicable successor form) from each of such partner's/member's
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Bank and (2) the undersigned shall have at all times furnished such Bank
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
By:
 
Name:
 
Title:

Date: ________ __, 20[ ]






--------------------------------------------------------------------------------

EXHIBIT K-4

[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Banks That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is made to the Credit Agreement dated as of March 20, 2014, among
Ingersoll-Rand Global Holding Company Limited, as Borrower, Ingersoll-Rand plc
and the other Guarantors listed on the signature pages thereto, the Banks listed
on the signature pages thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent (as the same may be amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”).
Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (iv)
none of its direct or indirect partners/members is a ten percent shareholder of
the Borrower within the meaning of Section 881(c)(3)(B) of the Internal Revenue
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Internal Revenue Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN (or applicable successor form) or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN (or applicable successor form) from each of
such partner's/member's beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF BANK]
By:
 
Name:
 
Title:

Date: ________ __, 20[ ]




